Exhibit 10.1

AMENDMENT NO. 1

This AMENDMENT NO. 1, dated as of May 22, 2015 (this “Amendment”), amends
(i) the Amended and Restated Credit Agreement, dated as of June 18, 2014 (the
“Credit Agreement”), by and among CONSOL Energy Inc. (the “Borrower”), the
lenders and agents party thereto and PNC Bank, National Association, as
administrative agent (the “Administrative Agent”) and (ii) the Amended and
Restated Continuing Agreement of Guaranty and Suretyship, dated as of June 18,
2014 (the “Guaranty Agreement”), by and among the Borrower, the guarantors party
thereto and the Administrative Agent. Capitalized terms used but not defined
herein shall have the meanings given them in the Credit Agreement as amended by
this Amendment.

WITNESSETH

WHEREAS, the Borrower has announced that it may pursue the Thermal Spinoff on
the one hand and/or the Met Spinoff on the other hand;

WHEREAS, the Borrower intends to repurchase and/or redeem all or a portion of
its 8.250% Senior Notes due 2020 and/or 6.375% Senior Notes due 2021 (the
“Existing Notes Refinancing”) with the proceeds from new senior unsecured notes,
borrowings under the Credit Agreement and/or a new senior secured term loan
facility incurred by certain Subsidiaries of the Borrower;

WHEREAS, the Borrower has requested the amendments to the Credit Agreement set
forth herein in order to permit, among other things, the Thermal Spinoff and the
Met Spinoff as currently contemplated to be structured, the Thermal Term Loan
Facility and the Met Facility and to make certain other changes to the Credit
Agreement;

WHEREAS, PNC Capital Markets LLC is acting as sole lead arranger and sole
bookrunner for this Amendment; and

WHEREAS, the contemplated amendments require the consent of the Required Lenders
under the Credit Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

1. Amendments. Effective as of the Amendment No. 1 Effective Date:

(a) The Credit Agreement is hereby amended to be as set forth in the conformed
copy of the Credit Agreement as amended by this Amendment attached as Exhibit B
hereto.

(b) The Guaranty Agreement is hereby amended by replacing Section 20 thereof in
its entirety with the following:

“20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and, if required, the consent of the Administrative Agent (as
contemplated by Section 10.10 [Authorization to Release



--------------------------------------------------------------------------------

Collateral and Guarantors; Certain Amendments] of the Credit Agreement) or the
Lenders (as contemplated by Section 11.1.1 [Required Consents] of the Credit
Agreement), has been obtained, or if such Guarantor is to be dissolved as
permitted under the Credit Agreement, such Guarantor shall, upon consummation of
such sale or other disposition, or immediately prior to such dissolution, be
released from this Guaranty automatically and without further action, and this
Guaranty shall, as to such Guarantor, terminate and have no further force or
effect. Under the circumstances described in clauses (ii), (iii), (iv) or (v) of
the proviso in Section 11.1.1(c) [Required Consents] of the Credit Agreement
with respect to a Guarantor, such Guarantor shall be released from this Guaranty
automatically and without further action, and this Guaranty shall, as to such
Guarantor, terminate and have no further force or effect; provided that such
Guarantor’s guarantees of the Existing Notes and all other Publicly Traded Debt
Securities have also been or are concurrently released. In connection with the
merger of the Guarantor into another Loan Party, this Guaranty will be assumed
(as a matter of law) by such other Loan Party and will, together with any
Guaranty of the Guarantied Obligations by such other Loan Party, constitute a
single Guaranty.”

(c) The following schedule to the Credit Agreement is hereby amended and
restated in the form attached hereto with the corresponding schedule number:

 

  (i) Schedule 8.2.8

(d) Schedule 8.2.4 to the Credit Agreement is hereby redesignated as Schedule
8.2.4(f) and amended and restated in the form attached hereto as Schedule
8.2.4(f).

(e) The following schedules to the Credit Agreement are hereby added in the
forms attached hereto with the corresponding schedule numbers, as applicable:

 

  (i) Schedule 1.1(M)

 

  (ii) Schedule 1.1(T)

 

  (iii) Schedule 8.2.1(r)

 

  (iv) Schedule 8.2.4(aa)

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
each of the following conditions (the date of such effectiveness, the “Amendment
No. 1 Effective Date”):

(a) Execution and Delivery of Amendment. The Borrower and the Administrative
Agent shall have executed and delivered this Amendment, and the Administrative
Agent shall have received consents, in the form attached hereto as Exhibit A
(each, a “Consent”), executed and delivered by the Required Lenders.

(b) Officer’s Certificate. The representations and warranties of each of the
Loan Parties contained in the Loan Documents shall be true and correct in all
material respects on and as of the Amendment No. 1 Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except (i) that

 

-2-



--------------------------------------------------------------------------------

any representation and warranty that is already qualified as to materiality
shall be true and correct in all respects as so qualified and
(ii) representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein); no Event of Default or
Potential Default shall have occurred and be continuing; and there shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate of each of the Loan Parties, dated the Amendment No. 1 Effective
Date and signed by a Responsible Officer or Authorized Officer of each of the
Loan Parties, to each such effect.

(c) Consent Fees. The Borrower shall have paid to the Administrative Agent for
the account of each Lender that has executed and delivered to the Administrative
Agent the Consent prior to 5:00 p.m., New York City time, on April 10, 2015 or
such later date and time specified by the Borrower and notified in writing to
the Lenders by the Administrative Agent (the “Consent Deadline”) a fee equal to
the percentage posted to the Lenders via Syndtrak on April 1, 2015 of such
Lender’s Revolving Credit Commitment as of the Consent Deadline.

(d) Fees and Expenses. All fees and expenses payable on or before the Amendment
No. 1 Effective Date by the Borrower to the Administrative Agent (or its
Affiliates) in connection with this Amendment shall have been paid, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

3. Full Force and Effect. All of the terms, conditions, representations,
warranties and covenants contained in the Loan Documents shall continue in full
force and effect, including without limitation, all liens and security interests
granted pursuant to the Loan Documents, except, in each case, as expressly
modified by this Amendment. This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement as of the Amendment No. 1 Effective Date and
all references to the Credit Agreement in any Loan Document and all references
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, shall, unless expressly provided
otherwise, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

4. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

5. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

6. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

 

-3-



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The provisions of Section 11.11.2 through 11.11.14 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

CONSOL ENERGY INC. By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Executive Vice President & Chief Legal and
Corporate Affairs Officer

 

GUARANTORS: CONSOL FINANCIAL INC. AMVEST COAL & RAIL, L.L.C. CNX MARINE
TERMINALS INC. CONSOL ENERGY SALES COMPANY VAUGHAN RAILROAD COMPANY AMVEST COAL
SALES, INC. CONSOL ENERGY HOLDINGS LLC VI CONSOL OF KENTUCKY INC. CONSOL
PENNSYLVANIA COAL COMPANY LLC FOLA COAL COMPANY, L.L.C. GLAMORGAN COAL COMPANY,
L.L.C. TEAGLE COMPANY, L.L.C. TECPART CORPORATION TERRY EAGLE LIMITED
PARTNERSHIP AMVEST GAS RESOURCES, INC. AMVEST OIL & GAS, INC. LEATHERWOOD, INC.
MTB INC. TERRA FIRMA COMPANY WOLFPEN KNOB DEVELOPMENT COMPANY AMVEST CORPORATION
AMVEST MINERAL SERVICES, INC. AMVEST MINERALS COMPANY, L.L.C. AMVEST WEST
VIRGINIA COAL, L.L.C. BRAXTON-CLAY LAND & MINERAL, INC. CONSOL OF CANADA INC.
CONSOL OF CENTRAL PENNSYLVANIA LLC CONSOL OF OHIO LLC CNX WATER ASSETS LLC
LITTLE EAGLE COAL COMPANY, L.L.C.

 

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

NICHOLAS-CLAY LAND & MINERAL, INC. PETERS CREEK MINERAL SERVICES, INC. TERRY
EAGLE COAL COMPANY, L.L.C. HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY
LAUREL RUN MINING COMPANY WINDSOR COAL COMPANY CONRHEIN COAL COMPANY CNX LAND
LLC CNX RCPC LLC CONSOL AMONATE FACILITY LLC CONSOL AMONATE MINING COMPANY LLC
CONSOL BUCHANAN MINING COMPANY LLC CONSOL MINING COMPANY LLC CONSOL MINING
HOLDING COMPANY LLC PAROS CORP. R&PCC LLC CNX GAS CORPORATION CNX GAS COMPANY
LLC CARDINAL STATES GATHERING COMPANY KNOX ENERGY, LLC COALFIELD PIPELINE
COMPANY MOB CORPORATION PANDA BAMBOO HOLDINGS, INC.

 

By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Authorized Signatory for each of the Guarantors

 

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and Issuing Lender By:

/s/ Richard C. Munsick

Name: Richard C. Munsick Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 1

CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to the certain
Credit Agreement, dated as of June 18, 2014 (the “Credit Agreement”) by and
among CONSOL Energy Inc. (the “Borrower”), the lenders party thereto and PNC
Bank, National Association, as administrative agent (the “Administrative
Agent”).

The undersigned Lender hereby consents to the Amendment.

 

 

, (Name of Institution) By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title:

 

[Consent to Amendment No. 1 to CONSOL Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

Conformed Credit Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT B TO AMENDMENT NO. 1

CUSIP #20855DAF2

 

 

 

$2,000,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

CONSOL ENERGY INC.

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

and

BANK OF AMERICA, N.A.,

as the Syndication Agent

 

 

CREDIT SUISSE AG and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of June 18, 2014,

As Amended May 22, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1. CERTAIN DEFINITIONS   

1.1

 

Certain Definitions.

     1   

1.2

 

Construction.

     56   

1.3

 

Accounting Principles.

     56   

1.4

 

Valuations.

     57   

1.5

 

Letter of Credit Amounts.

     57   

1.6

 

Coal Entity Designations.

     57     

1.6.1

  

Unrestricted Subsidiaries.

     57     

1.6.2

  

Loan Parties and Guarantors.

     58     

1.6.3

  

Notice.

     59    2. REVOLVING CREDIT AND SWING LOAN FACILITIES   

2.1

  Commitments.      59     

2.1.1

  

Revolving Credit Loans.

     59     

2.1.2

  

Swing Loans.

     59   

2.2

 

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

     60   

2.3

 

Commitment Fees.

     60   

2.4

 

Voluntary Commitment Reduction.

     60   

2.5

 

Loan Requests.

     61     

2.5.1

  

Revolving Credit Loan Requests.

     61     

2.5.2

  

Swing Loan Requests.

     61   

2.6

  Making and Repayment of Loans.      61     

2.6.1

  

Making Revolving Credit Loans.

     61     

2.6.2

  

Presumptions by the Administrative Agent.

     62     

2.6.3

  

Making Swing Loans.

     62     

2.6.4

  

Repayment of Loans.

     62   

2.7

  Notes.      62     

2.7.1

  

Revolving Credit Notes.

     62     

2.7.2

  

Swing Loan Note.

     63   

2.8

 

Use of Proceeds.

     63   

2.9

 

Borrowing Base.

     63   

2.10

 

Letters of Credit.

     64     

2.10.1

  

Issuance of Letters of Credit.

     64     

2.10.2

  

Letter of Credit Fees.

     67     

2.10.3

  

Participations, Disbursements, Reimbursement.

     67     

2.10.4

  

Repayment of Participation Advances.

     68     

2.10.5

  

Documentation.

     69     

2.10.6

  

Determinations to Honor Drawing Requests.

     69     

2.10.7

  

Nature of Participation and Reimbursement Obligations.

     69     

2.10.8

  

Indemnity.

     70     

2.10.9

  

Liability for Acts and Omissions.

     71     

2.10.10

  

Cash Collateral Prior to the Expiration Date.

     72     

2.10.11

  

Issuing Lender Reporting Requirements.

     72   

2.11

 

Borrowings to Repay Swing Loans.

     72   

2.12

 

Increase in Revolving Credit Commitments.

     73   

2.13

 

Defaulting Lenders.

     75   

 

-i-



--------------------------------------------------------------------------------

3. RESERVED

  

4. INTEREST RATES

4.1

Interest Rate Options.

  76   

4.1.1

Interest Rate Options; Swing Line Interest Rate.

  77   

4.1.2

Rate Quotations.

  77   

4.2

Interest Periods.

  77   

4.3

Interest After Default.

  77   

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

  78   

4.4.1

Unascertainable.

  78   

4.4.2

Illegality; Increased Costs; Deposits Not Available.

  78   

4.4.3

Administrative Agent’s and Lender’s Rights.

  78   

4.5

Selection of Interest Rate Options.

  79   

5. PAYMENTS

5.1

Payments.

  79   

5.2

Pro Rata Treatment of Lenders.

  80   

5.3

Sharing of Payments by Lenders.

  80   

5.4

Presumptions by Administrative Agent.

  81   

5.5

Interest Payment Dates.

  81   

5.6

Prepayments.

  81   

5.6.1

Right to Prepay.

  81   

5.6.2

Replacement of a Lender.

  82   

5.6.3

Designation of a Different Lending Office.

  83   

5.6.4

Mandatory Prepayments.

  83   

5.7

Increased Costs.

  84   

5.7.1

Increased Costs Generally.

  84   

5.7.2

Capital Requirements.

  84   

5.7.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

  85   

5.7.4

Delay in Requests.

  85   

5.8

Taxes.

  85   

5.8.1

Payments Free of Taxes.

  85   

5.8.2

Payment of Other Taxes by the Borrower.

  85   

5.8.3

Indemnification by the Borrower.

  85   

5.8.4

Evidence of Payments.

  86   

5.8.5

Status of Lenders.

  86   

5.8.6

Refunds.

  87   

5.8.7

Definition of Lender.

  88   

5.9

Indemnity.

  88   

5.10

Settlement Date Procedures.

  89   

5.11

Borrowing Base Deficiency.

  89   

6. REPRESENTATIONS AND WARRANTIES

6.1

Organization and Qualification.

  90   

6.2

[Reserved.]

  90   

6.3

Subsidiaries.

  90   

6.4

Power and Authority.

  90   

 

-ii-



--------------------------------------------------------------------------------

6.5

Validity and Binding Effect.

  90   

6.6

No Conflict.

  91   

6.7

Litigation.

  91   

6.8

Title to Properties.

  91   

6.9

Financial Statements.

  92   

6.10

Use of Proceeds.

  92   

6.11

Liens in the Collateral.

  92   

6.12

Full Disclosure.

  93   

6.13

Taxes.

  93   

6.14

Consents and Approvals.

  94   

6.15

No Event of Default; Compliance with Instruments.

  94   

6.16

Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

  94   

6.17

Solvency.

  94   

6.18

Producing Wells.

  94   

6.19

Insurance.

  95   

6.20

Compliance with Laws.

  95   

6.21

Material Contracts; Burdensome Restrictions.

  95   

6.22

Investment Companies; Regulated Entities.

  95   

6.23

ERISA Compliance.

  95   

6.24

Employment Matters; Coal Act; Black Lung Act.

  96   

6.25

Environmental Matters.

  96   

6.26

Anti-Terrorism Laws

  97   

6.27

Gas Imbalances.

  97   

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

7.1

First Loans and Letters of Credit.

  97    7.1.1

Deliveries.

  97    7.1.2

Payment of Fees.

  100   

7.2

Each Additional Loan or Letter of Credit.   100   

8. COVENANTS

8.1

Affirmative Covenants.   101    8.1.1

Preservation of Existence, Etc.

  101    8.1.2

Payment of Liabilities, Including Taxes, Etc.

  101    8.1.3

Maintenance of Insurance.

  101    8.1.4

Maintenance of Properties.

  102    8.1.5

Maintenance of Patents, Trademarks, Etc.

  102    8.1.6

Visitation Rights.

  103    8.1.7

Keeping of Records and Books of Account.

  103    8.1.8

Further Assurances.

  103    8.1.9

Additional Guarantors.

  103    8.1.10

Compliance with Laws.

  104    8.1.11

Use of Proceeds.

  104    8.1.12

Subordination of Intercompany Loans.

  104    8.1.13

Anti-Terrorism Laws; Foreign Corrupt Practices Act.

  104    8.1.14

Compliance with Certain Contracts.

  105    8.1.15

Certain Additional Assurances Regarding Maintenance and Operations of
Properties.

  105    8.1.16

Lease Agreements

  105   

 

-iii-



--------------------------------------------------------------------------------

8.1.17

Collateral.

  106   

8.1.18

Title Information.

  109   

8.1.19

Maintenance of Permits.

  110   

8.1.20

Post-Closing Matters.

  110   

8.2

Negative Covenants.

  110   

8.2.1

Indebtedness.

  110   

8.2.2

Liens.

  113   

8.2.3

Designation of Unrestricted Subsidiaries.

  113   

8.2.4

Loans and Investments.

  114   

8.2.5

Restricted Payments.

  117   

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions.

  118   

8.2.7

Dispositions.

  120   

8.2.8

Affiliate Transactions.

  122   

8.2.9

Change in Business.

  124   

8.2.10

Fiscal Year.

  124   

8.2.11

Amendments to Organizational Documents or Certain Other Indebtedness.

  124   

8.2.12

Swaps.

  125   

8.2.13

Sale of Proved Reserves; Pooling.

  126   

8.2.14

Financial Covenants.

  126   

8.2.15

Restrictions on Distributions from Restricted Subsidiaries.

  127   

8.2.16

Negative Pledge Agreements.

  128   

8.3

Reporting Requirements.

  130   

8.3.1

Quarterly Financial Statements.

  130   

8.3.2

Annual Financial Statements.

  131   

8.3.3

SEC Website.

  131   

8.3.4

Certificate of the Borrower.

  131   

8.3.5

Notice of Default.

  132   

8.3.6

Certain Events.

  132   

8.3.7

Budgets, Forecasts, Other Reports and Information.

  132   

8.3.8

Reserve Reports.

  133   

9. DEFAULT

9.1

Events of Default.

  134   

9.1.1

Payments Under Loan Documents.

  134   

9.1.2

Breach of Warranty.

  134   

9.1.3

Breach of Certain Covenants.

  134   

9.1.4

Breach of Other Covenants.

  135   

9.1.5

Defaults in Other Agreements or Indebtedness.

  135   

9.1.6

Final Judgments or Orders.

  135   

9.1.7

Loan Document Unenforceable.

  135   

9.1.8

Inability to Pay Debts.

  135   

9.1.9

ERISA.

  136   

9.1.10

Change of Control.

  136   

9.1.11

[Reserved].

  136   

9.1.12

Involuntary Proceedings.

  136   

9.1.13

Voluntary Proceedings.

  136   

9.2

Consequences of Event of Default.

  136   

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

  136   

 

-iv-



--------------------------------------------------------------------------------

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings.

  137   

9.2.3

Set-off.

  137   

9.2.4

[Reserved].

  137   

9.2.5

Application of Proceeds.

  137   

9.2.6

Collateral Agent

  139   

9.2.7

Other Rights and Remedies.

  139   

9.3

Notice of Sale.

  139   

10. THE ADMINISTRATIVE AGENT

10.1

Appointment and Authority.

  139   

10.2

Rights as a Lender.

  140   

10.3

Exculpatory Provisions.

  140   

10.4

Reliance by Agents.

  141   

10.5

Delegation of Duties.

  141   

10.6

Resignation of Agents.

  141   

10.7

Non-Reliance on Administrative Agent and Other Lenders.

  142   

10.8

No Other Duties, Etc.

  143   

10.9

Administrative Agent’s Fee.

  143   

10.10

Authorization to Release Collateral and Guarantors; Certain Amendments.

  143   

10.11

No Reliance on Administrative Agent’s Customer Identification Program.

  145   

10.12

Withholding Tax.

  145   

11. MISCELLANEOUS

11.1

Modifications, Amendments or Waivers.

  145   

11.1.1

Required Consents.

  145   

11.1.2

Amendments Affecting the Administrative Agent, Etc.

  147   

11.1.3

Non-Consenting Lenders.

  147   

11.1.4

Defaulting Lenders.

  147   

11.2

No Implied Waivers; Cumulative Remedies.

  147   

11.3

Expenses; Indemnity; Damage Waiver.

  148   

11.3.1

Costs and Expenses.

  148   

11.3.2

Indemnification by the Borrower.

  148   

11.3.3

Reimbursement by Lenders.

  149   

11.3.4

Waiver of Consequential Damages, Etc.

  149   

11.3.5

Payments.

  149   

11.4

Holidays.

  149   

11.5

Notices; Effectiveness; Electronic Communication.

  150   

11.5.1

Notices Generally.

  150   

11.5.2

Electronic Communications.

  150   

11.5.3

Change of Address, Etc.

  150   

11.6

Severability.

  151   

11.7

Duration; Survival.

  151   

11.8

Successors and Assigns.

  151   

11.8.1

Successors and Assigns Generally.

  151   

11.8.2

Assignments by Lenders.

  151   

11.8.3

Register.

  153   

11.8.4

Participations.

  153   

11.8.5

Limitations upon Participant Rights.

  154   

11.8.6

Certain Pledges; Successors and Assigns Generally.

  154   

 

-v-



--------------------------------------------------------------------------------

11.9

Confidentiality.

  154   

11.9.1

General.

  154   

11.9.2

Sharing Information With Affiliates of the Lenders.

  155   

11.10

Counterparts; Integration; Effectiveness.

  155   

11.11

Governing Law, Etc.

  155   

11.11.1

Governing Law.

  155   

11.11.2

SUBMISSION TO JURISDICTION.

  155   

11.11.3

WAIVER OF VENUE.

  156   

11.11.4

SERVICE OF PROCESS.

  156   

11.11.5

WAIVER OF JURY TRIAL.

  156   

11.12

Certain Collateral Matters.

  157   

11.13

USA Patriot Act Notice.

  157   

11.14

No Fiduciary Duty.

  157   

11.15

Amendment and Restatement.

  157   

 

-vi-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

Schedule 1.1(A)

Pricing Grid

Schedule 1.1(B)

Commitments of Lenders

Schedule 1.1(M)

Met Retained Liabilities

Schedule 1.1(R)

Real Property

Schedule 1.1(S)

Specified Swap Agreements

Schedule 1.1(T)

Thermal Retained Liabilities

Schedule 2.10.1

Existing Letters of Credit

Schedule 6.1

Qualifications To Do Business

Schedule 6.3

Subsidiaries

Schedule 6.11

Pledged Securities

Schedule 6.19

Insurance Policies

Schedule 7.1.1(k)

Lien Searches

Schedule 7.1.1(n)

Improved Real Property

Schedule 8.1.16

Retained Leases

Schedule 8.1.17

Excluded Properties

Schedule 8.1.20

Post-Closing Matters

Schedule 8.2.1

Existing Indebtedness

Schedule 8.2.1(r)

Existing Guaranties

Schedule 8.2.2

Existing Liens

Schedule 8.2.4(f)

Existing Investments in Subsidiaries (other than the Met Entities and Thermal
Entities)

Schedule 8.2.4(y)

CCC Disposed Entities Operating Leases

Schedule 8.2.4(aa)

Existing Investments in the Met Entities and Thermal Entities

Schedule 8.2.8

Existing Affiliate Transactions

Schedule 8.2.15

Existing Restrictions on Subsidiaries

Schedule 8.2.16

Existing Negative Pledge Agreements

Schedule 11.5.1

Notice Information

EXHIBITS

Exhibit 1.1(A)

Assignment and Assumption Agreement

Exhibit 1.1(B)

New Lender Joinder

Exhibit 1.1(G)(1)

Guarantor Joinder

Exhibit 1.1(G)(2)

Guaranty Agreement

Exhibit 1.1(I)(1)

Indemnity

Exhibit 1.1(I)(2)

Intercompany Subordination Agreement

Exhibit 1.1(N)(1)

Revolving Credit Note

Exhibit 1.1(N)(2)

Swing Loan Note

Exhibit 1.1(P)(1)

Perfection Certificate

Exhibit 1.1(P)(2)

Perfection Certificate Supplement

Exhibit 1.1(M)

Mortgage

Exhibit 2.5.1

Loan Request

Exhibit 2.5.2

Swing Loan Request

Exhibit 7.1.1(d)(i)

Opinion of Counsel (In House Counsel)

Exhibit 7.1.1(d)(ii)

Opinion of Counsel (Latham & Watkins LLP)

Exhibit 7.1.1(d)(iii)

Opinion of Local Counsel

Exhibit 8.2.6

Acquisition Certificate

Exhibit 8.3.4

Quarterly Compliance Certificate

 

-vii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is dated as of
June 18, 2014, as amended May 22, 2015, and is made by and among CONSOL ENERGY
INC., a Delaware corporation (“CEI”), EACH OF THE GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders under this
Agreement (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, CEI, certain of its Subsidiaries, the lenders party thereto, Bank of
America, N.A., in its capacity as syndication agent, and PNC Bank, National
Association, in its capacity as administrative agent, entered into that certain
Amended and Restated Credit Agreement, dated as of April 12, 2011 (as amended
prior to the date hereof, the “Existing CONSOL Credit Agreement”);

WHEREAS, CNX Gas, certain of its Subsidiaries, the lenders party thereto, Bank
of America, N.A., in its capacity as syndication agent, and PNC Bank, National
Association, in its capacity as administrative agent, entered into that certain
Amended and Restated Credit Agreement, dated as of April 12, 2011 (as amended
prior to the date hereof, the “Existing CNX Gas Credit Agreement” and, together
with the Existing CONSOL Credit Agreement, the “Existing Credit Agreements”);

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreements as set forth herein;

WHEREAS, the Borrower under this Agreement will assume all the rights and
obligations of CNX Gas under the Existing CNX Gas Credit Agreement;

WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreements
subject to the terms and conditions in this Agreement; and

WHEREAS, the liens, security interests and guaranties securing and supporting
each of the Existing Credit Agreements shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

 

  1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Account” shall have the meaning set forth in the Security Agreement.

“Acquisition Swap Agreements” shall have the meaning assigned to such term in
Section 8.2.12(b) [Swaps].



--------------------------------------------------------------------------------

“Active Coal Assets” shall mean Coal Assets that, at the time the definitive
agreement relating to the Disposition thereof is entered into, are used in, or
are part of, coal mining operations that are active at such time or were active
within the twelve months preceding such time.

“Administrative Agent” shall have the meaning specified in the preamble hereto.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 8.2.8 [Affiliate Transactions].

“Agreement” shall have the meaning specified in the preamble hereto.

“Alternate Reserve Report” shall mean a report, in form and detail reasonably
satisfactory to the Administrative Agent, the Syndication Agent and the
Applicable Borrowing Base Lenders, on reserves updated internally by petroleum
engineers who are employees or agents of the Borrower or any of its Subsidiaries
making adjustments for any changes in production volumes, expenses, and for
dispositions of properties subsequent to the effective date of the information
contained in, and based upon, the immediately preceding Reserve Report and, at
the Borrower’s option, for any acquisitions of properties not included in the
immediately preceding Reserve Report or the restoration to the Borrowing Base
Properties of properties previously removed from the Borrowing Base Properties
by the Borrower.

“Alternative Coal Holding Company” shall mean any holding company that directly
or indirectly through one or more Subsidiaries holds all or substantially all of
the Coal Assets of CEI and its Subsidiaries.

“Alternative Coal Spinoff” shall mean (i) the distribution, through one or more
dividends by the Borrower, of all or any portion of the Equity Interests of the
Alternative Coal Holding Company, (ii) the sale of all or a portion of the
Equity Interests of the Alternative Coal Holding Company pursuant to a
registration statement that has been declared effective by the SEC pursuant to
the Securities Act or (iii) any transaction similar to the transaction described
in clause (i) or (ii) the effect of which is to result in all or a portion of
the Equity Interests of the Alternative Coal Holding Company being purchased or
otherwise acquired by the public and, in each case of clauses (i), (ii) and
(iii) all arrangements, actions and transactions in connection therewith
otherwise permitted under or not otherwise prohibited by the Loan Documents;
provided that (a) if after giving effect thereto the aggregate amount of
Revolving Exposures exceeds the lesser of the Revolving Credit Commitments and
the Borrowing Base, the Borrower shall have repaid Revolving Credit Loans and/or
Swing Loans and/or Cash Collateralized Letters of Credit to eliminate such
excess, (b) no Potential Default or Event of Default shall exist or result
therefrom and (c) the Total Leverage Ratio at such time, calculated on a Pro
Forma Basis, shall not exceed 2.75:1.00 and (d) no material liabilities of CEI
or any of its Subsidiaries relating primarily to Coal Assets shall be
contractually retained or assumed by CEI or any of its Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 1” shall mean that certain Amendment No. 1 to this Agreement and
the Guaranty Agreement, dated the Amendment No. 1 Effective Date among the
Borrower, the Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Effective Date” shall mean May 22, 2015.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Borrowing Base Lenders” shall mean the Required Borrowing Base
Lenders or the Required Increasing Borrowing Base Lenders, as applicable.

“Applicable Commitment Fee Rate” shall mean the percentage rate per annum based
on the Utilization Percentage then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”

“Applicable Date” shall have the meaning assigned to such term in Section 2.9(b)
[Borrowing Base].

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Utilization Percentage then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

“Applicable Margin” shall mean, as applicable:

 

  (1) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Utilization Percentage then
in effect according to the pricing grid on Schedule 1.1(A) below the heading
“Base Rate Spread,” or

 

  (2) the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Utilization
Percentage then in effect according to the pricing grid on Schedule 1.1(A) below
the heading “LIBOR Rate Spread.”

“Applicable Notes Indenture Cap” shall mean the maximum amount of Indebtedness
permitted under Section 4.03(b) of the indentures governing the 8.250% Senior
Notes due 2020 and the 6.375% Senior Notes due 2021 and Section 3.2(1) of the
Existing 2022 Notes Indenture (or analogous provisions of indentures governing
Permitted Unsecured Notes incurred after the Closing Date), as such section is
in effect from time to time; provided that if such section in the different
indentures permit different amounts of Indebtedness, the most restrictive
provision shall govern for purposes of this definition.

“Approved Counterparty” shall have the meaning assigned to such term in the
definition of “Permitted Commodity Swap Agreement.”

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-3-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

“Assumption” shall have the meaning assigned to such term in the definition of
“Gas Spinoff”.

“Authorized Financial Officer” of any Person shall mean the chief financial
officer, treasurer or vice-president finance of such Person or, if there is no
chief financial officer, treasurer or vice-president finance of such Person, a
vice president of such Person, designated by such Person as being a financial
officer authorized to deliver and certify financial information on behalf of the
Loan Parties required hereunder.

“Authorized Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.10.1(c) [Issuance of Letters of Credit].

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing

 

  (1) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of
such Indebtedness or redemption or similar payment with respect to such
Preferred Stock multiplied by the amount of such payment by

 

  (2) the sum of all such payments.

“Baltimore Dock Facility” shall mean that certain terminal, storage, loading and
dock facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CNX Marine
Terminals, Inc., including all related easements, rights of way and the similar
interests used or useful in connection with such facility.

“Base Date” shall mean the Closing Date.

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(i)
[Revolving Credit Base Rate Option].

 

-4-



--------------------------------------------------------------------------------

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have corresponding meanings. For purposes of this
definition, a Person shall be deemed not to Beneficially Own securities that are
the subject of a stock purchase agreement, merger agreement, amalgamation
agreement, arrangement agreement or similar agreement until consummation of the
transactions or, as applicable, series of related transactions contemplated
thereby.

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

“Board of Directors” shall mean the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower to have been duly adopted by its Board
of Directors and to be in full force and effect on the date of such
certification.

“Borrower” shall mean, prior to the Assumption, CEI, and following the
Assumption, the Gas Holding Company.

“Borrowing Base” shall mean, at any time, the value of the Borrowing Base
Properties, determined in accordance with Section 2.9 [Borrowing Base], as
adjusted pursuant to the terms hereof, and calculated in good faith using the
Syndication Agent’s or Administrative Agent’s usual and customary criteria for
gas reserve evaluation and approved by the Applicable Borrowing Base Lenders.

“Borrowing Base Deficiency” shall mean the amount by which the Revolving
Facility Usage exceeds the Borrowing Base.

“Borrowing Base Properties” shall mean those Proved Reserves included by the
Borrower in the most recent Reserve Report from which the determination of the
Borrowing Base is made hereunder which are (a) owned by any Gas Loan Party,
(b) located in the United States or such other location that is designated in
writing by Borrower to the Syndication Agent and which designation is acceptable
to the Syndication Agent and the Applicable Borrowing Base Lenders and (c) free
of all Liens, other than the Permitted Liens.

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capital lease for financial reporting purposes
in accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. Notwithstanding the foregoing, any lease (whether entered into before
or after the Closing Date) that would have been classified as an operating lease
pursuant to GAAP as in effect on the Closing Date will be deemed not to
represent a Capital Lease Obligation.

“Capital Stock” of any Person means (1) in the case of a corporation, corporate
stock; (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
exercisable for, exchangeable for or convertible into Capital Stock, whether or
not such debt securities include any right of participation with Capital Stock.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each applicable Issuing Lender, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation reasonably satisfactory to Administrative
Agent and each applicable Issuing Lender (which documents are hereby consented
to by the Lenders). Such cash collateral shall be maintained in blocked deposit
accounts at the Administrative Agent. At the option of the applicable Issuing
Lender, in lieu of cash collateral, the applicable Letter of Credit Obligations
may be supported by one or more back-to-back letters of credit in form and from
institutions satisfactory to such Issuing Lender, and such arrangement shall
also be within the meaning of Cash Collateralize. The term “Cash Collateral”
shall have a correlative meaning.

“Cash on Hand” shall mean, as of any date of determination, an amount equal to
(i) the aggregate amount of unrestricted cash and Temporary Cash Investments of
the Loan Parties as of such date plus (ii) the aggregate amount of cash and
Temporary Cash Investments of the Loan Parties pledged to the Collateral Agent
in favor of the Secured Parties to secure the Obligation as of such date.

“Casualty Event” shall mean, with respect to any assets of any Loan Party, any
damage to or destruction of, or any condemnation or other taking (including by
any Official Body) of, any such assets that occurs after the Closing Date for
which the Borrower or any other Loan Party receives insurance proceeds or
proceeds of a condemnation award or any other compensation; provided, however,
no such event or series of related events shall constitute a Casualty Event if
such proceeds or other compensation in respect thereof is less than the
Threshold Amount in the aggregate with respect to such event or series of
related events. Casualty Event shall include but not be limited to any taking of
all or any part of any real property of the Borrower or any other Loan Party in
or by condemnation or other eminent domain proceedings pursuant to any Law, or
by reason of the temporary requisition or the use or occupancy of all or any
part of any real property by any Official Body, civil or military.

“CCC” shall mean Consolidation Coal Company, a Delaware corporation.

 

-6-



--------------------------------------------------------------------------------

“CCC Disposed Entities” shall mean CCC and its Subsidiaries immediately prior to
the closing of the CCC Transaction.

“CCC Transaction” shall mean the sale on December 5, 2013 of all of the Capital
Stock of CCC (which owns the other CCC Disposed Entities) to Ohio Valley
Resources, Inc., as described in (i) the Current Report on Form 8-K filed by the
Borrower with the Securities and Exchange Commission on October 31, 2013 and
(ii) the press release issued by the Borrower on October 28, 2013.

“CEI” shall have the meaning specified in the preamble hereto.

“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.

“CFC Holdco” shall mean a Subsidiary that owns no material assets other than
Equity Interests in one or more Foreign Subsidiaries that are CFCs.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a “Change in Law,” regardless of the date enacted, adopted, issued, promulgated
or implemented.

“Change of Control” shall mean:

 

  (1) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the Beneficial
Owner, directly or indirectly, of more than 35% of the total voting power of the
Voting Stock of the Borrower;

 

  (2) the shareholders of the Borrower shall have approved any plan of
liquidation or dissolution of the Borrower;

 

  (3) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower (including Equity Interests of Restricted Subsidiaries) and its
Subsidiaries, taken as a whole, to any Person other than a Restricted Subsidiary
(it being understood that a Separation Transaction shall not constitute the sale
or other transfer of all or substantially all of the assets of the Borrower and
the Restricted Subsidiaries nor shall it be factored into any future
determination of whether there has been such a sale or transfer); or

 

  (4) a “change of control” or similar event occurred under any agreement
governing any Publicly Traded Debt Securities.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding the preceding, (i) a conversion of the Borrower or any
Restricted Subsidiary from a corporation, limited partnership, limited liability
company or other form of entity to a limited liability company, corporation,
limited partnership or other form of entity or (ii) an exchange of all of the
outstanding Capital Stock in one form of entity for Capital Stock in another
form of entity shall not constitute a Change of Control, so long as immediately
following such conversion or exchange the “persons” (as that term is used in
Sections 13(d) and 14(d) of the Exchange Act) who Beneficially Owned the Capital
Stock of the Borrower immediately prior to such transactions continue to
Beneficially Own all or substantially all of the Voting Stock of such entity.

“CIP Regulations” shall have the meaning assigned to such term in Section 10.11
[No Reliance on Administrative Agent’s Customer Identification Program].

“Closing Date” shall mean June 18, 2014, the original date of this Agreement.

“CNI Base Date” shall mean January 1, 2014.

“CNX Funding” shall mean CNX Funding Corporation, a Delaware corporation.

“CNX Gas” shall mean CNX Gas Corporation, a Delaware corporation.

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including bituminous and sub-bituminous coal, and
lignite.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

“Coal Assets” shall mean Coal reserves or other property or assets related to
Coal mining or operations.

“Coal Facility Guaranty” shall mean the Thermal Term Loan Facility Guaranty
and/or the Met Facility Guaranty.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas.”

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean the property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document,
but shall not include any asset that shall have been released, pursuant to
Section 10.10 [Authorization to Release Collateral and Guarantors; Certain
Amendments] or Section 11.1.1(d) [Required Consents], from the Liens created
under such Security Document.

“Collateral Agent” shall mean PNC Bank, National Association, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.

 

-8-



--------------------------------------------------------------------------------

“Commercial Letter of Credit” shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower or any of its Subsidiaries.

“Commitment” shall mean as to any Lender its Revolving Credit Commitment, and
“Commitments” shall mean the aggregate of the Revolving Credit Commitments of
all of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“CONE” shall mean CONE Gathering LLC, a Delaware limited liability company, or
any of its Subsidiaries.

“Consideration” shall mean with respect to any Permitted Acquisition, without
duplication, the aggregate of (i) the cash paid by the Borrower or any
Restricted Subsidiary, directly or indirectly, to the seller in connection
therewith, (ii) the Indebtedness assumed by the Borrower or any Restricted
Subsidiary in connection therewith and (iii) any other consideration given by
the Borrower or any Restricted Subsidiary in connection therewith.

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period paid or payable in cash.

“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income, plus (a) other than in the case of clause (8), to the extent deducted in
calculating such Consolidated Net Income:

 

  (1) Consolidated Interest Expense, net of interest income;

 

  (2) provision for taxes based on income or profits (including state franchise
taxes accounted for as income taxes in accordance with GAAP) of the Borrower and
the Restricted Subsidiaries for such period;

 

  (3) depletion, depreciation and impairment charges and expenses of the
Borrower and the Restricted Subsidiaries for such period;

 

  (4) amortization expense (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) of the Borrower and the Restricted Subsidiaries for such
period;

 

  (5) losses for such period from the early extinguishment of Indebtedness;

 

  (6) non-recurring transaction costs expensed (in accordance with GAAP) by the
Borrower and the Restricted Subsidiaries in connection with (a) the CCC
Transaction of up to $85,000,000 in the aggregate, (b) a Separation Transaction,
(c) the Midstream MLP IPO, (d) the Thermal Term Loan Facility, (e) the Met
Facility, (f) Amendment No. 1 or (g) any Permitted Coal Disposition;

 

-9-



--------------------------------------------------------------------------------

  (7) non-cash charges related to pension liabilities; and

 

  (8) net cash proceeds of insurance received, or recognized as a receivable in
accordance with GAAP, for such period in respect of a casualty event (to the
extent such amount is reducing an expense on the statement of operations of the
Borrower for such period relating to such casualty event) or business
interruption; provided that to the extent such amount is actually not received
in cash, the amount not received that increased Consolidated EBITDA shall be
deducted from Consolidated EBITDA in the period in which it is determined that
such amount has not been or is not likely to be received;

minus (b) to the extent increasing Consolidated Net Income for such period,
gains for such period from the early extinguishment of Indebtedness.
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding (i) any
interest attributable to Dollar-Denominated Production Payments, (ii) write-off
of deferred financing costs and (iii) accretion of interest charges on future
plugging and abandonment obligations, future retirement benefits and other
obligations that do not constitute Indebtedness), plus, to the extent not
included in such total interest expense, and to the extent incurred by the
Borrower or any Restricted Subsidiary, without duplication:

 

  (1) interest expense attributable to Capital Lease Obligations;

 

  (2) capitalized interest;

 

  (3) non-cash interest expense; and

 

  (4) net costs (including amortization of fees and up-front payments)
associated with interest rate caps and other interest rate and currency options
that, at the time entered into, resulted in such Person and its Restricted
Subsidiaries being net payees as to future payouts under such caps or options,
and interest rate and currency swaps and forwards for which the Borrower or any
Restricted Subsidiary has paid a premium;

provided that “Consolidated Interest Expense” shall not include any amortization
of costs relating to original debt issuances other than the amortization of debt
discount related to the issuance of zero coupon securities or other securities
with an original issue price of not more than 90% of the principal thereof.
Consolidated Interest Expense shall be calculated on a Pro Forma Basis. For the
avoidance of doubt, no interest expense attributable to any Coal Facility
Guaranty shall be included in the calculation of Consolidated Interest Expense
except to the extent paid in cash by the Borrower or any Restricted Subsidiary.

“Consolidated Net Income” shall mean the aggregate net income (loss)
attributable to the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall not be included in such
Consolidated Net Income:

 

  (1) any net income of any other Person if such other Person is not a
Restricted Subsidiary, provided that:

 

  (a) subject to the exclusion contained in clause (4) of this definition,

 

-10-



--------------------------------------------------------------------------------

  (x) in the case of the Thermal Facility Parties while the Thermal Term Loan
Facility is outstanding and in the case of the Met Facility Parties prior to the
consummation of the Met Spinoff and while the Met Facility is outstanding,
Consolidated Net Income for such period (after excluding the net income of the
Thermal Facility Parties and/or the Met Facility Parties, as the case may be,
for such period) shall be increased by (I) the aggregate amount of cash actually
distributed by the Thermal Facility Parties or the Met Facility Parties, as the
case may be, during such period to the Borrower or any Restricted Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to a Restricted Subsidiary, to the limitations contained in
clause (2) of this definition), less (II) the aggregate amount of cash actually
contributed or advanced by the Borrower or any Restricted Subsidiary to the
Thermal Facility Parties or the Met Facility Parties, as the case may be, during
such period ((I) minus (II), the “Applicable Net Income Adjustment”); provided
that (A) as Consolidated Net Income is used in the definition of “Consolidated
EBITDA,” the Applicable Net Income Adjustment attributable to a given Person
shall never be less than zero and (B) as Consolidated Net Income is used in the
definition of “Cumulative Credit,” if the Applicable Net Income Adjustment
attributable to a given Person is less than zero and such Person has a net loss
as contemplated by clause (b) below, such amounts shall not be double counted
but rather the adjustment that would cause the smaller reduction to Consolidated
Net Income shall be disregarded;

 

  (y) in any other case, the Borrower’s equity in the net income of such other
Person for such period shall be included in such Consolidated Net Income up to
the aggregate amount of cash actually distributed by such other Person during
such period to the Borrower or any Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution paid to a
Restricted Subsidiary, to the limitations contained in clause (2) of this
definition); and

 

  (b) the Borrower’s equity in a net loss of any such other Person for such
period shall be included in determining such Consolidated Net Income;

 

  (2) any net income of any Restricted Subsidiary (other than a Guarantor) if
such Restricted Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that:

 

  (a) subject to the exclusion contained in clause (3) below, the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to another
Restricted Subsidiary, to the limitation contained in this clause); and

 

  (b) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

 

-11-



--------------------------------------------------------------------------------

  (3) any income or loss attributed to discontinued operations;

 

  (4) any extraordinary gains or losses, together with any related provision for
taxes on such gains or losses;

 

  (5) any gain or loss, together with any related provision for taxes on such
gains or losses, on Dispositions outside the ordinary course of business;

 

  (6) any non-cash compensation expense realized for grants of performance
shares, stock, stock options or other equity-based awards;

 

  (7) unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815;

 

  (8) any non-cash asset impairment or write-downs on Hydrocarbon Interests
under GAAP or SEC guidelines; provided that any reversal or other benefit of any
such impairment or write-down in any future period shall be excluded from
Consolidated Net Income in such future period; and

 

  (9) the cumulative effect of a change in accounting principles.

Notwithstanding the foregoing, for the purposes of clause (1) of the definition
of “Cumulative Credit,” there shall be excluded from Consolidated Net Income any
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary to the
extent such dividends, repayments or transfers increase the Cumulative Credit
pursuant to any other clause of the definition thereof.

“Contractual Requirements” shall have the meaning assigned to that term in
Section 6.6 [No Conflict].

“Conventional O & G” shall mean all liquid or gaseous hydrocarbons, other than
Coal Gas, including, without limitation, condensate, distillate, and other
substances produced with each of the foregoing or refined therefrom, in each
case, whether known or unknown. For the avoidance of doubt, the term
“Conventional O & G” shall expressly include, without limitation, all substances
commonly known as “conventional oil and gas.”

“Covered Entity” shall mean (a) the Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral, and (b) each Person that,
directly or indirectly, is an Affiliate of a Person described in clause
(a) above.

“Cumulative Credit” shall mean, at any date, an amount, determined on a
cumulative basis equal to, without duplication:

(1) 50% of the cumulative Consolidated Net Income of the Borrower for the period
commencing on the CNI Base Date and ending on the last day of the fiscal quarter
ending on or immediately preceding the date of such proposed Restricted Payment
(or, if such aggregate Consolidated Net Income shall be a deficit, minus 100% of
such deficit); plus

(2) 66-2/3% of the aggregate Net Cash Proceeds received by the Borrower since
the Base Date from the issuance or sale of equity of its Capital Stock (other
than Disqualified Stock

 

-12-



--------------------------------------------------------------------------------

and Net Cash Proceeds received from an issuance or sale of such Capital Stock to
a Subsidiary of the Borrower or an employee stock ownership plan, option plan or
similar trust to the extent such sale to an employee stock ownership plan,
option plan or similar trust is financed by loans from or Guarantied by the
Borrower or any Restricted Subsidiary of the Borrower (unless such loans have
been repaid with cash on or prior to the date of determination)); plus

(3) 66-2/3% of the aggregate Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary since the Base Date from the incurrence of Indebtedness
(other than Net Cash Proceeds received from the Borrower or any Subsidiary of
the Borrower) that has been converted into or exchanged for Capital Stock (other
than Disqualified Stock) of the Borrower (less the amount of any cash, or the
Fair Market Value of any other property, distributed by the Borrower upon such
conversion or exchange), together with the net proceeds, if any, received by the
Borrower or any Restricted Subsidiary upon such conversion or exchange; plus

(4) any dividends or distributions received in cash by the Borrower or a
Restricted Subsidiary after the Base Date from an Unrestricted Subsidiary, to
the extent that such dividends or distributions were not otherwise included in
the Consolidated Net Income of the Borrower for such period; plus

(5) $300,000,000; minus

(6) the aggregate amount of Restricted Payments made pursuant to
Section 8.2.5(g) [Restricted Payments] after the Closing Date and prior to such
time; minus

(7) the aggregate amount of payments made using the Cumulative Credit pursuant
to Section 8.2.4(cc) [Loans and Investments] after the Amendment No. 1 Effective
Date and prior to such time;

provided that upon consummation of any Gas Spinoff or Alternative Coal Spinoff,
(i) the cumulative Consolidated Net Income in clause (1) shall be recalculated
to give pro forma effect to such Gas Spinoff or Alternative Coal Spinoff as if
it had occurred prior to the CNI Base Date (i.e., excluding the results of
operations of the entities not comprising the Borrower and the Restricted
Subsidiaries after giving effect to such Gas Spinoff or Alternative Coal
Spinoff) and (ii) the amounts included in Cumulative Credit from clauses
(2) through (4) shall be reduced by a percentage equal to the percentage
reduction in the consolidated total assets of the Borrower and its Restricted
Subsidiaries by reason of such Gas Spinoff or Alternative Coal Spinoff as
calculated in accordance with GAAP. For the avoidance of doubt, no Gas Spinoff
or Alternative Coal Spinoff (or any net proceeds received in connection
therewith) shall reduce or increase the Cumulative Credit other than by
operation of the preceding proviso.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement or other similar agreement to which such
Person is a party or a beneficiary.

“Current Lender” shall have the meaning assigned to such term in Section 2.12(a)
[Increasing Lenders and New Lenders].

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Debt of any Person, exclusions from the exculpation provisions with respect to
such Non-Recourse Debt for the voluntary bankruptcy of such Person, fraud,
misapplication of cash, environmental claims, waste, willful destruction and
other circumstances customarily excluded by lenders from exculpation provisions
or included in separate indemnification agreements in non-recourse financings.

 

-13-



--------------------------------------------------------------------------------

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

“December 31 Reserve Report” shall have the meaning assigned to that term in
Section 8.3.8(a) [Independent Engineer].

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s or the Borrower’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrower, as the case may be, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition, the term “Bankruptcy Event” shall mean, with respect
to any Person, such Person or such Person’s direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person or such Person’s direct or indirect parent company by
an Official Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person; provided, further, that a
Bankruptcy Event shall not result solely by virtue of the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Person or a Person’s direct or indirect parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) if applicable law prohibits the public disclosure of such
appointment and so long as such appointment has in fact not been publicly
disclosed.

 

-14-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
Consideration received by the Borrower or a Restricted Subsidiary of the
Borrower in connection with an Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an officers’ certificate, setting forth the
basis of such valuation and executed by the chief financial officer and one
other officer of the Borrower, less the amount of cash or Temporary Cash
Investments received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Designation Transaction” shall mean (i) consummation of the Met Facility,
(ii) consummation of the Thermal Term Loan Facility or (iii) a Separation
Transaction.

“Developed Oil and Gas Reserves” shall mean the “developed oil and gas reserves”
as such term is defined by the SEC in its standards and guidelines.

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
sale and leaseback, abandonment or other transfer or disposal of, voluntarily or
involuntarily, of any property or assets, tangible or intangible, including the
sale, assignment, discount or other disposition of Accounts, equipment or
general intangibles with or without recourse, the issuance or sale of Capital
Stock of a Subsidiary or granting of options or rights of first refusal in such
assets. In the case of the grant of an option or right of first refusal with
respect to any asset, the date of such grant shall be deemed to be the date of
Disposition of such asset.

“Disqualified Stock” shall mean any Equity Interests of a Person or any
Restricted Subsidiary that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, in either case at the
option of the holder thereof) or otherwise (a) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (b) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part or (c) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Disqualified Stock, on or prior to the
earlier of, in the case of clause (a), (b) or (c), (i) 91 days after the
Expiration Date and (ii) upon Payment In Full (provided that only the portion of
Equity Interests which is mandatorily redeemable or matures or is redeemable at
the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock), in each case other than in exchange for Equity Interests of
the Borrower (other than Disqualified Stock).

Notwithstanding the preceding sentence:

 

  (1) any Equity Interests that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Equity Interests upon the occurrence of a change of control or an asset
disposition will not constitute Disqualified Stock so long as the right to have
such Equity Interests repurchased upon a change of control or asset disposition
is no more favorable to the holders thereof than the requirements set forth in
the Existing 2022 Notes Indenture;

 

  (2) any Equity Interests issued to any plan for the benefit of employees of
the Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; and

 

  (3)

any Equity Interests held by any future, current or former employee, director,
manager or consultant (or their respective trusts, estates, investment funds,
investment vehicles or immediate family members) of the Borrower or any of its
Subsidiaries, in each case upon the termination of employment or death of such
person pursuant to any stock option plan

 

-15-



--------------------------------------------------------------------------------

  or any other management or employee benefit plan or agreement shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall mean lawful money
of the United States of America.

“Dollar-Denominated Production Payments” shall mean production payment
obligations recorded as liabilities in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Closing Date).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act, provided
that “Environmental Laws” do not include any laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” of any Person shall mean (1) any and all Capital Stock of
such Person and (2) all rights to purchase, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for or
convertible into Equity Interests, regardless of whether such debt securities
include any right of participation with Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

-16-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, at any relevant time, any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate that
a Multiemployer Plan is insolvent or in reorganization within the meaning of
Title IV of ERISA or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan, or the treatment of a plan amendment as a termination of a Pension
Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA,
respectively; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) Borrower or an
ERISA Affiliate is informed that any Multiemployer Plan to which Borrower or the
ERISA Affiliate contributes is in endangered or critical status within the
meaning of Section 432 of the Code or Sections 305 of ERISA; (i) the failure by
the Borrower or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or a failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; or (j) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning specified in Section 8.1.17(b)
[Collateral].

“Excluded Properties” shall mean the real property and other property interests
of the Borrower and its Subsidiaries set forth on Schedule 8.1.17.

“Excluded Subsidiaries” shall mean (a) each Unrestricted Subsidiary, (b) each
Foreign Subsidiary and each CFC Holdco, (c) each Immaterial Subsidiary and
(d) each Restricted Subsidiary of the Borrower that is not directly or
indirectly wholly-owned by the Borrower; provided that a Restricted Subsidiary
that is a Loan Party shall not become an Excluded Subsidiary by virtue of a
transfer of a portion of the equity in such Restricted Subsidiary (except
pursuant to a bona fide joint venture transaction permitted hereunder) until a
majority of the Equity Interests in such Restricted Subsidiary are Disposed of
in accordance with the provisions of Section 8.2.4 [Loans and Investments] or
Section 8.2.7 [Dispositions]. Notwithstanding the foregoing, any Person that is
an obligor or guarantor under any Existing Notes Indenture or any Publicly
Traded Debt Securities shall not be an Excluded Subsidiary and, if not already a
Guarantor, shall become a Guarantor pursuant to Section 8.1.9 [Additional
Guarantors].

 

-17-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (after giving effect to Section 22 of the Guaranty
Agreement and any and all other Guaranties of such Guarantor’s Swap Obligations
by the Borrower and any other Guarantor) at the time the Guaranty of such
Guarantor or the grant by such Guarantor of a security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
of such Guarantor for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, the
Syndication Agent, any Lender, any Issuing Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder
or under any other Loan Document, (a) Taxes imposed on or measured by such
recipient’s net income or profits (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by a jurisdiction (or any political
subdivision thereof) as a result of such recipient being organized or having its
principal office located or, in the case of any Lender, applicable lending
office in such jurisdiction or that are Other Connection Taxes, (b) any branch
profits Taxes imposed under section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a), (c) in the case of a
Lender, any U.S. federal withholding Tax that is imposed on amounts payable to
such Foreign Lender pursuant to a Law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 5.8.1 [Payments Free of Taxes], (d) any
withholding Tax attributable to a Lender’s failure to comply with Section 5.8.5
[Status of Lenders] and (e) any U.S. federal withholding Tax imposed pursuant to
FATCA.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing 2022 Notes Indenture” shall mean the indenture governing the 5.875%
Senior Notes due 2022 of CEI.

“Existing CNX Gas Credit Agreement” shall have the meaning assigned to such term
in the recitals hereto.

“Existing CONSOL Credit Agreement” shall have the meaning assigned to such term
in the recitals hereto.

“Existing Credit Agreements” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” shall have the meaning set forth in
Section 2.10.1(e) [Issuance of Letters of Credit].

 

-18-



--------------------------------------------------------------------------------

“Existing Notes” shall mean the 8.250% Senior Notes due 2020, 6.375% Senior
Notes due 2021 and the 5.875% Senior Notes due 2022 of CEI.

“Existing Notes Indentures” shall mean the indentures governing the Existing
Notes.

“Existing Notes Refinancing” shall mean the repurchase and/or redemption of all
or a portion of the Borrower’s 8.250% Senior Notes due 2020 and/or 6.375% Senior
Notes due 2021 outstanding as of the Amendment No. 1 Effective Date.

“Existing Receivables Financing” shall mean the receivables financing and
related transactions in connection with (i) that certain Amended and Restated
Receivables Purchase Agreement, dated as of April 30, 2007, by and among the
Borrower, CNX Funding and the other parties from time to time party thereto, and
(ii) that certain Purchase and Sale Agreement, dated as of April 30, 2003, by
and among CNX Funding, the Borrower and the other parties from time to time
party thereto, in each case as amended, restated, renewed supplemented or
otherwise modified from time to time.

“Expiration Date” shall mean June 18, 2019.

“Exposure” shall mean, with respect to any Acquisition Swap Agreement as of any
Test Date, the amount (expressed as a positive) that would be owed by the
Borrower or any Restricted Subsidiary to the applicable counterparty or the
amount (expressed as a negative) that would be owed to the Borrower or any
Restricted Subsidiary by the applicable counterparty, in each case under such
Acquisition Swap Agreement on the immediately preceding Test Date, assuming that
a settlement date under such Acquisition Swap Agreement had occurred on such
immediately preceding Test Date.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Borrower in the case of amounts of $50,000,000 or more and otherwise by a
Responsible Officer, any such determination being conclusive for all purposes
under this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to current
Section 1471(b)(1) of the Code (and any amended or successor version described
above), and any intergovernmental agreements (and any related laws or official
administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the

 

-19-



--------------------------------------------------------------------------------

caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or if there shall at any time, for any reason, no longer exist a
Bloomberg Screen BTMM (or any substitute screen), as set forth on such other
recognized electronic source used for the purpose of displaying such rate as
selected by the Administrative Agent (for the purposes of this definition only,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

“Financial Covenants” shall mean the covenants set forth in Section 8.2.14
[Financial Covenants].

“Financial Projections” shall have the meaning assigned to that term in
Section 6.9(b) [Financial Projections].

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (iv) all other applicable Laws relating to policies and
procedures that address requirements placed on federally regulated lenders
relating to flood matters, in each case, as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in section 7701 of the Code.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America, any state thereof or the District of
Columbia.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

“Gas” shall mean Conventional O & G and Coal Gas.

“Gas Holding Company” shall mean (i) CNX Gas, or (ii) another holding company
selected by the Borrower that owns all or substantially all of the subsidiaries
of CEI (or its ultimate parent company) principally engaged in natural gas and
liquids activities, including production, gathering, processing and acquisition
of natural gas properties, or whose assets principally consist of assets to be
used in such activities.

“Gas Loan Parties” shall mean (i) prior to the Gas Spinoff, CNX Gas and its
Subsidiaries that are Loan Parties and (ii) upon and following the Gas Spinoff,
the Gas Holding Company and its Subsidiaries that are Loan Parties.

 

-20-



--------------------------------------------------------------------------------

“Gas Properties” shall mean the Hydrocarbon Interests consisting of natural gas
(whether in its gaseous or liquefied form); any property now or hereafter pooled
or unitized with natural gas Hydrocarbon Interests; all presently existing or
future unitization, pooling agreements and declarations of pooled units and the
units created thereby (including without limitation all units created under
orders, regulations and rules of any Official Body having jurisdiction) which
may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the foregoing Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; all Hydrocarbons in and under and which may be produced
and saved or attributable to such Hydrocarbon Interests, the lands covered
thereby and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
profits à prendre, hereditaments, appurtenances and any property in anyway
appertaining, belonging, affixed or incidental to such Hydrocarbon Interests,
property, rights, titles, interests and estates described or referred to above,
including any and all property, real or personal, now owned or hereinafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
Property (excluding drilling rigs, automotive equipment or other personal
property which may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all gas wells, water wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Gas Spinoff” shall mean (i) the distribution, through one or more dividends by
the Borrower, of all or any portion of the Capital Stock of the Gas Holding
Company, (ii) the sale of all or a portion of the Capital Stock of the Gas
Holding Company pursuant to a registration statement that has been declared
effective by the SEC pursuant to the Securities Act or (iii) any transaction
similar to the transaction described in clause (i) or (ii) the effect of which
is to result in all or a portion of the Capital Stock of the Gas Holding Company
being purchased or otherwise acquired by public stockholders and, in each case
of clauses (i), (ii) and (iii), all arrangements, actions and transactions in
connection therewith otherwise permitted under or not otherwise prohibited by
the Loan Documents; provided that (I) concurrently with the consummation of the
Gas Spinoff, (a) the Gas Holding Company assumes (the “Assumption”) the
obligations of the Borrower under this Agreement pursuant to documentation
reasonably satisfactory to the Administrative Agent, accompanied by such
certificates and opinions as are reasonably requested by the Administrative
Agent and (b) each Guarantor that is a Subsidiary of the Gas Holding Company
shall ratify its obligations under the Guaranty pursuant to documentation
reasonably satisfactory to the Administrative Agent, (II) if after giving effect
thereto the aggregate amount of Revolving Exposures exceeds the lesser of the
Revolving Credit Commitments and the Borrowing Base, the Borrower shall have
repaid Revolving Credit Loans and/or Swing Loans and/or Cash Collateralized
Letters of Credit to eliminate such excess, (III) no Potential Default or Event
of Default shall exist or result therefrom, (IV) the Total Leverage Ratio at
such time, calculated on a Pro Forma Basis, shall not exceed 2.75:1.00 and
(V) no material liabilities of CEI or any of its Subsidiaries relating primarily
to Coal Assets shall be contractually retained or assumed by the Gas Holding
Company or any of its Subsidiaries; provided that prior to the Assumption, the
Gas Holding Company, to the extent not a Loan Party on the date thereof, shall
comply with the requirements of Section 11.13 [USA Patriot Act Notice]. Upon the
Assumption, CEI will be released from its obligations as the borrower under this
Agreement and the Guaranty Agreement

“Greenshale Obligations” shall mean the obligations of Greenshale Energy, LLC (a
Joint Venture) and its wholly-owned Subsidiaries, under, or in connection with,
the acquisition or performance of any Joint Operating Agreement, or the bidding
for, or performance of, any, permit, license or similar authorization or
petroleum agreement relating to the exploration, drilling, development or
production of Hydrocarbon Interests.

 

-21-



--------------------------------------------------------------------------------

“Guarantor” shall mean, subject to Section 1.6 [Coal Entity Designations], each
of the parties to this Agreement that is designated as a “Guarantor” on the
signature page hereof and each other Person that joins this Agreement as a
Guarantor after the date hereof, in each case, until such Person ceases to be a
Guarantor in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including Letters of
Credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

“Guaranty Agreement” shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos and asbestos containing materials, polychlorinated
biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any Coal Gas, coal ash,
coal combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization residue.

“Hedging Contract” shall mean any puts, cap transactions, floor transactions,
collar transactions, forward contract, commodity Swap Agreement, commodity
option agreement or other similar agreement or arrangement in respect of
Hydrocarbons to be used, produced, processed or sold by the Borrower or any
Restricted Subsidiary that are customary in the Permitted Business and designed
to protect such Person against fluctuations in or manage exposure to Hydrocarbon
prices and not for speculative purposes.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Hedging Contract, Interest Rate Agreement or Currency Agreement.

“Historical Statements” shall have the meaning specified in Section 6.9(a)
[Historical Statements].

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous Hydrocarbon leases and interests, mineral fee
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserve or residual interest of
whatever nature.

“Hydrocarbons” shall mean coal, oil, natural gas, casing head gas, drip
gasoline, natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

-22-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean as of any date, any Subsidiary of the
Borrower that had (i) assets having an aggregate book value, as of the end of
the fiscal year most recently ended, not exceeding $1,000,000 and
(ii) Consolidated Net Income not exceeding $1,000,000 for such fiscal year, in
each case, as shown in the most recently delivered consolidated quarterly
financial statements of the Borrower; provided that a Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly,
Guaranties or otherwise provides direct credit support for any Indebtedness of
the Borrower.

“Immaterial Title Deficiencies” shall mean defects or exceptions to title, and
other Liens, discrepancies and similar matters relating to title which do not,
individually or in the aggregate, reduce or impair the value of the properties
by an amount greater than 2.0% of the aggregate present value of the Borrowing
Base Properties as determined by the most recently delivered Reserve Report.

“Increasing Lender” shall have the meaning assigned to that term in
Section 2.12(a) [Increasing Lenders and New Lenders].

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

 

  (1) the principal of and premium (if any) in respect of (a) indebtedness of
such Person for money borrowed and (b) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable;

 

  (2) all Capital Lease Obligations of such Person;

 

  (3) all obligations of such Person issued or assumed as the deferred purchase
price of property (which purchase price is due more than six months after the
date of taking delivery of title to such property), including all obligations of
such Person for the deferred purchase price of property under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business);

 

  (4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) of this paragraph) entered into
in the ordinary course of business of such Person to the extent such letters of
credit are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit);

 

  (5) Hedging Obligations;

 

  (6) all obligations of the type referred to in clauses (1) through (5) of this
paragraph of other Persons and all dividends of other Persons with respect to
Preferred Stock and Disqualified Stock for the payment of which, in either case,
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guaranty; and

 

  (7) all obligations of the type referred to in clauses (1) through (6) of this
paragraph of other Persons secured by any Lien on any property or asset of such
first-mentioned Person (whether or not such obligation is assumed by such
first-mentioned Person), the amount of such obligation being deemed to be the
lesser of the Fair Market Value of such property or assets or the amount of the
obligation so secured.

 

-23-



--------------------------------------------------------------------------------

The “amount” or “principal amount” of any Indebtedness or Disqualified Stock or
other Preferred Stock outstanding at any time of determination as used herein
shall be as set forth below or, if not set forth below, determined in accordance
with GAAP:

 

  (1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

 

  (2) the principal amount of the Indebtedness, in the case of any other
Indebtedness;

 

  (3) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of: (a) the Fair Market Value of such
assets at the date of determination; and (b) the amount of the Indebtedness of
the other Person;

 

  (4) in the case of any Capital Lease Obligation, the amount determined in
accordance with the definition thereof;

 

  (5) in the case of any Preferred Stock, (a) if other than Disqualified Stock,
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed redemption price or repurchase price or (b) if Disqualified Stock,
as specified in the definition thereof;

 

  (6) in the case of any Interest Rate Agreements permitted by Section 8.2.1(f)
[Indebtedness], zero;

 

  (7) in the case of all other unconditional obligations, the amount of the
liability thereof determined in accordance with GAAP;

 

  (8) in the case of all other contingent obligations, the maximum liability at
such date of such Person; and

 

  (9) in the case of a Qualified Receivables Transaction, solely the aggregate
amount of cash borrowings thereunder.

For purposes of determining any particular amount of Indebtedness, Guaranties
of, or obligations in respect of letters of credit relating to, Indebtedness
otherwise included in the determination of such amount shall not also be
included. If Indebtedness is secured by a letter of credit that serves only to
secure such Indebtedness, then the total amount deemed incurred shall be equal
to the greater of (a) the principal of such Indebtedness and (b) the amount that
may be drawn under such letter of credit.

None of the following shall constitute Indebtedness:

 

  (1) Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or from Guaranties securing any obligations of the
Borrower or any of its Subsidiaries pursuant to such agreements, incurred or
assumed in connection with the disposition of any business, assets or Subsidiary
of the Borrower, other than Guaranties or similar credit support by the Borrower
or any of its Subsidiaries of Indebtedness incurred by any Person acquiring all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition;

 

  (2) obligations to pay accrued expenses, any trade payables or other similar
liabilities to trade creditors and other accrued current liabilities incurred in
the ordinary course of business as the deferred purchase price of property;

 

-24-



--------------------------------------------------------------------------------

  (3) any liability for Federal, state, local or other taxes owed or owing by
such Person;

 

  (4) obligations to pay royalties and other amounts due in the ordinary course
of business to royalty and working interest owners;

 

  (5) obligations arising from Guaranties to suppliers, lessors, licensees,
contractors, franchisees or customers incurred in the ordinary course of
business;

 

  (6) obligations (other than express Guaranties of Indebtedness for borrowed
money) in respect of Indebtedness of other Persons arising in connection with
(a) trade acceptances and (b) endorsements of instruments for deposit in the
ordinary course of business;

 

  (7) obligations arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such obligation is
extinguished within two Business Days of its incurrence;

 

  (8) obligations in respect of any obligations under workers’ compensation laws
and similar legislation;

 

  (9) obligations under Production Payments and Reserve Sales, and any
obligations that do not pertain to the borrowing of money under all contracts
and other agreements, instruments or arrangements described in the definition of
“Oil and Gas Liens”;

 

  (10) any unrealized losses or charges in respect of Hedging Obligations
(including those resulting from the application of FASB ASC 815);

 

  (11) Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with the operations and business of the Borrower
and the Restricted Subsidiaries;

 

  (12) any repayment or reimbursement obligation of such Person or any
Restricted Subsidiary with respect to Customary Recourse Exceptions, unless and
until an event or circumstance occurs that triggers the Person’s or such
Restricted Subsidiary’s direct repayment or reimbursement obligation (as opposed
to contingent or performance obligations) to the lender or other Person to whom
such obligation is actually owed, in which case the amount of such direct
payment or reimbursement obligation shall constitute Indebtedness; and

 

  (13) earn-out obligations in respect of Consideration in an acquisition
permitted hereunder until such obligations would be required to be reflected on
a balance sheet in accordance with GAAP (provided that the amount of such
earn-out obligations reflected on a balance sheet shall be counted in the
Consideration at such time).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

 

-25-



--------------------------------------------------------------------------------

“Indemnity” shall mean the Regulated Substances Certificate and Indemnity
Agreement, in substantially the form of Exhibit 1.1(I)(1), executed and
delivered by each of the Loan Parties to the Administrative Agent for the
benefit of the Secured Parties.

“Independent Engineer” shall mean Netherland, Sewell & Associates, Inc. or such
other independent petroleum engineer selected by the Borrower and reasonably
acceptable to the Borrower, the Syndication Agent and the Administrative Agent.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.

“Intercompany Subordination Agreement” shall mean the Subordination Agreement
among the Loan Parties and the Restricted Subsidiaries, dated as of the Closing
Date, in substantially the form of Exhibit 1.1(I)(2), executed and delivered by
the Loan Parties and the Restricted Subsidiaries.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to Consolidated Cash Interest Expense, in each case, for
the latest period of four fiscal quarters ended prior to the date of
determination.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
two weeks or one, two, three or six Months. Such Interest Period shall commence
on the effective date of such Interest Rate Option, which shall be the Borrowing
Date. Notwithstanding the second sentence hereof: (a) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) the Borrower shall not select, convert to or
renew an Interest Period for any portion of the Loans that would end after the
Expiration Date.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement relating to
fluctuations in interest rates.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Investment” in any Person shall mean any (1) direct or indirect advance, loan
or other extensions of credit (including by way of Guaranty or similar
arrangement) or capital contribution to (including any transfer of cash or other
property to others or any payment for property or services for the account or
use of others but excluding (a) advances to customers and contract miners or
joint interest partners or drilling partnerships sponsored by the Borrower or
any Restricted Subsidiary in the ordinary

 

-26-



--------------------------------------------------------------------------------

course of business that are recorded as accounts receivable on the balance sheet
of the lender, and (b) trade payables and extensions of trade credit on
commercially reasonable terms in accordance with normal trade practices),
(2) all items that are or would be classified as investments on a balance sheet
or (3) any purchase or acquisition of Capital Stock, Indebtedness or other
similar securities (excluding any interest in an oil or natural gas leasehold to
the extent constituting a security under applicable law) issued by such Person.
Except as otherwise provided for in this Agreement, the amount of an Investment
shall be its Fair Market Value at the time the Investment is made and without
giving effect to subsequent changes in value. If the Borrower or any Restricted
Subsidiary sells or otherwise disposes of any Capital Stock of any Restricted
Subsidiary, or any Restricted Subsidiary issues any Capital Stock, in either
case, such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary, the Borrower shall be deemed to have made an
Investment on the date of any such sale or other disposition equal to the Fair
Market Value of the Capital Stock of and all other Investments in such
Restricted Subsidiary retained.

For purposes of Section 8.2.4 [Loans and Investments] with respect to
Investments in Unrestricted Subsidiaries:

 

  (1) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; and upon a redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the aggregate amount of Investments
outstanding under Section 8.2.4(j) [Loans and Investments] shall be reduced (but
not below zero) by an amount equal to the Fair Market Value of the Borrower’s
proportionate interest in such Subsidiary immediately following such
redesignation; and

 

  (2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

“Investment Grade Rating” shall mean a rating of Baa3 or better by Moody’s (or
its equivalent under any successor rating categories of Moody’s) and BBB- or
better by S&P (or its equivalent under any successor rating categories of S&P).

“IRS” shall mean the Internal Revenue Service.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and any Loan Party or in favor of the
applicable Issuing Lender and relating to such Letter of Credit.

“Issuing Lenders” shall mean (a) PNC Bank, National Association, Bank of
America, N.A., Credit Suisse AG and JPMorgan Chase Bank, N.A., (b) any other
Lender to the extent that such Lender agrees to act as an Issuing Lender
hereunder at the request of the Borrower and provides notice to the
Administrative Agent of such agreement and (c) any Affiliate of any of the
foregoing that issues Letters of Credit hereunder. References to the “Issuing
Lender” shall be to the applicable Issuing Lender(s).

 

-27-



--------------------------------------------------------------------------------

“Joint Operating Agreement” shall mean any joint operating agreement, joint
development agreement or other similar contract that is usual and customary in
the oil and gas business.

“Joint Venture” shall mean any Person that is not a direct or indirect
Subsidiary of the Borrower in which the Borrower or any Restricted Subsidiary
makes any equity Investment.

“June 30 Reserve Report” shall have the meaning assigned to that term in
Section 8.3.8(b) [Internal Engineer].

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among the Borrower or any
Restricted Subsidiary and its employees.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by such Issuing Lender.

“Lead Arrangers” shall mean PNC Capital Markets LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC and J.P. Morgan
Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners of the revolving credit facility hereunder.

“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any grant in any Loan
Document of a security interest or other Lien to the Lenders or to the
Collateral Agent for the benefit of the Lenders as security for the Obligations,
“Lenders” shall include any Affiliate of a Lender to which such Obligation is
owed.

“Letter of Credit” shall have the meaning assigned to that term in
Section 2.10.1(a) [Issuance of Letters of Credit].

“Letter of Credit Aggregate Sublimit” shall mean, at any time, the least of
(i) $750,000,000, (ii) the Revolving Credit Commitments at such time and
(iii) the Borrowing Base at such time.

“Letter of Credit Borrowing” shall have the meaning assigned to such term in
Section 2.10.3(d) [Participations, Disbursements, Reimbursement].

“Letter of Credit Expiration Date” shall mean the date which is 10 Business Days
prior to the Expiration Date.

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.10.2 [Letter of Credit Fees].

“Letter of Credit Issuing Lender Sublimit” shall mean, for each Issuing Lender,
$150,000,000; provided that any Issuing Lender may increase its own Letter of
Credit Issuing Lender Sublimit by written notice to the Borrower and the
Administrative Agent.

 

-28-



--------------------------------------------------------------------------------

“Letter of Credit Obligations” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate outstanding Reimbursement
Obligations and Letter of Credit Borrowings on such date. The Letter of Credit
Obligations of any Lender at any time shall be its Ratable Share of the total
Letter of Credit Obligations at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5 [Letter of Credit
Amounts]. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for U.S. Dollars for an amount comparable
to such Borrowing Tranche and having a borrowing date and a maturity comparable
to such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error)), by
(ii) a number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR may also
be expressed by the following formula:

 

LIBOR Rate    =    

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

1.00 - LIBOR Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. Notwithstanding the foregoing, in no event shall the LIBOR Rate
be less than 0.00%.

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(ii)
[Revolving Credit LIBOR Rate Option].

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit

 

-29-



--------------------------------------------------------------------------------

arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
amount of Cash on Hand, plus (b) the difference (if a positive number) between
(i) the lesser of (x) the amount of the Revolving Credit Commitments and (y) the
Borrowing Base as of such date, less (ii) the Revolving Facility Usage, plus
(c) unused availability under the Qualified Receivables Transaction, in each
case, as of such date after giving effect to all transactions to occur on such
date.

“LLC Interests” shall have the meaning specified in Section 6.3 [Subsidiaries].

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement,
the Notes, the Security Documents and amendments, supplements, joinders or
assignments to the foregoing and any other instruments, certificates or
documents (expressly excluding any Other Lender Provided Financial Service
Product, any Specified Swap Agreements or any other Swap Agreements) delivered
or contemplated to be delivered hereunder or thereunder or in connection
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

“Loan Parties” shall mean, subject to Section 1.6 [Coal Entity Designations],
the Borrower and the Guarantors.

“Loan Request” shall have the meaning specified in Section 2.5.1 [Revolving
Credit Loan Requests].

“Loans” shall mean collectively and “Loan” shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

“Longwall Sublease Transaction” shall mean, in connection with the CCC
Transaction, (i) the assignment by one or more CCC Disposed Entities of its
lease of longwall mining shields and related equipment and hardware to one or
more Loan Parties and (ii) the sublease by such Loan Parties of such assets to
the buyer in the CCC Transaction and/or one of its Affiliates and the guarantees
of such subleases by one or more Affiliates of such sublessees.

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an acquisition or disposition of
assets, the Fair Market Value of which assets exceeds $50,000,000 or (b) a
change in Consolidated EBITDA that exceeds $20,000,000 per four fiscal quarter
period.

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay their Indebtedness under this
Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the rights and remedies of the
Administrative Agent or any of the Lenders pursuant to this Agreement or any
other Loan Document.

 

-30-



--------------------------------------------------------------------------------

“Material Contract” shall mean the Existing Notes Indentures and any other
agreement that is material to the conduct of the business of the Borrower and
the Restricted Subsidiaries, taken as a whole.

“Maximum Facility Amount” shall mean $2,500,000,000.

“Met Assets” shall mean the metallurgical Coal Assets of the Borrower and its
Subsidiaries consisting of the Amonate Mine and the related preparation plant,
the Buchanan Mine and the related preparation plant, the interest of the
Borrower and its Subsidiaries in the Western Allegheny Energy, LLC and certain
other metallurgical coal reserves and resources (including, at the option of
CEI, to the extent not included in the Thermal Assets, the Baltimore Dock
Facility), and interests in the foregoing.

“Met Entities” shall mean those Subsidiaries of the Borrower that (i) own no
material assets other than Met Assets, other Coal Assets or Equity Interests in
Met Entities (directly or indirectly) or (ii) have no assets or liabilities
(other than de minimis assets and liabilities) and are formed at or about the
time of the Met Spinoff to help effectuate the Met Spinoff.

“Met Facility” shall mean a credit facility that may be entered into by Met
Entities, CEI, as initial guarantor, and certain financial institutions as
agents and lenders from time to time party thereto; provided that (i) the Met
Facility shall not be secured by any assets of the Borrower or any of its
Subsidiaries other than assets of Met Facility Parties and Equity Interests in
Met Facility Parties and (ii) no Subsidiary of the Borrower (other than Met
Facility Parties) shall Guaranty the Met Facility.

“Met Facility Guaranty” shall have the meaning specified in Section 8.2.1(p)
[Indebtedness].

“Met Facility Parties” shall mean the Met Entities that are (i) parties to the
Met Facility or (ii) Subsidiaries of such parties.

“Met Public Company” shall mean a Subsidiary of CEI selected by the Borrower
that, at the time of the Met Spinoff, owns no material assets other than Met
Assets, other Coal Assets and Equity Interests in Met Entities.

“Met Spinoff” shall mean (i) the distribution, through one or more dividends by
the Borrower, of all or any portion of the Equity Interests of the Met Public
Company, (ii) the sale of all or a portion of the Equity Interests of the Met
Public Company pursuant to a registration statement that has been declared
effective by the SEC pursuant to the Securities Act or (iii) any transaction
similar to the transaction described in clause (i) or (ii) the effect of which
is to result in all or a portion of the Equity Interests of the Met Public
Company being purchased or otherwise acquired by the public and, in each case of
clauses (i), (ii) and (iii) all arrangements, actions and transactions in
connection therewith otherwise permitted under or not otherwise prohibited by
the Loan Documents; provided that (a) if after giving effect thereto the
aggregate amount of Revolving Exposures exceeds the lesser of the Revolving
Credit Commitments and the Borrowing Base, the Borrower shall have repaid
Revolving Credit Loans and/or Swing Loans and/or Cash Collateralized Letters of
Credit to eliminate such excess, (b) no Event of Default shall exist or result
therefrom and (c) no material liabilities of CEI or any of its Subsidiaries
relating primarily to Met Assets shall be contractually retained or assumed by
CEI or any of its Subsidiaries (other than the Met Public Company and its
Subsidiaries); provided that this clause (c) shall not apply to liabilities
similar in nature to those permitted by the proviso to clause (c) in the
definition of “Thermal Spinoff” and other liabilities customary for transactions
of the type for the Met Spinoff that are reasonably satisfactory to the
Administrative Agent; provided, further, that such liabilities shall be
described in a completed Schedule 1.1(M) (which shall be in form and substance
reasonably satisfactory to the Administrative Agent) delivered to the Lenders at
the time of the Met Spinoff.

 

-31-



--------------------------------------------------------------------------------

“Midstream Assets” shall mean (i) assets used primarily for gathering (from
above ground sources), transmission, storage, processing or treatment of natural
gas, natural gas liquids or other Hydrocarbons or carbon dioxide and assets
substantially similar to the foregoing and conventionally understood to be
“midstream assets” and (ii) Equity Interests of any Person that has no assets
(other than de minimis assets) other than assets referred to in clause (i); for
the avoidance of doubt, it being understood that in no event shall Hydrocarbons,
Hydrocarbon Interests or Oil and Gas Properties or Equity Interests of any
Person owning the foregoing be deemed Midstream Assets.

“Midstream MLP Entity” shall mean any entity owning Midstream Assets (including
CONE) that is or expected to be treated as a master limited partnership for U.S.
federal income tax purposes. For purposes of this definition, the general
partner of a Midstream MLP Entity shall be deemed to be a Midstream MLP Entity.

“Midstream MLP IPO” shall mean the initial public offering of Capital Stock of
the Midstream MLP Entity.

“Month,” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted prior to
the Closing Date and (ii) the mortgages or deeds of trust with respect to Real
Property in which a security interest is granted after the Closing Date in
substantially the form of Exhibit 1.1(M), in each case, executed and delivered
by the applicable Loan Parties to the Collateral Agent to secure the
Obligations, for the benefit of the Secured Parties, and “Mortgage” shall mean,
individually, any of the Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions or has any ongoing
obligation with respect to withdrawal liability (within the meaning of Title IV
of ERISA).

“Net Cash Proceeds” shall mean, with respect to any Disposition, an amount equal
to:

 

  (1) the cash proceeds received by the Borrower or any Restricted Subsidiary
from or in respect of such transaction (including, when received: (i) any cash
proceeds received as income or other deferred cash proceeds, or (ii) cash
proceeds of any non-cash proceeds of such transaction, converted to cash), less

 

-32-



--------------------------------------------------------------------------------

  (2) the sum of the following to the extent incurred or payable by the Borrower
or any Restricted Subsidiary:

 

  (a) any foreign, federal, state or local income taxes paid or payable in
respect of such Disposition or any other foreign, federal, state or local taxes
paid in connection with such Disposition, with all amounts under this clause
(2)(a) being determined for the Borrower and the Restricted Subsidiaries on a
tax consolidated basis (after application of all credits and other offsets),

 

  (b) any customary and reasonable brokerage commissions and all other customary
and reasonable fees and expenses related to such Disposition (including without
limitation financial advisory fees, legal fees and accountants’ fees),

 

  (c) any amounts estimated in good faith by an Authorized Financial Officer of
the Borrower to provide reserves in accordance with GAAP for payment of
indemnities or liabilities that may be incurred in connection with such
Disposition,

 

  (d) the amount of any debt secured by a Lien on the related asset and which
debt is discharged as part of such Disposition, and

 

  (e) any insurance proceeds, condemnation awards or other compensation to the
extent such proceeds are used for reinvestment, substitution, replacement,
repair or restoration in accordance with the terms hereof.

For purposes of this definition, if taxes or other customary fees or expenses
payable in connection with the sale, transfer or lease of any asset are not
known as of the date of such Disposition, then such fees, expenses or taxes
shall be estimated in good faith by an Authorized Financial Officer of the
Borrower and such estimated amounts shall be deducted for purposes of
determining Net Cash Proceeds in accordance with the immediately preceding
sentence.

“Net Leverage Ratio” shall mean, on any date of determination, the ratio of:

 

  (1) (a) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries of the type referenced under clauses (1), (2) and (3) of
the definition of “Indebtedness” outstanding on such date, after giving effect
to all incurrences and repayments of such Indebtedness occurring on such date;
provided that (x) all obligations under undrawn standby letters of credit
(whether or not issued under this Agreement) issued with respect to performance
obligations under sales contracts, mine reclamation, black lung benefit
liabilities, workers compensation and other employee benefit liabilities shall
be excluded from this clause (a), (y) the face amount of all other letters of
credit (other than to the extent Cash Collateralized) shall be included in this
clause (a), whether or not drawn and (z) all obligations in respect of advance
royalty commitments shall be excluded from this clause (a) minus (b) Cash on
Hand as of such date after giving effect to all transactions occurring on such
date, to

 

  (2) Consolidated EBITDA of the Borrower for the most recent four-quarter
period ended prior to the date of determination for which internal financial
statements are available.

For the avoidance of doubt, no Coal Facility Guaranty shall be included as
Indebtedness in the calculation of the Net Leverage Ratio.

“New Lender” shall have the meaning assigned to that term in Section 2.12(a)
[Increasing Lenders and New Lenders].

 

-33-



--------------------------------------------------------------------------------

“New Lender Joinder” shall mean the joinder whereby each New Lender joins this
Agreement in substantially the form attached hereto as Exhibit 1.1(B).

“Non-Consenting Lender” shall have the meaning specified in Section 11.1.3
[Non-Consenting Lenders].

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.10.1(c) [Issuance of Letters of Credit].

“Non-Recourse Debt” shall mean, with respect to Indebtedness of any Unrestricted
Subsidiary or Joint Venture, Indebtedness:

 

  (1) as to which neither the Borrower nor any Restricted Subsidiary
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise, except for Customary Recourse Exceptions and
except by the pledge of (or a Guaranty limited in recourse solely to) the Equity
Interests of such Unrestricted Subsidiary or Joint Venture; and

 

  (2) as to which the lenders will not have any recourse to the Capital Stock or
assets of the Borrower or any Restricted Subsidiary (other than the Equity
Interests of such Unrestricted Subsidiary or Joint Venture), except for
Customary Recourse Exceptions.

“Notes” shall mean the Revolving Credit Notes and the Swing Loan Notes.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest, fees and other monetary obligations accruing and/or incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
under or in connection with (i) this Agreement, the Loans, the Notes, the
Letters of Credit, the Administrative Agent’s Letter or any other Loan Document
whether to the Administrative Agent, the Collateral Agent, any Issuing Lender,
any of the Lenders or their Affiliates or other persons provided for under such
Loan Documents, (ii) any Specified Swap Agreement (other than, with respect to
any Guarantor that is not a Qualified ECP Loan Party, Excluded Swap Obligations
of such Guarantor) or (iii) any Other Lender Provided Financial Service Product.

“Officers’ Certificate” shall mean a certificate signed by an officer of the
Borrower.

“Official Body” shall mean the government of the United States of America or any
other nation, or in each case any political subdivision thereof, whether state,
local, county, provincial or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

 

-34-



--------------------------------------------------------------------------------

“Oil and Gas Liens” shall mean:

 

  (1) Liens on any specific property or any interest therein, construction
thereon or improvement thereto to secure all or any part of the costs incurred
for surveying, exploration, drilling, extraction, development, operation,
production, construction, alteration, repair or improvement of, in, under or on
such property and the plugging and abandonment of wells located thereon (it
being understood that, in the case of Oil and Gas Properties, or any interest
therein, costs incurred for “development” shall include costs incurred for all
facilities relating to such properties or to projects, ventures or other
arrangements of which such properties form a part or which relate to such
properties or interests);

 

  (2) Liens on Hydrocarbon Interests to secure obligations incurred or
Guaranties of obligations incurred in connection with or necessarily incidental
to commitments for the purchase or sale of, or the transportation or
distribution of, the products derived from such property;

 

  (3) Liens arising under partnership agreements, oil and gas leases, overriding
royalty agreements, Joint Operating Agreements, net profits agreements,
production payment agreements, royalty trust agreements, incentive compensation
programs on terms that are reasonably customary in the oil and gas business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, farm-out agreements, farm-in agreements,
division orders, contracts for the sale, purchase, exchange, transportation,
gathering or processing of Hydrocarbons, unitizations and pooling designations,
declarations, orders and agreements, development agreements, operating
agreements, production sales contracts, area of mutual interest agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the oil and gas business; provided that in all instances, such Liens are limited
to the assets that are the subject of the relevant agreement, program, order or
contract; and

 

  (4) Liens on pipelines or pipeline facilities that arise by operation of law.

“Oil and Gas Properties” shall mean all properties, including equity or other
ownership interests therein, owned by the Borrower or any of its Restricted
Subsidiaries which contain or are believed to contain Proved Reserves.

“Order” shall have the meaning specified in Section 2.10.9(b) [Liability for
Acts and Omissions].

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, or sold or assigned an interest in any Note or Loan Document).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which the Administrative Agent, any Lender or Affiliate of
the Administrative Agent or a Lender provides any of the following products or
services to any of the Loan Parties: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) foreign currency exchange.

 

-35-



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning specified in Section 11.8.4
[Participations].

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Advance” shall have the meaning specified in Section 2.10.3(d)
[Participations, Disbursements, Reimbursement].

“Partnership Interests” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Patent, Trademark and Copyright Security Agreement” shall mean the Patent,
Trademark and Copyright Security Agreement, dated as of the Closing Date,
executed and delivered by each of the Loan Parties to the Collateral Agent for
the benefit of the Secured Parties.

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon termination of the
Commitments.

“Payment In Full” and “Paid in Full” shall mean the payment in full in cash of
the Loans and other Obligations (other than contingent indemnity obligations not
then due) under the Loan Documents, termination of the Commitments and
expiration or termination of all Letters of Credit (or with respect to any
Letter of Credit with an expiration date that extends beyond the Expiration
Date, the pledge of Cash Collateral for such Letter of Credit pursuant to
Section 2.10.10 [Cash Collateral Prior to the Expiration Date]).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in Sections 412, 430, and 432 of the Code and
Sections 302, 303, and 305 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA and
is sponsored or maintained by Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any times during the immediately preceding
five plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit
1.1(P)(1) or any other form reasonably acceptable to the Administrative Agent.

 

-36-



--------------------------------------------------------------------------------

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit 1.1(P)(2) or any other form reasonably acceptable to the
Administrative Agent.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 8.2.6(b) [Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Business” shall mean the business conducted by the Borrower and its
Subsidiaries on the Closing Date and any business of a nature that is or shall
have become related to (i) the acquisition, exploration, development,
production, operation and disposition of interests in oil, natural gas, and
other Hydrocarbon or carbon dioxide properties, (ii) the gathering, marketing,
treating, processing, storage, selling and transporting of any production from
such interests or properties, (iii) the treatment, processing, storage,
transportation or marketing of Hydrocarbons and other minerals and products
produced in association therewith, (iv) the production of electricity or other
sources of power, such as coal-or natural gas-fueled power generation
facilities, wind, solar or hydroelectric power generation facilities or similar
activities, (v) coal mining and related operations, (vi) water related services
including utilizing, protecting, transporting and treating water and (vii) any
activity that is ancillary or complementary to or necessary or desirable for, or
otherwise reasonably related to, the activities described in this definition.

“Permitted Business Investments” shall mean Investments of a nature that is or
shall have become customary in the Permitted Business as a means of actively
exploiting, exploring for, acquiring, developing, processing, gathering,
marketing or transporting Hydrocarbons through agreements, transactions,
interests or arrangements which permit one to share risks or costs, comply with
regulatory requirements regarding local ownership or satisfy other objectives
customarily achieved through the conduct of Permitted Business jointly with
third parties, including (i) ownership interests in oil, natural gas, other
Hydrocarbon properties or any interest therein or gathering, transportation,
processing, storage or related systems or ancillary real property interests,
(ii) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral interests, processing agreements, farm-in
agreements, farm-out agreements, developments agreements, area of mutual
interest agreements, unitization agreements, pooling agreements, joint bidding
agreements, service contracts, joint venture agreements, limited liability
company agreements, partnership agreements (whether general or limited),
subscription agreements, stock purchase agreements and other similar agreements
with third parties, and (iii) direct or indirect ownership interests or
Investments in drilling rigs, fracturing units and other equipment used in the
Permitted Business or in Persons that own or provide such equipment.

“Permitted Coal Disposition” shall have the meaning assigned to such term in
Section 8.2.7(q) [Dispositions].

“Permitted Commodity Swap Agreement” shall mean any commodity Swap Agreement
which (1) any Loan Party enters into with or through a counterparty that, or a
counterparty whose credit support provider under the Swap Agreement, has a
credit rating of at least “BBB+” by S&P or “Baa1” by Moody’s at the time such
Swap Agreement is entered into (an “Approved Counterparty”), together with the
confirmations which such Loan Party may hereafter enter into with or through
such counterparty covering, in the aggregate, among all such Swap Agreements,
not more than 85% (the “Swap Cap”) of the forecasted production from Proved
Reserves (as reflected in the most recent Reserve Report delivered to the
Administrative Agent) on a rolling 5-year basis or (2) any Loan Party enters
into with or through a counterparty where the Swap Agreement is in the nature of
basis differential, commodity floors or puts on up to 100% of oil and gas
production projected to be produced by or for the benefit of the Loan Parties
during the term(s) of such Swap Agreement(s).

 

-37-



--------------------------------------------------------------------------------

“Permitted Liens” shall mean:

 

  (1) Liens existing on the Closing Date and described on Schedule 8.2.2;

 

  (2) Liens securing the Obligations in favor of the Collateral Agent for the
benefit of the Secured Parties;

 

  (3) Liens on cash or Temporary Cash Investments securing Letter of Credit
Obligations with respect to Letters of Credit that have an expiration date that
extends beyond the Letter of Credit Expiration Date in favor of the applicable
Issuing Lender of such Letters of Credit;

 

  (4) Liens in favor of (a) the Borrower or a Guarantor or (b) by a Restricted
Subsidiary that is not a Guarantor in favor of any other Restricted Subsidiary
that is not a Guarantor;

 

  (5) Liens on the Collateral securing obligations in respect of Indebtedness
incurred pursuant to Section 8.2.1(n) [Indebtedness]; provided that such Liens
shall be subordinated to the Liens securing the Obligations pursuant to an
intercreditor agreement reasonably satisfactory to the Administrative Agent;

 

  (6) Liens for taxes, assessments and governmental charges not yet delinquent
or the validity of which are being contested in good faith by appropriate
proceedings, promptly instituted and diligently conducted, and for which
adequate reserves have been established to the extent required by GAAP as in
effect at such time, and which proceedings (or orders entered in connection with
such proceedings) have the effect of suspending the enforcement or collection of
such Liens;

 

  (7) Liens incurred to secure appeal bonds and judgment Liens not constituting
an Event of Default or Potential Default, in each case in connection with
litigation or legal proceedings that are being contested in good faith by
appropriate proceedings;

 

  (8) Liens upon real or personal property other than the Collateral, including
any attachment of personal property or real property or other legal process
prior to adjudication of a dispute on the merits, (a) if the validity or amount
thereof is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed or
bonded and continue to be stayed or bonded, (b) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, or (c) the
payment of which is covered in full (subject to customary deductible) by
insurance;

 

  (9) Liens on the Baltimore Dock Facility securing obligations in respect of
Indebtedness incurred pursuant to Section 8.2.1(o) [Indebtedness];

 

  (10) Liens securing Capital Lease Obligations, mortgage financings, purchase
money obligations or other Indebtedness incurred pursuant to Section 8.2.1(d)
[Indebtedness]; provided that (x) such Liens shall attach only to the property
(a) acquired with the proceeds of such Indebtedness or (b) which is the subject
of such Capital Lease Obligations and (y) in the case of Indebtedness referred
to in subclause (i) of Section 8.2.1(d) [Indebtedness], such Liens shall attach
only to Coal Assets;

 

  (11) Liens on any of the Excluded Properties;

 

-38-



--------------------------------------------------------------------------------

  (12) Liens on the Equity Interests of a Person that is not a Restricted
Subsidiary to secure obligations of such Person;

 

  (13) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or real
property or other legal process prior to adjudication of a dispute on the
merits, (a) if the validity or amount thereof is being contested in good faith
by appropriate and lawful proceedings diligently conducted so long as levy and
execution thereon have been stayed and continue to be stayed, (b) if a final
judgment is entered and such judgment is discharged within thirty (30) days of
entry, or (c) the payment of which is covered in full (subject to customary
deductible) by insurance;

 

  (14) precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person;

 

  (15) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

 

  (16) Liens on Receivables and related assets of the type specified in the
definition of “Qualified Receivables Transaction” incurred in connection with a
Qualified Receivables Transaction permitted by Section 8.2.1(j) [Indebtedness];

 

  (17) Liens on cash or Temporary Cash Investments arising in connection with
the defeasance, discharge or redemption of Indebtedness permitted hereunder;

 

  (18) Liens in respect of Production Payments and Reserve Sales; provided that
such Liens are limited to the property that is subject to such Production
Payments and Reserve Sales;

 

  (19) other Liens not otherwise permitted hereunder with respect to
Indebtedness or other obligations that do not in the aggregate exceed at any one
time outstanding $50,000,000;

 

  (20) Liens to renew, extend, refinance or refund a Lien referred to in clause
(1) above; provided that (i) such new Lien shall be limited to all or part of
the same property (including future improvements thereon and accessions thereto)
subject to the original Lien and (ii) the obligations secured by such Lien at
such time is not increased to any amount greater than the amount permitted by
Refinancing Indebtedness;

 

  (21) statutory and common law banker’s Liens and rights of setoff on bank
deposits;

 

  (22) option agreements and rights of first refusal granted with respect to
assets that are permitted to be disposed of pursuant to the terms of
Section 8.2.7 [Dispositions] or Section 8.2.13 [Sale of Proved Reserves;
Pooling];

 

  (23) Liens on the subleases (and guarantees thereof) referred to in clause
(ii) of the definition of “Longwall Sublease Transaction” to secure obligations
under leases referred to in clause (i) of such definition;

 

  (24) any leases of assets permitted by Section 8.2.7 [Dispositions];

 

  (25) Oil and Gas Liens, in each case which are not incurred in connection with
the borrowing of money, the obtaining of advances or credit or the payment of
the deferred purchase price of property (other than trade accounts payable
arising in the ordinary course of business);

 

-39-



--------------------------------------------------------------------------------

  (26) Immaterial Title Deficiencies; it being understood that this Permitted
Lien does not affect the Borrower’s obligations under Section 8.1.18 [Title
Information];

 

  (27) pledges, deposits or bonds made in the ordinary course of business to
secure payment of reclamation liabilities or workmen’s compensation, or to
participate in any fund in connection with workers’ compensation, unemployment
insurance or other social security programs (including pledges or deposits of
cash securing Letters of Credit that secure payment of such workmen’s
compensation, unemployment insurance or other social security programs);

 

  (28) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing Letters of Credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP and which proceedings (or orders
entered in connection with such proceedings) have the effect of suspending the
enforcement or collection of such Liens;

 

  (29) good-faith pledges or deposits made or other Liens granted in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder or other amounts as may be customary, or to
secure statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing Letters of Credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

 

  (30) encumbrances consisting of zoning restrictions, licenses, easements or
other restrictions on the use of real property, none of which materially impairs
the use of such property or the value thereof, and none of which is violated in
any material respect by existing or proposed structures or land use;

 

  (31) Liens on cash and Temporary Cash Investments securing Indebtedness
permitted by Section 8.2.1(f) [Indebtedness] in an amount not to exceed
$25,000,000 at any one time outstanding;

 

  (32) deposits and escrows of cash pursuant to customary purchase price
adjustment, indemnity or similar obligations under agreements related to
acquisitions and Dispositions permitted hereunder;

 

  (33) Liens on Equity Interests of Thermal Facility Parties (and proceeds
thereof) securing the Thermal Term Loan Facility; and

 

-40-



--------------------------------------------------------------------------------

  (34) Liens on Equity Interests of Met Facility Parties (and proceeds thereof)
securing the Met Facility;

provided that the foregoing clauses (5), (7), (10), (19), (24), (27) and
(29) shall not be applicable to Proved Reserves.

“Permitted Marketing Obligations” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary under letter of credit or borrowed money obligations, or
in lieu of or in addition to such letters of credit or borrowed money,
Guaranties of such Indebtedness or other obligation, of the Borrower or any
Restricted Subsidiary by any other Restricted Subsidiary, as applicable, related
to the purchase by the Borrower or any Restricted Subsidiary of Hydrocarbons for
which the Borrower or such Restricted Subsidiary has contracts to sell; provided
that, in the event that such Indebtedness or obligations are Guarantied by the
Borrower or any such Restricted Subsidiary, then either:

 

  (1) the Person with which the Borrower or such Restricted Subsidiary has
contracts to sell has an Investment Grade Rating from S&P or Moody’s, or in lieu
thereof, a Person Guarantying the payment of such obligated Person has an
Investment Grade Rating from S&P or Moody’s; or

 

  (2) such Person posts, or has posted for it, a letter of credit in favor of
the Borrower or such Restricted Subsidiary with respect to all such Person’s
obligations to the Borrower or such Restricted Subsidiary under such contracts.

“Permitted Unsecured Notes” shall mean any unsecured notes issued by the
Borrower in one or more transactions; provided that (i) no payment of principal
in respect of such notes shall be required prior to six months after the
Expiration Date in effect at the time of issuance (except for customary offers
to purchase with proceeds of asset sales or upon the occurrence of a change of
control), (ii) such notes shall not include any financial maintenance covenants,
and the covenants and events of default shall be customary for high yield debt
securities but in any event shall not be more restrictive than the covenants and
events of default hereunder, taken as a whole, (iii) no Subsidiary of any
Borrower shall Guaranty such notes unless such Subsidiary is (or concurrently
with any such Guaranty becomes) a Guarantor hereunder.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Pledged Securities” shall mean all of the property described as “Pledged
Securities” in the Security Agreement.

“Pledgor” shall have the meaning set forth in the Security Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or any combination of the foregoing, would constitute an Event
of Default.

“Preferred Stock” shall mean, with respect to any Person, Capital Stock of such
Person of any class or classes (however designated) which is preferred as to the
payment dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over Capital
Stock of any other class of such Person.

 

-41-



--------------------------------------------------------------------------------

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

“Pro Forma Basis” shall mean:

 

  (1) any Material Acquisition/Disposition, any Permitted Coal Disposition and
any dividend or distribution on, or repurchases or redemptions of, Capital Stock
of the Borrower made or to be made by the Borrower or any Restricted Subsidiary
during the applicable reference period or subsequent to such reference period
and on or prior to the date of determination will be given pro forma effect as
if it had occurred on the first day of the applicable reference period;

 

  (2) any Person that is a Restricted Subsidiary on the date of determination
will be deemed to have been a Restricted Subsidiary at all times during such
reference period;

 

  (3) any Person that is not a Restricted Subsidiary on the date of
determination will be deemed not to have been a Restricted Subsidiary at any
time during such reference period;

 

  (4) Consolidated Cash Interest Expense shall be calculated after giving pro
forma effect to incurrences and repayments of Indebtedness (other than ordinary
course working capital borrowings and repayments under revolving credit
facilities) during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination to the extent in
connection with any transaction referred to in clause (1) above as if it had
occurred on the first day of the applicable reference period;

 

  (5) if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
calculation date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Specified Swap Agreement
applicable to such Indebtedness).

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and in a manner consistent with Article 11
of Regulation S-X of the Securities Act, as set forth in a certificate of a
Responsible Officer of the Borrower (with supporting calculations) and
reasonably acceptable to the Administrative Agent. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility (to the extent required to be computed on a pro forma basis)
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest,

 

-42-



--------------------------------------------------------------------------------

Dollar-Denominated Production Payment, partnership or other interest in Oil and
Gas Properties, reserves or the right to receive all or a portion of the
production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
production or proceeds of production, subject to the obligation of the grantor
or transferor to operate and maintain, or cause the subject interests to be
operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the Permitted Business,
including any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Permitted Business for
geologists, geophysicists or other providers of technical services to the
Borrower or any Restricted Subsidiary.

“Properties” shall have the meaning assigned to such term in Section 6.25(b)
[Environmental Matters].

“Proved Developed Non-Producing Reserves” shall mean the Proved Reserves that
are Developed Oil and Gas Reserves that are shut-in and behind-pipe reserves and
other reserves for which production can be initiated or restored with relatively
low expenditure compared to the cost of drilling a new well.

“Proved Developed Producing Reserves” shall mean the Proved Reserves that are
Developed Oil and Gas Reserves and are expected to be recovered from completion
intervals that are open and producing at the time of determination; provided
that improved recovery Proved Reserves are considered producing only after the
improved recovery project is in operation.

“Proved Gas Collateral” shall mean Proved Reserves that constitute no less than
75% of the total present value of all such Proved Reserves included in the
Borrowing Base as such present values are determined in accordance with the most
recent Reserve Report, together with as-extracted collateral related to such
Proved Reserves.

“Proved Reserves” shall mean the “proved oil and gas reserves” as such term is
defined by the SEC in its standards and guidelines.

“Proved Undeveloped Reserves” shall mean the Proved Reserves that are
“undeveloped oil and gas reserves” as such term is defined by the SEC in its
standards and guidelines.

“Publicly Traded Debt Securities” shall mean any issue of debt securities of
(i) prior to the Gas Spinoff, the Borrower or any Restricted Subsidiary or
(ii) after the Gas Spinoff, the Borrower or any other Gas Loan Party, in either
case, which debt securities are originally issued in a public offering
registered with the Securities and Exchange Commission or in an offering
pursuant to Rule 144A under the Securities Act and of which issue at least the
Threshold Amount is outstanding.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
Commodity Exchange Act and CFTC regulations thereunder that has total assets
exceeding $10,000,000, or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act by entering
into or otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

-43-



--------------------------------------------------------------------------------

“Qualified Receivables Transaction” shall mean the Existing Receivables
Financing and any transaction or series of transactions that may be entered into
by the Borrower or any Restricted Subsidiary in which the Borrower or any such
Restricted Subsidiary may sell, contribute, convey or otherwise transfer to
(1) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
Restricted Subsidiaries of the Borrower) and (2) any other Person (in the case
of a transfer by a Receivables Subsidiary), or may grant a security interest in,
any Receivables (whether now existing or arising in the future) of the Borrower
or any Restricted Subsidiary, and any related assets, including all collateral
securing such Receivables, all contracts and all Guaranties or other obligations
in respect of such Receivables, proceeds of such Receivables and other assets
(including contract rights) which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving Receivables.

“Ratable Share” shall mean the proportion that a Lender’s Commitment bears to
the Commitments of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments; provided that in the case
of Section 2.13 [Defaulting Lenders] when a Defaulting Lender shall exist,
“Ratable Share” shall mean the percentage of the aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Real Property” shall mean, individually as the context requires, the real
property (other than the Excluded Properties) that is owned or leased by any
Loan Party, including, but not limited to the surface, Coal, methane gas and
other mineral rights, interests and coal leases associated with the properties
described on Schedule 1.1(R) (other than the Excluded Properties), and
“Real Property” shall mean, collectively, as the context requires, all of the
foregoing but shall not include any asset that shall have been released,
pursuant to Section 10.10 [Authorization to Release Collateral or Guarantors;
Certain Amendments] or 11.1.1(d) [Required Consents] from the Liens created in
connection with this Agreement.

“Receivable Obligor” shall mean, with respect to any Receivable, the Person
obligated to make payments pursuant to the contract relating to such Receivable.

“Receivables” shall mean any Indebtedness and other payment obligations owed to
the Borrower, any Restricted Subsidiary or any Receivables Subsidiary, whether
constituting an account, chattel paper, payment intangible, instrument or
general intangible, in each case arising in connection with the sale of Coal and
related inventory in the ordinary course of business.

“Receivables Servicer” shall mean the Borrower, as servicer under the Existing
Receivables Financing, together with its successors and permitted assigns in
such capacity.

“Receivables Subsidiary” shall mean a wholly owned Subsidiary of the Borrower
(or another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with the Borrower or a Restricted Subsidiary in which the Borrower
or any Restricted Subsidiary makes an Investment and to which the Borrower or
any Restricted Subsidiary transfers Receivables) that engages in no activities
other than in connection with the financing of Receivables, all proceeds thereof
and all rights (contractual or other), collateral and other assets, in each
case, relating to such Receivables, and any business or activities incidental or
related to such business, and that is designated by the Borrower’s Board of
Directors (as provided below) as a Receivables Subsidiary and

 

-44-



--------------------------------------------------------------------------------

  (1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

 

  (a) is Guarantied by the Borrower or any Restricted Subsidiary (excluding
Guaranties of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to representations, warranties, covenants, indemnities
and performance guarantees customarily entered into in connection with accounts
receivables financings);

 

  (b) is recourse to or obligates the Borrower or any Restricted Subsidiary in
any way other than pursuant to representations, warranties, covenants and
indemnities customarily entered into in connection with accounts receivables
financings; or

 

  (c) subjects any property or asset of the Borrower or of any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities customarily entered into in connection with accounts
receivables financings and limited to assets financed thereunder;

 

  (2) with which neither the Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to the Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower, other than fees payable in the ordinary course of business in
connection with servicing Receivables; and

 

  (3) with which neither the Borrower nor any Restricted Subsidiary has any
obligation to maintain or preserve such Receivables Subsidiary’s financial
condition (other than customary requirements for the maintenance of a minimum
net worth) or cause such Receivables Subsidiary to achieve certain levels of
operating results.

Notwithstanding the foregoing, CNX Funding shall be deemed to be a Receivables
Subsidiary under the Existing Receivables Financing. Any designation of a
Receivables Subsidiary by the Borrower’s Board of Directors after the Closing
Date shall be evidenced to the Administrative Agent by delivering to the
Administrative Agent a Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
preceding conditions.

“Recipient” shall mean (i) the Administrative Agent, (ii) any Lender and
(iii) any Issuing Lender, as applicable.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary existing on the
Closing Date or incurred in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided that:

(1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

 

-45-



--------------------------------------------------------------------------------

(2) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced;

(4) if the refinanced Indebtedness was subordinated in right of payment to the
Obligations or the Guaranties thereof, as the case may be, then such Refinancing
Indebtedness, by its terms, is subordinate in right of payment to the
Obligations or the Guaranties thereof, as the case may be, at least to the same
extent as the refinanced Indebtedness; and

(5) if the refinanced Indebtedness is purchase money obligations, (a) the
holders of such Refinancing Indebtedness agree that they will look solely to the
fixed assets so acquired which secure such Refinancing Indebtedness, and neither
the Borrower nor any Restricted Subsidiary (i) is directly or indirectly liable
for such Refinancing Indebtedness or (ii) provides credit support, including any
undertaking, Guaranty, agreement or instrument, related to such Refinancing
Indebtedness that would constitute Indebtedness (other than the grant of a Lien
on such acquired fixed assets) and (b) no default or event of default with
respect to such Refinancing Indebtedness would cause, or permit (after notice or
passage of time or otherwise), any holder of any other Indebtedness of the
Borrower or a Guarantor to declare a default or event of default on such other
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled sinking fund payment or maturity;

provided further, however, that Refinancing Indebtedness shall not include:

(a) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower;
or

(b) Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that
Refinances Indebtedness of an Unrestricted Subsidiary.

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Reimbursement Date” shall have the meaning specified in Section 2.10.3(b)
[Participations, Disbursements, Reimbursement].

“Reimbursement Obligation” shall have the meaning specified in Section 2.10.3(b)
[Participations, Disbursements, Reimbursement].

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

-46-



--------------------------------------------------------------------------------

“Related Security” shall mean, with respect to any Receivable subject to a
Qualified Receivables Transaction:

(1) all of CNX Funding’s and the Loan Parties’ interests in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), relating to any sale giving rise to
such Receivable,

(2) all instruments and chattel paper that may evidence such Receivable,

(3) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(4) all of CNX Funding’s and the Loan Parties’ rights, interests and claims
under the contracts and all guaranties, indemnities, insurance and other
agreements (including the related contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the contract related
to such Receivable or otherwise.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing or migration into the Environment, or into, from or through any
building or structure.

“Relevant Interbank Market” shall mean in relation to Euro, the European
Interbank Market, and, in relation to any other currency, the London interbank
market or other applicable offshore interbank market.

“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.6 [Resignation of Agents].

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in violation of any Anti-Terrorism Law.

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

“Required Borrowing Base Lenders” shall mean, at any time, Lenders having in the
aggregate Revolving Exposures and unused Revolving Credit Commitments
representing more than 66.66% of the sum of the total Revolving Exposures and
unused Revolving Credit Commitments at such time.

“Required Increasing Borrowing Base Lenders” shall mean, at any time, Lenders
having in the aggregate Revolving Exposures and unused Revolving Credit
Commitments representing no less than 95% of the sum of the total Revolving
Exposures and unused Revolving Credit Commitments at such time.

“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

 

-47-



--------------------------------------------------------------------------------

“Required Permits” shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the applicable Laws for the Loan Parties to
continue to conduct coal mining, oil and gas and related operations on, in or
under such parties’ real property, and any and all other mining properties owned
or leased by the Borrower or any such Loan Party (collectively “Mining
Property”) or Oil and Gas Properties substantially in the manner as such
operations had been authorized immediately prior to such Loan Party’s
acquisition of its interests in such real property and as may be necessary for
such Loan Party to conduct, in all material respects, coal mining, oil and gas
and related operations on, in or under the Oil and Gas Properties or the Mining
Property as described in any plan of operation.

“Required Share” shall have the meaning assigned to such term in Section 5.10
[Settlement Date Procedures].

“Required Title Information” shall have the meaning assigned to such term in
Section 8.1.18(a) [Title Information].

“Reserve Report” shall mean the most recent of the December 31 Reserve Report,
the June 30 Reserve Report, or the Alternate Reserve Report.

“Responsible Officer” shall mean each of the chief executive officer, president,
chief financial officer and treasurer of each Loan Party, or with respect to
Cardinal States Gathering Company, a Virginia general partnership, at any time
such general partnership does not have one of the foregoing officers, its
management committee representatives.

“Restricted Payment” shall mean:

 

  (1) the declaration or payment of any dividends or any other distributions of
any sort in respect of Equity Interests of the Borrower or any Restricted
Subsidiary (including any payment in connection with any merger or consolidation
involving the Borrower or any Restricted Subsidiary) or similar payment to the
direct or indirect holders of such Equity Interests, other than:

 

  (a) dividends or distributions payable solely in Equity Interests of the
Borrower (other than Disqualified Stock);

 

  (b) dividends or distributions payable solely to the Borrower or a Restricted
Subsidiary; and

 

  (c) pro rata dividends or other distributions made by a Restricted Subsidiary
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation);

 

  (2) the purchase, repurchase, redemption or other acquisition or retirement
for value of any Equity Interests of the Borrower or any Restricted Subsidiary
held by any other Person (other than any acquisition or retirement for value
from, or payment to, the Borrower or any Restricted Subsidiary); or

 

  (3) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of the Borrower
or any Guarantor (other than (a) any intercompany Indebtedness between or among
the Borrower and any Restricted Subsidiary and (b) the purchase, repurchase or
other acquisition of Subordinated Obligations acquired in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of acquisition).

 

-48-



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean, subject to Section 1.6 [Coal Entity
Designations], any Subsidiary of the Borrower that is not an Unrestricted
Subsidiary.

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment,” as such Commitment is thereafter assigned
pursuant to an Assignment and Assumption Agreement, increased pursuant to
Section 2.12 [Increase in Revolving Credit Commitments] or decreased pursuant to
Section 2.4 [Voluntary Commitment Reduction], and “Revolving Credit Commitments”
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.

“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1.1 [Revolving Credit Loans] or Section 2.10.3 [Participations,
Disbursements, Reimbursement].

“Revolving Credit Notes” shall mean collectively and “Revolving Credit Note”
shall mean separately all the Revolving Credit Notes of the Borrower in the form
of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its Letter of Credit Obligations and Swingline Exposure at such time.

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

“Secured Parties” shall mean collectively, the Collateral Agent, the
Administrative Agent, the Swingline Lender, the Issuing Lenders, the Lenders and
any provider of a Specified Swap Agreement or Other Lender Provided Financial
Service Product.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by each of the Loan Parties to the Collateral Agent
for the benefit of the Secured Parties.

 

-49-



--------------------------------------------------------------------------------

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Patent, Trademark and Copyright Security Agreement and each other
security document or pledge agreement delivered in accordance with applicable
local Law to grant a valid, perfected security interest in any property as
Collateral for the Obligations, and all UCC or other financing statements or
instruments of perfection required by this Agreement or any other such security
document or pledge agreement to be filed with respect to the security interests
in property and fixtures created pursuant to any document or instrument utilized
to pledge or grant or purport to pledge or grant a security interest or lien on
any property as Collateral for the Obligations, and amendments, supplements or
joinders to the foregoing.

“Separation Transaction” shall mean (i) the Gas Spinoff, (ii) the Met Spinoff,
(iii) the Thermal Spinoff or (iv) the Alternative Coal Spinoff.

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.10 [Settlement Date
Procedures].

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expect to become an
actual or matured liability.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Specified Swap Agreement” shall mean (i) any Swap Agreement between (a) any
Loan Party and (b) any counterparty that is, or was at the Closing Date or at
the time such Swap Agreement was entered into, the Administrative Agent, a
Lender or an Affiliate of an entity that is the Administrative Agent or an
entity that is a Lender or (ii) any Swap Agreement that has been in effect since
prior to the Closing Date, as set forth on Schedule 1.1(S) and is between
(a) any Loan Party and (b) any counterparty that was the administrative agent, a
lender or an Affiliate of an entity that is the administrative agent or an
entity that is a lender under any of the Existing Credit Agreements and has
appointed the Collateral Agent as its collateral agent under the Security
Documents pursuant to arrangements reasonably satisfactory to the Administrative
Agent.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties.

“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

 

-50-



--------------------------------------------------------------------------------

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Closing Date or thereafter incurred) which
is subordinate or junior in right of payment to, in the case of the Borrower,
the Obligations or, in the case of a Guarantor, its Guaranty of the Obligations
pursuant to a written agreement to that effect.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of the Voting Stock thereof is at the time owned or
controlled, directly or indirectly, by:

 

  (1) such Person;

 

  (2) such Person and one or more Subsidiaries of such Person; or

 

  (3) one or more Subsidiaries of such Person.

“Subsidiary Shares” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to Commodity Futures Trading Commission Regulation 32.3(a).

“Swap Aggregate Exposure” shall mean, as of any Test Date, the sum of all
Exposures with respect to all Acquisition Swap Agreements

“Swap Agreement” shall mean (i) any interest or currency rate swap, rate cap,
rate floor, rate collar, exchange transaction, put or call option, forward
agreement, foreign exchange or other exchange or rate protection agreement or
any option with respect to any such transaction and (ii) any cap, floor, collar,
exchange transaction, contract for sale for future delivery of oil or gas,
hedging contract, forward contract, swap agreement, futures contract, call or
put option or any other similar agreement or other exchange or protection
agreement relating to Hydrocarbons or any option with respect to any such
transaction, in either case entered into for the purpose of hedging risk related
to commodity prices, interest rates, currency exchange rates, securities prices
or financial market conditions (specifically excluding contracts entered into in
the ordinary course of business for the future sale and delivery of commodities,
including but not limited to take-or-pay contracts).

“Swap Cap” shall have the meaning assigned to such term in the definition of
“Permitted Commodity Swap Agreement”.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
Swap.

“Swing Loan Note” shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests].

 

-51-



--------------------------------------------------------------------------------

“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Swing Loans or any Swing Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.6.3 [Making Swing Loans].

“Swingline Cap” shall mean $50,000,000.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

“Swingline Lender” shall mean the Administrative Agent in its capacity as the
lender of Swing Loans.

“Syndication Agent” shall mean Bank of America, N.A. and its successors and
assigns, including any Person succeeding to the role of Syndication Agent and
performing similar functions hereunder.

“Target Oil and Gas Properties” shall have the meaning assigned to such term in
Section 8.2.12(b) [Swaps].

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto. “Taxation” shall have a correlative meaning.

“Temporary Cash Investments” shall mean any of the following:

 

  (1) any Investment in direct obligations of the United States of America or
any agency thereof or obligations guaranteed by the United States of America or
any agency thereof;

 

  (2) Investments in time deposit accounts, certificates of deposit and money
market deposits maturing within one year of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America, any state thereof or any foreign country recognized by
the United States, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $250.0 million (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A-” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Section 3(a)(62) of the Exchange
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor whose assets consist of obligations of the types described in
clauses (1), (2), (3), (4) and (5) of this definition;

 

  (3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) of this definition entered into
with a bank meeting the qualifications described in clause (2) of this
definition;

 

  (4) Investments in commercial paper, maturing not more than 180 days after the
date of acquisition, issued by a Person (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any Investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P or “R-1” (or
higher) by Dominion Bond Rating Service Limited or Canadian Bond Rating Service,
Inc. (in the case of a Canadian issuer);

 

-52-



--------------------------------------------------------------------------------

  (5) Investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A-2” by Moody’s;

 

  (6) Investments in asset-backed securities maturing within one year of the
date of acquisition thereof with a long-term rating at the time as of which any
Investment therein is made of “A” (or higher) by Dominion Bond Rating Service
Limited or Canadian Bond Rating Service, Inc. (in the case of a Canadian
issuer);

 

  (7) obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government;

 

  (8) obligations of United States government-sponsored enterprises, Federal
agencies, and Federal financing banks that are not otherwise authorized
including, but not limited to, (i) United States government-sponsored
enterprises such as instrumentalities of the Federal Credit System (Bank for
Cooperatives, Federal Land Banks), Federal Home Loan Banks and Federal National
Mortgage Association and (ii) Federal agencies such as instrumentalities of the
Department of Housing and Urban Development (Federal Housing Administration,
Government National Mortgage Association), Export-Import Bank, Farmers Home
Administration and Tennessee Valley Authority;

 

  (9) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

 

  (10) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

 

  (11) Investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase; provided that the collateral is
delivered to a bank custody account in accordance with the terms of a written
repurchase agreement with a dealer or bank; and

 

  (12) Investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the type and criteria for Investments
otherwise set forth in this definition,

provided that Investments described in clauses (7) through (12) of this
definition are restricted to obligations rated no lower than “A3” or “P-1” by
Moody’s or “A-” or “A-1” by S&P.

“Test Date” shall mean the first Business Day of each calendar week; provided
that if on the first Business Day of any calendar week the Swap Aggregate
Exposure shall exceed $100,000,000, then, for the period commencing on such Test
Date to and including the first Business Day of the next succeeding calendar
week thereafter on which the Swap Aggregate Exposure shall be less than or equal
to $100,000,000, the Swap Aggregate Exposure shall be calculated at the end of
each Business Day assuming that a settlement date had occurred on the
immediately preceding Business Day.

 

-53-



--------------------------------------------------------------------------------

“Thermal Assets” shall mean the thermal Coal Assets of the Borrower and its
Subsidiaries consisting of the Bailey Mine, the Enlow Fork Mine, and the Harvey
Mine and the related preparation plant and, at the option of CEI, to the extent
not included in the Met Assets, the Baltimore Dock Facility, and interests in
the foregoing.

“Thermal Co-Owners” shall mean the Restricted Subsidiaries that are, following
the Thermal Spinoff, co-owners of Thermal Assets (as tenants-in-common) with the
Thermal Public Company and/or its Subsidiaries.

“Thermal Entities” shall mean those Subsidiaries of the Borrower that (i) own no
material assets other than Thermal Assets or Equity Interests in Thermal
Entities (directly or indirectly) or (ii) have no assets or liabilities (other
than de minimis assets and liabilities) and are formed at or about the time of
the Thermal Spinoff to help effectuate the Thermal Spinoff.

“Thermal Facility Parties” shall mean the Thermal Entities that are (i) parties
to the Thermal Term Loan Facility or (ii) Subsidiaries of such parties.

“Thermal General Partner” shall mean the general partner (if any) of the Thermal
Public Company and its successors.

“Thermal Public Company” shall mean a Subsidiary of CEI selected by the Borrower
that, at the time of the Thermal Spinoff, owns no material assets other than
Thermal Assets and Equity Interests in Thermal Entities.

“Thermal Spinoff” shall mean (i) the distribution, through one or more dividends
by the Borrower, of all or any portion of the Equity Interests of the Thermal
Public Company, (ii) the sale of all or a portion of the Equity Interests of the
Thermal Public Company pursuant to a registration statement that has been
declared effective by the SEC pursuant to the Securities Act or (iii) any
transaction similar to the transaction described in clause (i) or (ii) the
effect of which is to result in all or a portion of the Equity Interests of the
Thermal Public Company being purchased or otherwise acquired by the public and,
in each case of clauses (i), (ii) and (iii) all arrangements, actions and
transactions in connection therewith otherwise permitted under or not otherwise
prohibited by the Loan Documents; provided that (a) if after giving effect
thereto the aggregate amount of Revolving Exposures exceeds the lesser of the
Revolving Credit Commitments and the Borrowing Base, the Borrower shall have
repaid Revolving Credit Loans and/or Swing Loans and/or Cash Collateralized
Letters of Credit to eliminate such excess, (b) no Event of Default shall exist
or result therefrom and (c) no material liabilities of CEI or any of its
Subsidiaries relating primarily to Thermal Assets shall be contractually
retained or assumed by CEI or any of its Subsidiaries (other than the Thermal
Public Company and its Subsidiaries and the Thermal Co-Owners); provided that
this clause (c) shall not apply to the liabilities described in Schedule 1.1(T)
and other liabilities customary for transactions of the type for the Thermal
Spinoff that are reasonably satisfactory to the Administrative Agent; provided,
further, that such other customary liabilities shall be described in an updated
Schedule 1.1(T) (which updates shall be in form and substance reasonably
satisfactory to the Administrative Agent) delivered to the Lenders at the time
of the Thermal Spinoff.

“Thermal Term Loan Facility” shall mean a senior secured term loan facility that
may be entered into by Thermal Entities, CEI, as guarantor, and certain
financial institutions as agents and lenders from time to time party thereto;
provided that (i) the Thermal Term Loan Facility shall not be secured by any
assets of the Borrower or any of its Subsidiaries other than assets of and
Equity Interests in Thermal Facility Parties; (ii) no Subsidiary of the Borrower
(other than Thermal Facility Parties) shall Guaranty the Thermal Term Loan
Facility; (iii) the Thermal Term Loan Facility shall not be borrowed prior to
the consummation of the Existing Notes Refinancing; and (iv) the proceeds of the
Thermal Term Loan Facility shall be used to fund the Existing Notes Refinancing,
to repay Loans incurred hereunder or to pay fees and expenses (including any
premium and defeasance costs) in connection with the foregoing.

 

-54-



--------------------------------------------------------------------------------

“Thermal Term Loan Facility Guaranty” shall have the meaning specified in
Section 8.2.1(q) [Indebtedness].

“Threshold Amount” shall mean $50,000,000.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of:

 

  (1) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries of the type referenced under clauses (1), (2) and (3) of
the definition of “Indebtedness” outstanding on such date, after giving effect
to all incurrences and repayments of such Indebtedness occurring on such date;
provided that (x) all obligations under undrawn standby letters of credit
(whether or not issued under this Agreement) issued with respect to performance
obligations under sales contracts, mine reclamation, black lung benefit
liabilities, workers compensation and other employee benefit liabilities shall
be excluded from this clause (1), (y) the face amount of all other letters of
credit (other than to the extent Cash Collateralized) shall be included in this
clause (1), whether or not drawn, and (z) all obligations in respect of advance
royalty commitments shall be excluded from this clause (1), to:

 

  (2) Consolidated EBITDA of the Borrower for the most recent four-quarter
period ended prior to the date of determination for which internal financial
statements are available.

For the avoidance of doubt, no Coal Facility Guaranty shall be included as
Indebtedness in the calculation of the Total Leverage Ratio.

“UCP” shall have the meaning assigned to such term in Section 11.11.1 [Governing
Law].

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in each applicable jurisdiction or other applicable Law entitled to all
the rights, benefits and priorities provided by the Uniform Commercial Code or
such Law.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 5.8.5(b)(i)(C) [Status of Lenders].

“Unrestricted Subsidiary” shall mean, subject to Section 1.6 [Coal Entity
Designations], (i) CNX Funding and (ii) any other Subsidiary of the Borrower
(including any newly acquired or newly formed Subsidiary or a Person becoming a
Subsidiary through merger or consolidation or Investment therein) that is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a Board Resolution in accordance with Section 8.2.3
[Designation of Unrestricted Subsidiaries]. All Subsidiaries of an Unrestricted
Subsidiary shall also be Unrestricted Subsidiaries.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

-55-



--------------------------------------------------------------------------------

“Utilization Percentage” shall mean, as determined quarterly for the preceding
quarter, the average daily quotient obtained by dividing the Revolving Facility
Usage during the preceding fiscal quarter by the lesser of (i) the Revolving
Credit Commitments and (ii) the Borrowing Base.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

 

  1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
permitted successors and assigns; (v) unless otherwise provided, reference to
any agreement, including this Agreement and any other Loan Document together
with the schedules and exhibits hereto or thereto, document or instrument,
order, declaration, understanding or other arrangement means such agreement,
document, instrument, order, declaration, understanding or other arrangement as
amended, restated, supplemented, modified, extended, renewed, refunded,
superseded, substituted for, replaced, refinanced or increased in whole or in
part, from time to time; (vi) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law shall, unless otherwise
specified, refer to such Law as amended, modified, supplemented or replaced from
time to time; (vii) relative to the determination of any period of time, “from”
means “from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (viii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (ix) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; (x) unless otherwise
specified, all references herein to times of day shall be references to Eastern
time and (xi) references to the “date hereof” or “date of this Agreement” shall
be to the Closing Date.

 

  1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 6.9(a) [Historical Statements].
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein

 

-56-



--------------------------------------------------------------------------------

and (ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

  1.4 Valuations.

Whenever this Agreement requires the determination of the monetary value of
“other consideration,” a Guaranty, “other obligations” or an Investment and the
computation method to determine such monetary value is not already addressed by
GAAP, (i) the monetary value of “other consideration” or an Investment of
tangible property shall be calculated as the Fair Market Value of such
consideration or tangible property, (ii) the monetary value of any Guaranty at
any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations,” contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations.”

 

  1.5 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.

 

  1.6 Coal Entity Designations.

 

  1.6.1 Unrestricted Subsidiaries.

(a) Notwithstanding anything to the contrary, (i) so long as the Met Facility is
outstanding, the Met Facility Parties, and (ii) so long as the Thermal Term Loan
Facility is outstanding, the Thermal Facility Parties shall be deemed, in each
case, as “Unrestricted Subsidiaries” (and not “Restricted Subsidiaries”) for the
purpose of Section 8.2 [Negative Covenants], including any defined terms as used
within such Section 8.2 [Negative Covenants].

(b) Except to the extent Section 1.6.1(c) [Unrestricted Subsidiaries] applies,
(i) upon termination of the Met Facility, the Met Facility Parties, and
(ii) upon termination of the Thermal Term Loan Facility, the Thermal Facility
Parties will cease to be deemed “Unrestricted Subsidiaries” (and will be deemed
“Restricted Subsidiaries”) for the purpose of Section 8.2 [Negative Covenants],
including any defined terms as used within such Section 8.2 [Negative
Covenants]. Any Investment, Indebtedness or Liens of the Met Facility Parties or
of the Thermal Facility Parties existing at the time of such termination shall
in each case be deemed to be incurred or made at such time by such Restricted
Subsidiaries; provided that (x) to the extent such Investment, Indebtedness or
Liens were not incurred or made in contemplation

 

-57-



--------------------------------------------------------------------------------

of such re-designation but would not be permitted to be incurred or made under
this Agreement at the time of such termination, such Investment, Indebtedness or
Liens, as applicable, will be deemed to have been outstanding on the Closing
Date (but only to the extent after all available Investment, Indebtedness and
Liens “baskets” are utilized), so that it is classified as permitted under
Section 8.2.1 [Indebtedness], clause (1) of the definition of “Permitted Liens”
and/or Section 8.2.4(f) [Loans and Investments], respectively, and for the
avoidance of doubt, no Potential Default or Event of Default shall be deemed to
occur or have occurred in respect thereof, and (y) the Borrower shall, and shall
cause the Met Facility Parties or the Thermal Facility Parties, as the case may
be, to, deliver all Collateral and related documents and instruments that are
required to be delivered by them pursuant to Sections 8.1.9 [Additional
Guarantors] (as respects matters related to Collateral) and 8.1.17, within the
time periods specified therein as if such Met Facility Parties or Thermal
Facility Parties were acquired as of the date of termination of the Met Facility
or Thermal Term Loan Facility, as applicable.

(c) Notwithstanding anything to the contrary, (i) upon consummation of the Met
Spinoff, the Met Public Company and its Subsidiaries shall thereafter be deemed
“Unrestricted Subsidiaries” for all purposes under the Loan Documents, except
that unless they previously have been or concurrently are released from their
Guaranty of the Existing Notes and all other Publicly Traded Debt Securities,
they will not be released from the Guaranty Agreement and the provisions of the
Loan Documents applicable to the Guaranty Agreement shall continue to apply to
them, (ii) upon consummation of the Thermal Spinoff, the Thermal Public Company
and its Subsidiaries and the Thermal General Partner shall thereafter be deemed
“Unrestricted Subsidiaries” for all purposes under the Loan Documents, except
that unless they previously have been or concurrently are released from their
Guaranty of the Existing Notes and all other Publicly Traded Debt Securities,
they will not be released from the Guaranty Agreement and the provisions of the
Loan Documents applicable to the Guaranty Agreement shall continue to apply to
them, (iii) upon consummation of the Alternative Coal Spinoff, the Alternative
Coal Holding Company and its Subsidiaries to the extent they are Subsidiaries
shall thereafter be deemed “Unrestricted Subsidiaries” for all purposes under
the Loan Documents, except that unless they previously have been or concurrently
are released from their Guaranty of the Existing Notes and all other Publicly
Traded Debt Securities, they will not be released from the Guaranty Agreement
and the provisions of the Loan Documents applicable to the Guaranty Agreement
shall continue to apply to them and (iv) upon consummation of the Gas Spinoff,
CEI and its Subsidiaries (other than the Gas Holding Company and its
Subsidiaries) to the extent they are Subsidiaries shall thereafter be deemed
“Unrestricted Subsidiaries” for all purposes under the Loan Documents, except
that unless they previously have been or concurrently are released from their
Guaranty of the Existing Notes and all other Publicly Traded Debt Securities,
they will not be released from the Guaranty Agreement and the provisions of the
Loan Documents applicable to the Guaranty Agreement shall continue to apply to
them.

(d) The deemed designations and redesignations pursuant to this Section 1.6.1
[Unrestricted Subsidiaries] shall not be subject to the requirements of
Section 8.2.3(a) [Designation of Unrestricted Subsidiaries].

 

  1.6.2 Loan Parties and Guarantors.

(a) Notwithstanding anything to the contrary, (x) so long as the Met Facility is
outstanding, no Met Facility Party, and (y) so long as the Thermal Term Loan
Facility is outstanding, no Thermal Facility Party, shall be considered, in each
case, as a “Guarantor” or “Loan Party” for purposes of the following provisions:
(i) Section 2 [Revolving Credit and Swing Loan Facilities]; (ii) Section 6.11
[Liens in the Collateral]; (iii) Section 8.1.8 [Further Assurances];
(iv) Sections 8.1.9(B) (with respect to the documents in the forms described in
Sections 7.1.1(g), (j) and (l) [Deliveries]) and (C) [Additional Guarantors];
(v) Section 8.1.17 [Collateral]; and (vi) Section 8.2 [Negative Covenants], and
any defined terms as used within such Sections.

 

-58-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, (i) upon consummation of the Met
Spinoff, neither the Met Public Company nor any of its Subsidiaries shall be
considered a “Guarantor” or “Loan Party” for any purpose under the Loan
Documents; provided that their Guaranties of the Existing Notes and all other
Publicly Traded Debt Securities have been or are concurrently released,
(ii) upon consummation of the Thermal Spinoff, none of the Thermal General
Partner, the Thermal Public Company or any of its Subsidiaries shall be
considered a “Guarantor” or “Loan Party” for any purpose under the Loan
Documents; provided that their Guaranties of the Existing Notes and all other
Publicly Traded Debt Securities have been or are concurrently released,
(iii) upon consummation of the Alternative Coal Spinoff, neither the Alternative
Coal Holding Company nor any of its Subsidiaries shall be considered a
“Guarantor” or “Loan Party” for any purpose under the Loan Documents; provided
that their Guaranties of the Existing Notes and all other Publicly Traded Debt
Securities have been or are concurrently released, and (iv) upon consummation of
the Gas Spinoff, neither CEI nor any of its Subsidiaries (other than the Gas
Holding Company and its Subsidiaries) shall be considered a “Guarantor” or “Loan
Party” for any purpose under the Loan Documents; provided that their Guaranties
of the Existing Notes and all other Publicly Traded Debt Securities have been or
are concurrently released.

 

  1.6.3 Notice.

Prior to or promptly following (i) consummation of any Designation Transaction,
(ii) the termination of the Met Facility, but only in the event the Met Spinoff
has not occurred or (iii) the termination of the Thermal Term Loan Facility, the
Borrower shall give the Administrative Agent notice that this Section 1.6 [Coal
Entity Designations] has become applicable, which notice shall include a
description of the transaction, the applicable provision of this Section 1.6
[Coal Entity Designations] and the Subsidiaries affected.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

 

  2.1 Commitments.

 

  2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date; provided that after giving effect to each
such Loan, (i) such Lender’s Revolving Exposure shall not exceed such Lender’s
Revolving Credit Commitment, (ii) the Revolving Facility Usage shall not exceed
the lesser of (a) the Borrowing Base and (b) the Revolving Credit Commitments,
and (iii) the aggregate amount of Indebtedness under this Agreement shall not
exceed the Applicable Notes Indenture Cap; provided, further, that (x) at the
Administrative Agent’s request, the Borrower shall provide the Administrative
Agent calculations and supporting information reasonably satisfactory to the
Administrative Agent showing compliance with clause (iii) and
(y) notwithstanding the foregoing clause (x), the Administrative Agent shall
have no obligation to request such calculation or information or to determine
compliance with clause (iii), and shall be fully entitled to assume (without any
further investigation) that each borrowing of Revolving Credit Loans complies
with clause (iii) if the Borrower makes a Loan Request for such borrowing.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.1 [Revolving Credit Loans].

 

  2.1.2 Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC

 

-59-



--------------------------------------------------------------------------------

may, at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of the Swingline Cap; provided that the
Revolving Facility Usage shall not at any time exceed the lesser of (a) the
Borrowing Base and (b) the Revolving Credit Commitments. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2 [Swing
Loans].

 

  2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Loan Requests] in accordance with its
Ratable Share. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

  2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, as consideration
for such Lender’s Revolving Credit Commitment hereunder, a nonrefundable
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) on the average daily difference between the amount of
(a) such Lender’s Revolving Credit Commitment as the same may be constituted
from time to time and (b) such Lender’s Revolving Exposure (for purposes of this
computation, Swing Loans shall not be deemed to be borrowed amounts under its
Revolving Credit Commitment); provided, however, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

 

  2.4 Voluntary Commitment Reduction.

The Borrower shall have the right any time and from time to time, without
premium or penalty, upon three (3) Business Days’ prior written, irrevocable
notice to the Administrative Agent to permanently reduce, in whole multiples of
$5,000,000, or terminate the Revolving Credit Commitments; provided that any
such reduction or termination shall be accompanied by (a) the payment in full of
any Commitment Fee then accrued on the amount of such reduction or termination
and (b) the prepayment of the Revolving Credit Loans, together with the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.9 [Indemnity] hereof), to the extent that the Revolving
Facility Usage exceeds the Revolving Credit Commitment as so reduced or
terminated; and provided further that the Revolving Credit Commitments may not
be reduced below the Revolving Facility Usage. Each reduction of Revolving
Credit Commitments shall ratably reduce the Revolving Credit Commitments of the
Lenders. From the effective date of any such reduction or termination, the
obligations of the Borrower to pay the Commitment Fee pursuant to Section 2.3
[Commitment Fees] shall correspondingly be reduced or cease.

 

-60-



--------------------------------------------------------------------------------

  2.5 Loan Requests.

 

  2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 11:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Rate Option applies or the conversion to or the
renewal of the LIBOR Rate Option for any Loans; and (ii) the same Business Day
of the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing in such
form and delivered by facsimile or email (in “pdf,” “tif” or similar format)
(each, a “Loan Request”); it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify or certify, as applicable (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, which amount shall be in (x) an integral multiple of
$1,000,000 and not less than $5,000,000 for each Borrowing Tranche under the
LIBOR Rate Option and (y) an integral multiple of $50,000 and not less than the
lesser of $500,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies; (iii) whether the LIBOR Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
LIBOR Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

 

  2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Swingline Lender to make Swing Loans by delivery
to the Swingline Lender not later than 2:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing in such form
and delivered by facsimile or email (in “pdf,” “tif” or similar format) (each, a
“Swing Loan Request”); it being understood that the Swingline Lender may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $50,000 and
shall be not less than $100,000.

 

  2.6 Making and Repayment of Loans.

 

  2.6.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying the information provided by the
Borrower and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Additional
Loan or Letter of Credit], fund such Revolving Credit Loans to the Borrower in
U.S. Dollars and immediately available funds at

 

-61-



--------------------------------------------------------------------------------

the Principal Office prior to 2:00 p.m. on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent in a timely manner, the Administrative Agent may elect in its sole
discretion to fund with its own funds the Revolving Credit Loans of such Lender
on such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 2.6.2 [Presumptions by the Administrative Agent].

 

  2.6.2 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to 1:00 p.m. on the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

  2.6.3 Making Swing Loans.

So long as the Swingline Lender elects to make Swing Loans, the Swingline Lender
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2
[Swing Loan Requests], fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m. on the
Borrowing Date.

 

  2.6.4 Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Expiration Date.

 

  2.7 Notes.

 

  2.7.1 Revolving Credit Notes.

If requested by any Lender, the obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans made to it by
such Lender, together with interest thereon, shall be evidenced by a Revolving
Credit Note payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment of such Lender. The Revolving Credit Loans shall
mature, and the Borrower unconditionally agrees to pay in full the unpaid
principal amount and all amounts outstanding and unpaid in respect of the
Revolving Credit Loans to the Administrative Agent for the account of each
Lender, on the Expiration Date.

 

-62-



--------------------------------------------------------------------------------

  2.7.2 Swing Loan Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by the Swingline Lender together with interest thereon shall be
evidenced by a Swing Loan Note payable to the order of the Swingline Lender in a
face amount equal to the Swingline Cap.

 

  2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans will be used in accordance with
Section 8.1.11 [Use of Proceeds].

 

  2.9 Borrowing Base.

(a) During the period from the Closing Date to the date of the initial
determination of the Borrowing Base pursuant to the provisions of this
Section 2.9 [Borrowing Base], the amount of the Borrowing Base shall be
$2,000,000,000.

(b) Upon each delivery of a Reserve Report pursuant to Section 8.3.8 [Reserve
Reports], together with such engineering and other data from the Borrower as is
customarily provided, the Syndication Agent shall, within a reasonable period of
time, make a good faith determination of the proposed Borrowing Base, and
promptly thereafter the Administrative Agent will propose by notice in writing
to the Lenders such Borrowing Base for acceptance by (i) the Required Borrowing
Base Lenders with respect to any reaffirmations or reductions in the Borrowing
Base and (ii) the Required Increasing Borrowing Base Lenders with respect to any
increases in the Borrowing Base. If such Borrowing Base, as proposed by the
Administrative Agent is accepted by the Applicable Borrowing Base Lenders, then
such accepted Borrowing Base shall be communicated by the Administrative Agent
to the Borrower on or before 30 days following the date of delivery of such
Reserve Report (the “Applicable Date”); provided that if such proposed Borrowing
Base is not approved by the Applicable Borrowing Base Lenders prior to the
Applicable Date, then the Applicable Borrowing Base Lenders will establish and
agree to a Borrowing Base established using criteria agreed upon by the
Applicable Borrowing Base Lenders, and such amount will be communicated to the
Borrower, within 30 days following the Applicable Date. Any Lender that shall
fail to reject the proposed Borrowing Base within fifteen (15) days of notice of
the proposed Borrowing Base shall be deemed to have approved the proposed amount
of such Borrowing Base. The new Borrowing Base shall become effective as of the
date that the Borrower receives notification from the Administrative Agent of
the new Borrowing Base, and until that time, the old Borrowing Base shall
continue to be in effect. The Borrowing Base, as determined and established
pursuant to this Section 2.9 [Borrowing Base] shall be subject, at all times, to
the redetermination or adjustment of the then effective Borrowing Base as a
result of a redetermination of the Borrowing Base pursuant to Section 2.9(c) or
2.9(d) [Borrowing Base] or an adjustment of the Borrowing Base pursuant to
Section 8.2.13(e) [Sale of Proved Reserves; Pooling].

(c) Not more than once in any fiscal year, the Administrative Agent upon the
instruction of the Required Borrowing Base Lenders, may request from the
Borrower an Alternate Reserve Report for the purpose of redetermining the
Borrowing Base, and not more than twice in any fiscal year, the Borrower shall
have the right to request a redetermination of the Borrowing Base by sending a
written notice to the Administrative Agent of such request along with an
Alternate Reserve Report. In connection with any redetermination of the
Borrowing Base related to a delivery of an Alternate Reserve Report, the
Syndication Agent shall make a good faith determination, in a reasonably prompt
manner, of a new Borrowing Base, and the Administrative Agent shall propose by
notice in writing, in a reasonably prompt manner, such new Borrowing Base to the
Lenders, and the Applicable Borrowing Base Lenders shall agree to review in a
reasonably prompt manner, and (if acceptable) approve a new Borrowing Base,

 

-63-



--------------------------------------------------------------------------------

which shall become effective upon receipt by the Borrower of notice of such new
Borrowing Base. Any Lender that shall fail to reject the proposed Borrowing Base
within fifteen (15) days of notice of the proposed Borrowing Base shall be
deemed to have approved the proposed amount of such Borrowing Base. In
connection with any such redetermination of the Borrowing Base, the Borrower
shall deliver promptly upon the request of the Administrative Agent an Alternate
Reserve Report to the Administrative Agent; provided that the Borrower’s failure
to deliver such Alternate Reserve Report shall not preclude or impact the making
of such redetermination of the Borrowing Base by the Administrative Agent or the
approval of such Borrowing Base by the Applicable Borrowing Base Lenders.

(d) At the request of the Administrative Agent, the Syndication Agent or the
Required Borrowing Base Lenders, in their sole discretion, the Borrowing Base
shall be adjusted in conformity with Section 2.9(c) [Borrowing Base]
contemporaneously with (i) the sale, transfer, lease, contribution or other
conveyance in one or more transactions after the date of the latest
redetermination or adjustment of the Borrowing Base pursuant to this Agreement
by any Loan Party to one or more Persons (other than another Loan Party), of
Proved Reserves with an aggregate value exceeding 5% of the Borrowing Base then
in effect (whether directly or indirectly by means of the sale of equity
interests in a Loan Party or otherwise) pursuant to Section 8.2.13(e) [Sale of
Proved Reserves; Pooling] and (ii) the early monetization or early termination
of any Swap Agreements relied on by the Administrative Agent, the Syndication
Agent and the Lenders in determining the Borrowing Base that has an economic
value exceeding five percent (5%) of the Borrowing Base then in effect.

(e) The Borrowing Base shall represent the good faith determination by the
Administrative Agent and the Syndication Agent, of the loan value of the
Borrowing Base Properties based upon, among other things, information contained
in the Reserve Report and in accordance with the applicable definitions and
provisions herein contained, the Syndication Agent’s standard policies regarding
energy lending, industry lending practices, and consideration for the nature of
the facilities established hereunder. The Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of the value of all Indebtedness of the Loan Parties), which is
acknowledged by the Borrower to be essential for the adequate protection of the
Administrative Agent and the Lenders.

(f) Unless otherwise waived in writing by the Required Lenders, upon the
issuance of any Permitted Unsecured Notes in accordance with Section 8.2.1(m)(x)
[Indebtedness] (other than any Refinancing Indebtedness in respect thereof), the
Borrowing Base then in effect shall automatically be reduced by $0.25 for each
$1.00 in stated principal amount of such Permitted Unsecured Notes on the date
such Permitted Unsecured Notes are issued.

 

  2.10 Letters of Credit.

 

  2.10.1 Issuance of Letters of Credit.

(a) The Borrower or any Loan Party may at any time prior to the Letter of Credit
Expiration Date request the issuance of a letter of credit (each, a “Letter of
Credit”), for its own account or the account of another Loan Party or any
Subsidiary thereof (other than (i) after the Met Spinoff, the Met Public Company
or any of its Subsidiaries and (ii) after the Thermal Spinoff, the Thermal
Public Company or any of its Subsidiaries), or the amendment or extension of an
existing Letter of Credit, by delivering or transmitting by facsimile or email
(in “pdf,” “tif” or similar format), or having such other Loan Party or such
Subsidiary deliver or transmit by facsimile or email (in “pdf,” “tif” or similar
format) to an Issuing Lender selected by the Borrower (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as such Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business

 

-64-



--------------------------------------------------------------------------------

Days, or such shorter period as may be agreed to by such Issuing Lender, in
advance of the proposed date of issuance. The Borrower or any Loan Party shall
authorize and direct each Issuing Lender to name the Borrower or such other Loan
Party or Subsidiary thereof as the “Applicant” or “Account Party” of each Letter
of Credit. Promptly after receipt of any letter of credit application, such
Issuing Lender shall confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide the
Administrative Agent with a copy thereof. Letters of Credit may be issued in the
form of a Standby Letter of Credit or a Commercial Letter of Credit. Letters of
Credit shall be issued only in U.S. Dollars. For the avoidance of doubt, the
Loan Parties acknowledge that each Letter of Credit issued for the account of
Persons other than the Loan Parties (even though the Borrower is a co-applicant
thereon) shall constitute an Investment and Guaranty in an amount equal to the
face amount of such Letter of Credit, without duplication, and shall be subject
to the limitations set forth herein.

(b) Unless an Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.10 [Letters of Credit], such Issuing Lender or any of
such Issuing Lender’s Affiliates will issue the proposed Letter of Credit or
agree to such amendment or extension; provided that after giving effect thereto:

(i) no Letter of Credit shall expire later than the earlier of (x) subject to
Section 2.10.1(c) [Issuance of Letters of Credit], twelve (12) months from the
date of issuance or extension, unless the applicable Issuing Lender agrees, and
(y) the Letter of Credit Expiration Date, unless the applicable Issuing Lender
agrees and the Borrower complies with the requirements of Section 2.10.10 [Cash
Collateral Prior to the Expiration Date]; and

(ii) in no event shall (x) the aggregate amount of Letter of Credit Obligations
exceed the Letter of Credit Aggregate Sublimit at any one time outstanding,
(y) the aggregate amount of Letter of Credit Obligations with respect to Letters
of Credit issued and outstanding by any Issuing Lender exceed its Letter of
Credit Issuing Lender Sublimit at any one time or (z) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments.

Each request for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c) If the Borrower so requests in any applicable request for a Letter of
Credit, the Issuing Lender may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have

 

-65-



--------------------------------------------------------------------------------

authorized (but may not require) the Issuing Lender to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 7.2 [Each Additional Loan or Letter
of Credit] is not then satisfied, and in each such case directing the Issuing
Lender not to permit such extension.

(d) Notwithstanding Section 2.10.1(a) [Issuance of Letters of Credit], no
Issuing Lender shall be under any obligation to issue any Letter of Credit if
(i) any order, judgment or decree of any Official Body or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing the
Letter of Credit, or any Law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Official Body with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Lender in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally.

(e) On the Closing Date, the outstanding Letters of Credit previously issued by
PNC as an “Issuing Lender” under the Existing Credit Agreements that are set
forth on Schedule 2.10.1 (the “Existing Letters of Credit”) will automatically,
without any action on the part of any Person, be deemed to be Letters of Credit
issued hereunder for the account of the Borrower for all purposes of this
Agreement and the other Loan Documents.

(f) Designation Transactions.

(i) Upon consummation of the Met Facility, each outstanding Letter of Credit
issued for the account of a Met Facility Party shall be Cash Collateralized
pursuant to arrangements reasonably satisfactory to the applicable Issuing
Lender or, if agreed to by the applicable Issuing Lender, be deemed to have been
issued under the Met Facility or another credit facility or a letter of credit
facility.

(ii) Upon consummation of the Met Spinoff, each outstanding Letter of Credit
issued for the account of the Met Public Company or any of its Subsidiaries
shall be Cash Collateralized pursuant to arrangements reasonably satisfactory to
the applicable Issuing Lender or, if agreed to by the applicable Issuing Lender,
be deemed to have been issued under the Met Facility or another credit facility
or a letter of credit facility.

(iii) Upon consummation of the Thermal Spinoff, each outstanding Letter of
Credit issued for the account of the Thermal Public Company or any of its
Subsidiaries shall be Cash Collateralized pursuant to arrangements reasonably
satisfactory to the applicable Issuing Lender or, if agreed to by the applicable
Issuing Lender, be deemed to have been issued under another credit facility or a
letter of credit facility.

 

-66-



--------------------------------------------------------------------------------

(iv) Upon consummation of the Alternative Coal Spinoff, each outstanding Letter
of Credit issued for the account of the Alternative Coal Holding Company or any
of its Subsidiaries shall be Cash Collateralized pursuant to arrangements
reasonably satisfactory to the applicable Issuing Lender or, if agreed to by the
applicable Issuing Lender, be deemed to have been issued under another credit
facility or a letter of credit facility.

 

  2.10.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter
of Credit Fee Rate on the daily amount available to be drawn under each Letter
of Credit, and (ii) to each Issuing Lender for its own account a fronting fee
equal to 0.125% per annum on the daily amount available to be drawn under each
Letter of Credit issued by such Issuing Lender. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed and shall be payable in arrears on each Payment Date following
issuance of each Letter of Credit; provided, however, that fronting fees on
commercial or trade Letters of Credit shall be payable at the time of issuance.
The Borrower shall also pay to each Issuing Lender for such Issuing Lender’s
sole account such Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit issued by
such Issuing Lender as such Issuing Lender may generally charge or incur from
time to time in connection with the issuance, maintenance, extension, renewal,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.

 

  2.10.3 Participations, Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuing Lender will promptly
notify the Borrower and the Administrative Agent thereof. Provided that it shall
have received such notice, the Borrower shall reimburse (such obligation to
reimburse such Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender prior to 12:00 noon on the next Business Day
following each date that an amount is paid by such Issuing Lender under any
Letter of Credit (each such date, a “Reimbursement Date”) by paying to the
Administrative Agent for the account of such Issuing Lender an amount equal to
the amount so paid by such Issuing Lender plus interest at the interest rate
applicable to Loans under the Base Rate Option from the date on which the amount
was paid by such Issuing Lender to the date such Issuing Lender is reimbursed,
unless otherwise required by the Administrative Agent or such Issuing Lender. In
the event the Borrower fails to reimburse such Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Reimbursement Date, the Administrative Agent will
promptly notify each Lender thereof, and the Borrower shall be deemed to have
requested that Revolving Credit Loans be made by the Lenders under the Base Rate
Option to be disbursed on the Reimbursement Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each
Additional Loan or Letter of Credit] other than any notice requirements. Any
notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.10.3(b) [Participations, Disbursements, Reimbursements] may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

-67-



--------------------------------------------------------------------------------

(c) Each Lender shall upon any notice pursuant to Section 2.10.3(b) make
available to the Administrative Agent for the account of the applicable Issuing
Lender immediately available funds equal to its Ratable Share of the amount of
the drawing, whereupon the participating Lenders shall (subject to this
Section 2.10.3 [Participations, Disbursements, Reimbursement]) each be deemed to
have made a Revolving Credit Loan under the Base Rate Option to the Borrower in
that amount. If any Lender so notified fails to make available to the
Administrative Agent for the account of such Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Reimbursement Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Reimbursement Date to the date on which such Lender
makes such payment (i) at a rate per annum equal to the Federal Funds Effective
Rate during the first three (3) days following the Reimbursement Date and
(ii) at a rate per annum equal to the rate applicable to Revolving Credit Loans
under the Base Rate Option on and after the fourth day following the
Reimbursement Date. The Administrative Agent and the applicable Issuing Lender
will promptly give notice (as described in Section 2.10.3(b) [Participations,
Disbursements, Reimbursements] above) of the occurrence of the Reimbursement
Date, but failure of the Administrative Agent or such Issuing Lender to give any
such notice on the Reimbursement Date or in sufficient time to enable any Lender
to effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.10.3(c) [Participations, Disbursements,
Reimbursements].

(d) With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.10.3(b) [Participations, Disbursements,
Reimbursements], because of the Borrower’s failure to satisfy the conditions set
forth in Section 7.2 [Each Additional Loan or Letter of Credit] other than any
notice requirements, or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Lender a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to this Section 2.10.3
[Participations, Disbursements, Reimbursement] shall be deemed to be a payment
in respect of its participation in such Letter of Credit Borrowing (each, a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.10.3 [Participations, Disbursements,
Reimbursements].

 

  2.10.4 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
an Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
such Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of such Issuing Lender will pay to each Lender, in the same funds as
those received by the Administrative Agent, the amount of such Lender’s Ratable
Share of such funds, except the Administrative Agent shall retain for the
account of such Issuing Lender the amount of the Ratable Share of such funds of
any Lender that did not make a Participation Advance in respect of such payment
by such Issuing Lender.

(b) If an Issuing Lender or the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent or such Issuing Lender, forthwith return to the
Administrative Agent for the account of such Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.

 

-68-



--------------------------------------------------------------------------------

  2.10.5 Documentation.

Each Loan Party agrees to be bound by the terms of each Issuing Lender’s Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between an Issuer Document and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, no Issuing Lender shall be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

  2.10.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

 

  2.10.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3
[Participations, Disbursements, Reimbursement] and the Obligations of the
Borrower to reimburse each respective Issuing Lender upon a draw under a Letter
of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.10 [Letters of
Credit] under all circumstances, including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the applicable Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Loan
Party may have against the applicable Issuing Lender or any of its Affiliates,
any Lender or any other Person for any reason whatsoever;

(b) with respect to Letters of Credit, the failure of any Loan Party or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Section 2.1 [Commitments], Section 2.5 [Loan
Requests], Section 2.6 [Making and Repayment of Loans] or Section 7.2 [Each
Additional Loan or Letter of Credit] or as otherwise set forth in this Agreement
for the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under
Section 2.10.3 [Participations, Disbursements, Reimbursement];

(c) any lack of validity or enforceability of any Letter of Credit;

(d) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person or,
whether in

 

-69-



--------------------------------------------------------------------------------

connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(e) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of such Issuing Lender’s Affiliates has been notified thereof;

(f) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(g) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h) any failure by such Issuing Lender or any of such Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after such Issuing Lender
shall have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(i) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries;

(j) any breach of this Agreement or any other Loan Document by any party
thereto;

(k) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(l) the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

(m) the fact that the Expiration Date shall have passed or this Agreement or the
Commitments hereunder shall have been terminated; and

(n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

  2.10.8 Indemnity.

The Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which such Issuing Lender or any of

 

-70-



--------------------------------------------------------------------------------

such Issuing Lender’s Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit issued by it, other
than as a result of the gross negligence or willful misconduct of such Issuing
Lender as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

  2.10.9 Liability for Acts and Omissions.

(a) As between any Loan Party and an Issuing Lender, or such Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, no Issuing
Lender shall be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document (including all sight drafts, certificates and all other
instruments) submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such Issuing Lender or such Issuing Lender’s Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender or such Issuing Lender’s
Affiliates, as applicable, including any acts of any Official Body, and none of
the above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s or such Issuing Lender’s Affiliates rights or powers hereunder. Nothing
in the preceding sentence shall relieve the Issuing Lender from liability for
such Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in clauses (i) through (viii) of such sentence.
In no event shall any Issuing Lender or any Issuing Lender’s Affiliates be
liable to any Loan Party for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, each Issuing Lender and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by such Issuing Lender or such Affiliate to have been authorized
or given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices

 

-71-



--------------------------------------------------------------------------------

of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each, an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit. In furtherance and extension and not in limitation
of the specific provisions set forth above, any action taken or omitted by such
Issuing Lender or such Issuing Lender’s Affiliates under or in connection with
the Letters of Credit issued by it, the Issuer Documents or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put such Issuing Lender or such Issuing Lender’s Affiliates under any resulting
liability to the Borrower or any Lender, unless such action taken or omitted is
found in a final and nonappealable judgment by a court of competent jurisdiction
to have constituted gross negligence or willful misconduct.

 

  2.10.10 Cash Collateral Prior to the Expiration Date.

If the Borrower or any other Loan Party requests the issuance, extension or
renewal of any Letter of Credit and such Letter of Credit would have an
expiration date which is after the Letter of Credit Expiration Date, no Issuing
Lender shall be required to issue, extend or renew such Letter of Credit, but
may elect to do so if the requirements of this Section 2.10.10 [Cash Collateral
Prior to the Expiration Date] are satisfied. The Borrower shall, on or before
the issuance, extension or renewal of such Letter of Credit, deposit and pledge
Cash Collateral for each such Letter of Credit in an amount equal to 105% of the
face value of such outstanding Letter of Credit plus the amount of fees that
would be due under such Letter of Credit through the expiry date of such Letter
of Credit. Such Cash Collateral shall be deposited pursuant to documentation
reasonably satisfactory to the Administrative Agent and such Issuing Lender and
the Borrower and shall be maintained in blocked deposit accounts at such Issuing
Lender. The Borrower hereby grants to the applicable Issuing Lender a security
interest in all Cash Collateral pledged to such Issuing Lender pursuant to this
Section or otherwise under this Agreement. The Cash Collateral related to a
particular Letter of Credit shall be released by the applicable Issuing Lender
upon termination or expiration of such Letter of Credit and the reimbursement by
the Loan Parties of all amounts drawn thereon and the payment in full of all
fees accrued thereon through the date of such expiration or termination. After
the Expiration Date, the Borrower shall pay any and all fees associated with any
such Letter of Credit with an expiration date that extends beyond the Expiration
Date directly to the applicable Issuing Lender.

 

  2.10.11 Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

  2.11 Borrowings to Repay Swing Loans.

The Swingline Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if the
Swingline Lender so requests, accrued interest thereon; provided that no Lender
shall be obligated in any event to make Revolving Credit Loans in excess of the
amount that would cause its Revolving Exposure to exceed its Revolving Credit
Commitment. Revolving Credit Loans made pursuant

 

-72-



--------------------------------------------------------------------------------

to the preceding sentence shall bear interest at the Base Rate Option and shall
be deemed to have been properly requested in accordance with Section 2.5.1
[Revolving Credit Loan Requests] without regard to any of the requirements of
that provision. The Administrative Agent on behalf of the Swingline Lender shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or email (in “pdf,” “tif” or similar format)) no later than
11:00 a.m. on any Business Day that such Revolving Credit Loans are to be made
under this Section 2.11 [Borrowings to Repay Swing Loans] and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5 [Loan Requests] or Section 7.2 [Each Additional Loan or
Letter of Credit] are then satisfied) to the Administrative Agent on behalf of
the Swingline Lender, no later than 3:00 p.m. on the Settlement Date.

 

  2.12 Increase in Revolving Credit Commitments.

(a) Increasing Lenders and New Lenders. The Borrower may, prior to the
Expiration Date, request that (1) the current Lenders (each, a “Current Lender”)
increase their Revolving Credit Commitments (any Current Lender which elects to
increase its Revolving Credit Commitment shall be referred to as an “Increasing
Lender”) and/or (2) one or more new lenders (each, a “New Lender”) join this
Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions:

(i) No Obligation to Increase. No Current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment of any Current Lender shall be in the sole discretion of such Current
Lender;

(ii) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase and after giving effect to such increase;

(iii) Increase in and Aggregate Amount of Revolving Credit Commitments. The
amount of the increase in Revolving Credit Commitments is at least $100,000,000,
and after giving effect to such increase, shall not exceed the Maximum Facility
Amount without the consent of all Lenders;

(iv) Resolutions; Opinion; Mortgage Amendments. The Loan Parties shall deliver
to the Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitments has been
approved by the Loan Parties, (2) opinions of counsel, addressed to the
Administrative Agent and the Lenders addressing the authorization, execution and
enforceability of the Loan Documents executed in connection with such increase
in the Revolving Credit Commitments, and (3) amendments to the Mortgages
executed and delivered by the applicable Loan Parties to the Collateral Agent
for the benefit of the Secured Parties to reflect the increase in Revolving
Credit Commitments, in form and substance reasonably satisfactory to the
Administrative Agent, together with, if reasonably requested by the
Administrative Agent or the Lenders providing the increase in Revolving Credit
Commitments, local counsel opinions regarding the due authorization, execution,
delivery, and enforceability of such mortgage amendments. The Loan Parties shall
cause the amendments described in clause (3) to be properly recorded and/or
filed in the applicable filing or recording offices.

(v) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
that requests a Revolving Credit Note a replacement Revolving Credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase

 

-73-



--------------------------------------------------------------------------------

(and the prior Note issued to such Increasing Lender shall be deemed to be
canceled and shall be returned to the Borrower as soon as practicable), and
(2) to each New Lender that requests a Revolving Credit Note, a Revolving Credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment;

(vi) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Borrower, the Administrative Agent, the Swingline Lender and each Issuing
Lender, such approval not to be unreasonably withheld or delayed;

(vii) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent before the effective date of such
increase; and

(viii) New Lender Joinder. Each New Lender shall execute a New Lender Joinder
pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such New Lender Joinder.

(b) Syndication. In the event that the Borrower elects to request an increase of
the Revolving Credit Commitments, the Borrower and the Administrative Agent
agree to mutually develop a syndication strategy, including timelines for
commitments.

(c) Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall (x) repay the Revolving Credit Loans
then outstanding to each of the Current Lenders to the extent necessary so that
after giving effect to the increase in the Revolving Credit Commitments each
Current Lender will have its Ratable Share of the outstanding Revolving Credit
Loans, subject to the Borrower’s indemnity obligations under Section 5.9
[Indemnity] and (y) borrow Revolving Credit Loans from Increasing Lenders and
New Lenders to the extent necessary so that after giving effect to the increase
in the Revolving Credit Commitments, each such Lender will have its Ratable
Share of the outstanding Revolving Credit Loans. To facilitate the foregoing,
the Borrower may, subject to its compliance with the other terms of this
Agreement, borrow new Loans on the effective date of such increase. The
Administrative Agent is hereby authorized to update Schedule 1.1(B) to reflect
the increase in Revolving Credit Commitments.

(ii) Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, (a) each Current Lender shall
be deemed to have sold its existing participation in each then outstanding
Letter of Credit and purchased a participation in each then outstanding Letter
of Credit equal to its Ratable Share of such Letters of Credit, and (b) each New
Lender will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit. All fees
shall accrue and be paid on the Letters of Credit based upon each Lender’s
participation therein over the relevant period of time. To the extent necessary
to enable each of the Current Lenders and the New Lenders to own a Ratable Share
of the Participation Advances after any increase in the Revolving Credit
Commitments, (a) the Current Lenders will sell a portion of its Participation
Advances, and (b) the New Lenders and the Increasing Lenders will acquire
Participation Advances (and will pay to the Administrative Agent, for the
account of each selling Lender, in immediately available funds, an amount) equal
to its Ratable Share of all outstanding Participation Advances. All fees and
interest on Participation Advances shall be allocated based upon each Lender’s
ownership therein from time to time.

 

-74-



--------------------------------------------------------------------------------

  2.13 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of all Lenders or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lenders
(ratably among the Issuing Lenders) the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to clause (A) above) in a deposit account held
at the Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;

(C) if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (B) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(D) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.10.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

-75-



--------------------------------------------------------------------------------

(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.10.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lenders
((ratably among them) and not to such Defaulting Lender) until and to the extent
that such Letter of Credit Obligations are reallocated and/or Cash
Collateralized; and

(iv) so long as such Lender is a Defaulting Lender, (x) no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.13(a)(iii)(B) [Defaulting Lenders], and (y) participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.13(a)(iii)(A) (and such Defaulting Lender shall not participate
therein).

(b) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Lenders agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent will so notify the parties hereto, and the
Ratable Share of the Swing Loans and Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment, and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Loans) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

3. RESERVED

4. INTEREST RATES

 

  4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that (i) there shall not be at
any one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and (ii) if an Event of Default or Potential Default
exists and is continuing, the Borrower may not request, convert to, or renew the
LIBOR Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the LIBOR Rate Option shall
be converted immediately to the Base Rate Option, subject to the obligation of
the Borrower to pay any indemnity under Section 5.9 [Indemnity] in connection
with such conversion. If at any time the designated rate applicable to any Loan
made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.

 

-76-



--------------------------------------------------------------------------------

  4.1.1 Interest Rate Options; Swing Line Interest Rate.

(a) The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.

(b) Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to Swing Loans.

 

  4.1.2 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

 

  4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

(a) Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in
integral multiples of $1,000,000 and not less than $5,000,000; and

(b) In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

  4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and upon
written demand by the Required Lenders to the Administrative Agent:

(a) the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

 

-77-



--------------------------------------------------------------------------------

(b) each other Obligation hereunder if not paid when due shall bear interest at
a rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 [Interest After Default] reflects, among other things, the fact that
such Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

 

  4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

  4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(a) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(b) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the LIBOR Rate,

the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

  4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(a) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(b) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(c) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

  4.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event

 

-78-



--------------------------------------------------------------------------------

specified in Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available]
above, such Lender shall promptly so notify the Administrative Agent and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrower to select, convert to or renew a
LIBOR Rate Option shall be suspended until the Administrative Agent shall have
later notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.9 [Indemnity], as to any Loan of the Lender to which
a LIBOR Rate Option applies, on the date specified in such notice either convert
such Loan to the Base Rate Option otherwise available with respect to such Loan
or prepay such Loan in accordance with Section 5.6 [Prepayments]. Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 

  4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have selected an Interest Period of one month, commencing upon the last day of
the existing Interest Period.

5. PAYMENTS

 

  5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 1:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 1:00 p.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”

 

-79-



--------------------------------------------------------------------------------

  5.2 Pro Rata Treatment of Lenders.

Each Borrowing Tranche shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees, Letter of Credit Fees, or other fees
(except for the Administrative Agent’s Fee and the fees payable to the Issuing
Lender pursuant to Section 2.10.2 [Letter of Credit Fees]) or amounts due from
the Borrower hereunder to the Lenders with respect to the Revolving Credit
Commitments and the Loans, shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available], Section 5.6.2 [Replacement of a Lender] or Section 5.7
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due to such Lender as set forth in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.11 [Borrowings to Repay Swing Loans].

 

  5.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 [Sharing of Payments by Lenders] shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

-80-



--------------------------------------------------------------------------------

  5.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

  5.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on each date that falls every three (3) Months after the beginning of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

 

  5.6 Prepayments.

 

  5.6.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part, without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.7 [Increased Costs]
and Section 5.9 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans to which the LIBOR Rate Option applies or no later
than 11:00 a.m. on the date of prepayment of Swing Loans and Revolving Credit
Loans to which the Base Rate Option applies, setting forth the following
information:

(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(b) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(c) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(d) the total principal amount of such prepayment, which shall not be less than
the lesser of (x) the aggregate principal amount of all outstanding Loans or
(y) $100,000 for any Swing Loan or $5,000,000 for any Revolving Credit Loan and
increments of $5,000,000 in excess thereof.

 

-81-



--------------------------------------------------------------------------------

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (i) first to Swing Loans
and then to Revolving Credit Loans; and (ii) after giving effect to the
allocations in clause (i) above first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s obligation to indemnify the Lenders
under Section 5.9 [Indemnity].

 

  5.6.2 Replacement of a Lender.

In the event any Lender (a) gives notice under Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
(b) requests compensation under Section 5.7 [Increased Costs], or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.8 [Taxes],
(c) is a Defaulting Lender, or (d) is a Non-Consenting Lender referred to in
Section 11.1.3 [Non-Consenting Lenders], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, either:

(a) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.9 [Indemnity]), and terminate such
Lender’s Commitment; or

(b) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.7 [Increased Costs] or 5.8 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i) the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.8.2(d) [Assignment and Assumption
Agreement];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.7.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

 

-82-



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 5.6.2 [Replacement of a Lender], it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption Agreement; provided
that the failure of any such Lender to execute an Assignment and Assumption
Agreement shall not render such assignment invalid, and such assignment shall be
recorded in the register if all other requirements of such assignments have been
satisfied.

 

  5.6.3 Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.7 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.8 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.7 [Increased Costs] or
Section 5.8 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

  5.6.4 Mandatory Prepayments.

(a) If at any time the Revolving Facility Usage exceeds the Borrowing Base, the
Borrower shall take one or more of the actions required by Section 5.11
[Borrowing Base Deficiency], which may include making mandatory prepayments of
the Revolving Credit Loans.

(b) If at any time the Revolving Facility Usage is in excess of the Revolving
Credit Commitments (as used in this Section 5.6.4(b) [Mandatory Prepayments], a
“deficiency”), the Borrower shall immediately make a principal payment on the
Loans sufficient to cause the principal balance of the Loans then outstanding to
be equal to or less than the Revolving Credit Commitments then in effect. If a
deficiency cannot be eliminated pursuant to this Section 5.6.4(b) [Mandatory
Prepayments] by prepayment of the Revolving Credit Loans as a result of
outstanding Letter of Credit Obligations, the Borrower shall also deposit cash
collateral with the Administrative Agent, to be held by the Administrative Agent
to secure such outstanding Letter of Credit Obligations.

(c) In the event a Borrowing Base Deficiency occurs as a result of a reduction
in the Borrowing Base pursuant to Section 2.9(f) [Borrowing Base] upon an
issuance of Permitted Unsecured Notes, the Borrower shall prepay the Loans (and
after all Loans are repaid in full, shall Cash Collateralize the Letter of
Credit Obligations such that the Borrowing Base Deficiency is eliminated) on the
date of consummation of such issuance of Permitted Unsecured Notes, to the
extent necessary to eliminate such Borrowing Base Deficiency.

(d) All prepayments required pursuant to this Section 5.6.4 [Mandatory
Prepayments] shall first be applied among the Interest Rate Options to the
principal amount of the Loans subject

 

-83-



--------------------------------------------------------------------------------

to the Base Rate Option, then to Loans subject to a LIBOR Rate Option. In
accordance with Section 5.9 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

 

  5.7 Increased Costs.

 

  5.7.1 Increased Costs Generally.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(b) subject any Lender or the Issuing Lender to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of Taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes indemnifiable under Section 5.8
[Taxes] and any Excluded Taxes); or

(c) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense affecting this Agreement or any Loan under
the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan under the LIBOR Rate Option (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender, or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the Issuing Lender, the Borrower will pay to such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

  5.7.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

-84-



--------------------------------------------------------------------------------

  5.7.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.7.1 [Increased Costs
Generally] or Section 5.7.2 [Capital Requirements] and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

  5.7.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.7 [Increased Costs] shall not constitute
a waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 5.7 [Increased Costs] for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or the Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

  5.8 Taxes.

 

  5.8.1 Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes; provided that if the Borrower or
any other applicable withholding agent shall be required by applicable Law to
deduct any Taxes from such payments, then (i) if the Tax in question is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 5.8 [Taxes]) each Lender (or, in the case of a
payment made to the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Official Body in accordance with applicable Law.

 

  5.8.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

 

  5.8.3 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes

 

-85-



--------------------------------------------------------------------------------

imposed or asserted on or attributable to amounts payable under this Section 5.8
[Taxes]) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

  5.8.4 Evidence of Payments.

As soon as practicable after any payment of any Taxes by the Borrower to an
Official Body, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

  5.8.5 Status of Lenders.

(a) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders any such documentation (including any specific documentation required
below in this Section 5.8.5 [Status of Lenders] obsolete, expired or inaccurate
in any respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(b) Without limiting the generality of the foregoing:

(i) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(A) two (2) duly completed valid originals of IRS Form W-8BEN (or any successor
forms) claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(B) two (2) duly completed valid originals of IRS Form W-8ECI (or any successor
forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of

 

-86-



--------------------------------------------------------------------------------

section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business (a “United States Tax Compliance
Certificate”) and (y) two duly completed valid originals of IRS Form W-8BEN (or
any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
(2) duly completed valid originals of IRS Form W-8IMY (or any successor forms)
of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
(or any successor forms) from each beneficial owner that would be required under
this Section 5.8.5 [Status of Lenders] if such beneficial owner were a Lender,
as applicable (provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Foreign Lender on behalf of such direct or indirect
partner(s)), or

(E) two (2) duly completed valid originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower to
determine the withholding or deduction required to be made.

(ii) Each Lender that is a “United States person” as defined in section 7701 of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent) two (2) originals of an IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

(c) Notwithstanding any other provision of this Section 5.8.5 [Status of
Lenders], a Lender shall not be required to deliver any documentation that such
Lender is not legally eligible to deliver.

 

  5.8.6 Refunds.

If the Administrative Agent or any Lender receives a refund of any Indemnified
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 5.8
[Taxes], it shall pay to the Borrower an amount equal to such

 

-87-



--------------------------------------------------------------------------------

refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 5.8 [Taxes] with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes imposed with respect to such refund) of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Official Body with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Official Body) to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Official Body. This
Section 5.8 [Taxes] shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

  5.8.7 Definition of Lender.

For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 5.8 [Taxes], include any Issuing Lender.

 

  5.9 Indemnity.

In addition to the compensation or payments required by Section 5.7 [Increased
Costs] or Section 5.8 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses, claims, damages or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Prepayments],

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(d) the assignment of any Revolving Credit Loans under the LIBOR Rate Option
other than on the last day of the Interest Period as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender]; provided,
however, that with respect to this clause (d), the Borrower shall not be
required to indemnify any Defaulting Lender whose Revolving Credit Loans are
being replaced as a result of a request by the Borrower pursuant to
Section 5.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

-88-



--------------------------------------------------------------------------------

  5.10 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loans] hereof
during the period between Settlement Dates. The Administrative Agent shall
notify each Lender of its Ratable Share of the total of the Revolving Credit
Loans and the Swing Loans (each a “Required Share”). On such Settlement Date,
each Lender shall pay to the Administrative Agent the amount equal to the
difference between its Required Share and its Revolving Credit Loans, and the
Administrative Agent shall pay to each Lender its Ratable Share of all payments
made by the Borrower to the Administrative Agent with respect to the Revolving
Credit Loans. The Administrative Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and on dates on which mandatory prepayments are due under
Section 5.6.4 [Mandatory Prepayments] and may at its option effect settlement on
any other Business Day. These settlement procedures are established solely as a
matter of administrative convenience, and nothing contained in this Section 5.10
[Settlement Date Procedures] shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loans]. The Administrative Agent may at any time at its
option for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrower to the Administrative Agent with respect to the Revolving Credit Loans.

 

  5.11 Borrowing Base Deficiency.

(a) If the Revolving Facility Usage ever exceeds the Borrowing Base, the
Borrower shall, within ten (10) days after receipt of written notice of such
condition from the Administrative Agent, elect by written notice to the
Administrative Agent to take one or more of the following actions to eliminate
the Borrowing Base deficiency:

(i) add additional Oil and Gas Properties reasonably acceptable to the
Administrative Agent and the Syndication Agent to the Borrowing Base Properties
such that the Borrowing Base Deficiency is cured within 30 days after the
Borrower’s notice of election; or

(ii) either (a) within 30 days following the delivery of such notice, prepay
Loans in an aggregate principal amount equal to such Borrowing Base Deficiency
or (b) eliminate such Borrowing Base Deficiency by making six (6) consecutive,
mandatory, equal, monthly prepayments of principal on the Revolving Credit
Loans, each of which shall be in the amount of 1/6th of the amount of such
Borrowing Base Deficiency, commencing on the first Business Day of the first
calendar month following the delivery of such notice and continuing on the first
Business Day of each calendar month thereafter. If the Revolving Credit Loans
have been repaid in full and a Borrowing Base Deficiency still exists, the
Borrower shall Cash Collateralize the Letter of Credit Obligations such that the
Borrowing Base Deficiency is eliminated within a period of 30 days after the
Revolving Credit Loans have been repaid in full.

(b) Each prepayment pursuant to this Section 5.11 [Borrowing Base Deficiency]
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment.

 

-89-



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

 

  6.1 Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing (if the concept of “good
standing” is recognized under the laws of the applicable jurisdiction with
respect to such Loan Party) under the laws of its jurisdiction of organization.
Each Loan Party has the lawful power to own or lease its properties and to
conduct its business in which it is currently engaged, except where the failure
to have such power would not reasonably be expected to result in any Material
Adverse Change. Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction listed on Schedule 6.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so duly licensed or
qualified or in good standing would not reasonably be expected to result in any
Material Adverse Change.

 

  6.2 [Reserved.]

 

  6.3 Subsidiaries.

As of the Closing Date, Schedule 6.3 states the name of each Subsidiary of the
Borrower, its jurisdiction of incorporation, the issued and outstanding shares
(referred to herein as the “Subsidiary Shares”) and the owners thereof if it is
a corporation, its outstanding partnership interests (the “Partnership
Interests”) if it is a partnership, its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the “LLC Interests”) if it is a limited liability company,
identifies each Subsidiary as either a Restricted Subsidiary or an Unrestricted
Subsidiary and for each Restricted Subsidiary whether or not it is a Guarantor.
There are no options, warrants or other rights outstanding to purchase any such
Subsidiary Shares, Partnership Interests or LLC Interests except as indicated on
Schedule 6.3.

 

  6.4 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

  6.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

 

-90-



--------------------------------------------------------------------------------

  6.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party, (ii) any material
Law, instrument, order, writ, judgment, injunction or decree to which any Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party (other than Liens
granted under the Loan Documents) or (iii) the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any material
property or assets of such Loan Party or any of the Restricted Subsidiaries
(other than Liens created under the Loan Documents and Liens permitted
hereunder) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other instrument to which
such Loan Party or any of the Restricted Subsidiaries is a party or by which it
or any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”), except that certain consents may be
required under various contracts and agreements in connection with any attempt
to assign such various contracts and agreements pursuant to the assertion of
remedies under the Loan Documents.

 

  6.7 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change. To the knowledge of any Responsible Officer of the
Borrower, none of the Loan Parties is in violation of any order, writ,
injunction or any decree of any Official Body that would reasonably be expected
to result in any Material Adverse Change.

 

  6.8 Title to Properties.

(a) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights constituting Borrowing Base
Properties, free and clear of all Liens and encumbrances except Permitted Liens,
and subject to the terms and conditions of the applicable leases or conveyance
instrument; provided that a Loan Party shall not be in breach of the foregoing
(i) in the event that it fails to own a valid fee or leasehold interest which,
either considered alone or together with all other such valid fee or leaseholds
that it fails to own, is not material to the current Reserve Report, (ii) as a
result of certain title defects and exceptions, if the Loan Parties are working
to cure such title defects and exceptions as provided for in Section 8.1.18
[Title Information] until such time as such title defects and exceptions are
cured by the Loan Parties or waived by the Administrative Agent (or Lenders) as
provided by such Section, or (iii) the Borrowing Base has been or is in the
process of being adjusted pursuant to Section 8.1.18(c) [Title Information].

(b) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights, which it purports to own or lease or
which are reflected as owned or leased on its books and records (other than
Borrowing Base Properties), free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases or conveyance instrument, except to the extent that the failure to hold
such title or interest, either alone or together with all other title defects,
would not reasonably be expected to result in a Material Adverse Change.

 

-91-



--------------------------------------------------------------------------------

  6.9 Financial Statements.

(a) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of (i) its audited consolidated year-end financial statements as of
December 31, 2013 and for the fiscal year then ended and (ii) the unaudited
consolidated financial statements of the Borrower as of March 31, 2014 and for
the three months ended March 31, 2014 and 2013 (the “Historical Statements”).
The Historical Statements were compiled from the books and records maintained by
management of the Borrower and its Subsidiaries, are correct and complete in all
material respects and fairly represent the consolidated financial condition of
the Borrower and its Subsidiaries as of their dates and their results of
operations and cash flows for the fiscal periods specified and have been
prepared in accordance with GAAP consistently applied, except that the unaudited
financial statements are subject to normal year-end adjustments.

(b) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections (including balance sheets and statements of
operation and cash flows) for the period 2014 through 2019 derived from various
assumptions of the Borrower’s management (the “Financial Projections”). The
Financial Projections have been prepared in good faith based upon reasonable
assumptions; it being understood that such Financial Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the Financial
Projections will be realized.

(c) Accuracy of Financial Statements. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Historical Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any of its
Subsidiaries that would reasonably be expected to cause a Material Adverse
Change. Since December 31, 2013, no Material Adverse Change has occurred.

 

  6.10 Use of Proceeds.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 8.1.11 [Use of Proceeds].

 

  6.11 Liens in the Collateral.

(a) Security Interests. Except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document, the Liens and security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Agreement in the Collateral (of the type that can be perfected by
filing under the Uniform Commercial Code), subject to the actions described in
the following sentence, constitute and will continue to constitute
first-priority security interests, subject to Permitted Liens and the proviso
set forth in Section 6.8(a) [Title to Properties], under the Uniform Commercial
Code as in effect in each applicable jurisdiction or other applicable Law
entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the due filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above and
taking possession of any stock certificates or other certificates evidencing the
Pledged Securities, all such action as is necessary or advisable to perfect the
Lien in favor of the Collateral Agent with respect to the Collateral described
above will have been taken except to the extent that the Loan Parties

 

-92-



--------------------------------------------------------------------------------

are not required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document. All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrower.

(b) Mortgage Liens. Subject to the qualifications and limitations set forth
expressly in the Mortgages and in the proviso set forth in Section 6.8(a) [Title
to Properties], the Liens granted to the Collateral Agent pursuant to each
Mortgage constitute a valid first priority Lien on the Real Property under
applicable law, subject only to Permitted Liens. Schedule 1.1(R) sets forth a
complete and accurate list as of the Closing Date of (i) Proved Reserves that
constitute no less than seventy-five percent (75%) of the total present value of
all such Proved Reserves included in the Borrowing Base and (ii) Coal Assets
that are currently encumbered by a Mortgage under the Existing Credit
Agreements.

(c) Pledged Securities. All Equity Interests included in the Pledged Securities
to be pledged pursuant to the Security Agreement are or will be upon issuance
validly issued and nonassessable and owned beneficially and of record by the
pledgor free and clear of any Lien or restriction on transfer, except for
nonconsensual Permitted Liens, Liens contemplated by clause (5) of the
definition of “Permitted Liens” and inchoate Permitted Liens that do not have
priority over the Liens granted under the Loan Documents and as otherwise
provided by the Security Agreement and except as the right of the Lenders to
dispose of such Equity Interests may be limited by the Securities Act and the
regulations promulgated by the SEC thereunder and by applicable state securities
laws. There are no shareholder or other agreements or understandings other than
partnership agreements, limited liability company agreements or operating
agreements, with respect to the Equity Interests included in the Pledged
Securities, except as described on Schedule 6.11. As of the Closing Date, the
Loan Parties have delivered true and correct copies of such partnership
agreements and limited liability company agreements to the Administrative Agent.

 

  6.12 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations of the Loan Parties taken as a whole that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

 

  6.13 Taxes.

All material federal, state, local and other Tax returns required to have been
filed with respect to each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all material Taxes, fees, assessments
and other governmental charges (including in its capacity as withholding agent),
except to the extent that such Taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any material federal
income Tax return of any Loan Party for any period.

 

-93-



--------------------------------------------------------------------------------

  6.14 Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.1(j)
[Security Documents], no consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
necessary to authorize or permit the execution, delivery or performance of this
Agreement and the other Loan Documents or for the validity or enforceability
hereof or thereof.

 

  6.15 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties is in violation
of (i) any term of its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents or (ii) any
material agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation would reasonably be
expected to result in a Material Adverse Change.

 

  6.16 Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

The Borrower and the Restricted Subsidiaries own or possess all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, Required Permits and rights, without known or actual
conflict with the rights of others, necessary for the Borrower and the
Restricted Subsidiaries, taken as a whole, to own and operate their properties
and to carry on their businesses as presently conducted and planned to be
conducted by them, except where the failure to so own or possess with or without
such conflict would reasonably be expected to result in a Material Adverse
Change.

 

  6.17 Solvency.

The Loan Parties, taken as a whole, are Solvent. On the Closing Date, at the
time of each borrowing of the Loans, the issuance of the Letters of Credit
(including extensions, renewals and amendments thereof) and at the time of
selection of, renewal of or conversion to an Interest Rate Option, the Loan
Parties, taken as a whole, shall be Solvent after giving effect to the
transactions contemplated by the Loan Documents and any incurrence of
Indebtedness and all other Obligations.

 

  6.18 Producing Wells.

All producing wells that constitute part of the Borrowing Base Properties:
(a) have been, during all times that any such wells were operated by any Loan
Party or its Affiliates, and (b) to the knowledge of the Loan Parties, have been
at all other times, drilled, operated and produced in conformity with all
applicable Laws, are subject to no penalties on account of past production, and
are bottomed under and are producing from, and the well bores are wholly within,
the Borrowing Base Properties, or on Oil and Gas Properties which have been
pooled, unitized or communitized with the Borrowing Base Properties, except to
the extent that any noncompliance with the representations set forth in this
Section 6.18 [Producing Wells] would not reasonably be expected to result in a
Material Adverse Change.

 

-94-



--------------------------------------------------------------------------------

  6.19 Insurance.

Schedule 6.19 lists all material insurance policies of the Borrower and the
Restricted Subsidiaries as of the Closing Date, all of which are valid and in
full force and effect as of the Closing Date. Such policies provide adequate
insurance coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of the Borrower and the Restricted
Subsidiaries in accordance with prudent business practice in the industry of the
Borrower and the Restricted Subsidiaries.

 

  6.20 Compliance with Laws.

The Borrower and its Subsidiaries are in compliance with all applicable Laws
(other than Environmental Laws which are specifically addressed in Section 6.25
[Environmental Matters]) in all jurisdictions in which the Borrower or any of
its Subsidiaries is presently or will be doing business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

  6.21 Material Contracts; Burdensome Restrictions.

Except to the extent that the failure to be in full force and effect would not
reasonably be expected to result in a Material Adverse Change, all Material
Contracts of each Loan Party are in full force and effect. None of the Loan
Parties is bound by any contractual obligation, or subject to any restriction in
any organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

 

  6.22 Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
None of the Loan Parties is subject to any other Law limiting its ability to
incur Indebtedness for borrowed money.

 

  6.23 ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Change:

(a) each Pension Plan and Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws (except
that with respect to any Multiemployer Plan, such representation is deemed made
only to the knowledge of the Borrower);

(b) the Borrower and each ERISA Affiliate have met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(c) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither the Borrower or any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

 

-95-



--------------------------------------------------------------------------------

(d) with respect to any Multiemployer Plan to which the Borrower or its ERISA
Affiliates contribute, the Borrower has not been notified of an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code) or that
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made;

(e) there has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Pension Plan;

(f) no ERISA Event has occurred or is reasonably expected to occur; and

(g) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

 

  6.24 Employment Matters; Coal Act; Black Lung Act.

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, except where the failure to comply would not
reasonably be expected to constitute a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any of the Loan Parties which
in any case would constitute a Material Adverse Change. The Borrower, the
Restricted Subsidiaries and its “related persons” (as defined in the Coal Act)
are in compliance in all material respects with the Coal Act and none of the
Borrower, the Restricted Subsidiaries or its related persons has any liability
under the Coal Act except with respect to premiums or other payments required
thereunder which have been paid when due and except to the extent that the
liability thereunder would not reasonably be expected to result in a Material
Adverse Change. The Borrower and its Subsidiaries are in compliance in all
material respects with the Black Lung Act, and neither the Borrower nor any of
its Subsidiaries has any liability under the Black Lung Act except with respect
to premiums, contributions or other payments required thereunder which have been
paid when due and except to the extent that the liability thereunder would not
reasonably be expected to result in a Material Adverse Change.

 

  6.25 Environmental Matters.

Except as disclosed in CEI’s Annual Report on Form 10-K for the year ended
December 31, 2013 or its Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2014, or as otherwise could not reasonably be expected to have a
Material Adverse Change:

(a) The Borrower and its Subsidiaries, their operations, facilities and
properties are in compliance with all applicable Environmental Laws.

(b) The facilities and properties currently or formerly owned, leased or
operated by the Borrower or any of its Subsidiaries (the “Properties”) do not
contain any Hazardous Materials attributable to the ownership, lease or
operation of the Properties by the Borrower or any of its Subsidiaries in
amounts or concentrations which (i) constitute or constituted a violation of, or
(ii) could reasonably be expected to give rise to liability for the Borrower or
any of its Subsidiaries under, any applicable Environmental Law.

 

-96-



--------------------------------------------------------------------------------

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws, including
any with regard to their activities at any of the Properties or the business
operated by the Borrower or any of its Subsidiaries, or any prior business for
which the Borrower or any of its Subsidiaries has retained liability under any
Environmental Law.

(d) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for the Borrower or any of its
Subsidiaries under, any applicable Environmental Law, nor have any Hazardous
Materials been generated, treated, stored or disposed of by or on behalf of the
Borrower or any of its Subsidiaries at, on or under any of the Properties in
violation of, or in a manner that could reasonably be expected to give rise to
liability under, any applicable Environmental Law for the Borrower or any of its
Subsidiaries.

6.26     Anti-Terrorism Laws. (i) No Covered Entity, nor, to the knowledge of
the Borrower, any directors, officers or employees of any Covered Entity, is a
Sanctioned Person, and (ii) no Covered Entity, nor, to the knowledge of the
Borrower, any directors, officers or employees of any Covered Entity, either in
its own right or through any third party, (a) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

  6.27 Gas Imbalances.

There are no gas imbalances, take or pay obligations, or other prepayments with
respect to any Gas Properties that would require the Borrower or any Restricted
Subsidiary to deliver Hydrocarbons produced from their respective Gas Properties
at some future time without then or promptly thereafter receiving full payment
therefor which would exceed 250,000 m.c.f. in the aggregate.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans, of an Issuing Lender to issue
Letters of Credit hereunder, and of the Swingline Lender to make Swing Loans is
subject to the following conditions:

 

  7.1 First Loans and Letters of Credit.

 

  7.1.1 Deliveries.

On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:

(a) Officer’s Certificate. A certificate of each of the Loan Parties signed by a
Responsible Officer, dated the Closing Date stating that (i) each of the
representatives and warranties of the Loan Parties are true and accurate on and
as of the Closing Date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein),
(ii) no Event of Default or Potential Default exists and (iii) no Material
Adverse Change has occurred since the date of the last audited financial
statements of the Borrower delivered to the Administrative Agent.

 

-97-



--------------------------------------------------------------------------------

(b) Secretary’s Certificate. A certificate dated the Closing Date and signed by
the Secretary or an Assistant Secretary of each of the Loan Parties, certifying:

(i) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent, the Issuing Lenders, and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date, recently certified by the appropriate state
official where such documents are filed in a state office, together with
recently dated certificates from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized.

(c) Delivery of Loan Documents. This Agreement, each of the other Loan Documents
and the Perfection Certificate signed by an Authorized Officer of each of the
Loan Parties party thereto.

(d) Opinion of Counsel.

(i) A written opinion of in-house counsel for the Loan Parties (who may rely on
the opinions of such other counsel as may be acceptable to the Administrative
Agent), dated the Closing Date, addressed to the Lenders, the Issuing Lenders,
the Swingline Lender and the Administrative Agent and in form and substance
satisfactory to the Administrative Agent and its counsel: (i) as to the matters
set forth in Exhibit 7.1.1(d)(i) and (ii) as to such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request.

(ii) A written opinion of Latham & Watkins LLP, counsel to the Loan Parties (who
may rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent), dated the Closing Date, addressed to the Lenders, the
Issuing Lenders, the Swingline Lender and the Administrative Agent and in form
and substance satisfactory to the Administrative Agent and its counsel: (i) as
to matters set forth in Exhibit 7.1.1(d)(ii) and (ii) as to such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.

(iii) Written opinions of counsel covering matters under the laws of Illinois,
Montana, Ohio, Pennsylvania, Tennessee, Utah, Virginia and West Virginia, who
shall be selected by the Loan Parties and reasonably acceptable to the
Administrative Agent, dated

 

-98-



--------------------------------------------------------------------------------

the Closing Date, addressed to the Lenders, the Issuing Lenders, the Swingline
Lender and the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent and its counsel: (i) as to matters set
forth in Exhibit 7.1.1(d)(iii) and (ii) as to such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

(e) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.

(f) Insurance. Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under the Loan Documents is in full force
and effect, and evidence that the Loan Parties have taken all actions required
under the Flood Laws and reasonably requested by the Administrative Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including to the extent required, obtaining flood
insurance in form and substance satisfactory to the Administrative Agent for
such property, structures and contents prior to such property, structures and
contents becoming Collateral.

(g) Evidence of Filing. UCC financing statements in appropriate form for filing
under the UCC and such other documents under applicable requirements of Law in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents.

(h) Existing Credit Agreements. The Borrower shall have prepaid, or shall
concurrently with the effectiveness and initial borrowings under this Amended
and Restated Credit Agreement prepay, in full all amounts outstanding under the
Existing Credit Agreements, including all unpaid principal, interest, breakage
fees and all other fees and charges thereunder as of the Closing Date, and the
Administrative Agent shall have received a “pay-off” letter in form and
substance reasonably satisfactory to the Administrative Agent covering the
amendment and restatement of each of the Existing Credit Agreements in
accordance with Section 11.15 [Amendment and Restatement]. Each Lender that was
a lender under the Existing Credit Agreements, by execution of this Agreement,
waives all notice of prepayment of loans under the Existing Credit Agreements.

(i) Title to Gas Properties. The Administrative Agent shall have received the
Required Title Information.

(j) Security Documents. Each of the Security Documents, including the Mortgages
with respect to each Real Property listed on Schedule 1.1(R) shall have been
signed by an Authorized Officer, and to the extent required under applicable
requirements of Law, such Security Documents; shall be properly recorded or
filed with the applicable recording or filing offices and be in proper form for
such recording.

(k) Lien Searches. The lien searches listed on Schedule 7.1.1(k) shall have been
completed, and the Administrative Agent shall be satisfied with the results
thereof.

 

-99-



--------------------------------------------------------------------------------

(l) Pledged Securities. Except as set forth on Schedule 8.1.20, all
certificates, agreements or instruments representing or evidencing the Pledged
Securities accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Collateral Agent.

(m) Other Documentation. All other certificates, agreements, including
instruments necessary to perfect the Collateral Agent’s security interest (to
the extent required by the Security Documents) in all Chattel Paper, Instruments
and Investment Property (as each such term is defined in the Security Agreement)
of each Loan Party have been delivered or assigned to the Collateral Agent.

(n) Flood Determinations. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Real Property which has a “Building”
on it (as such term is defined in the Flood Laws), and which such “Building” is
encumbered by a Mortgage as set forth on Schedule 7.1.1(n) (together with a
notice about special flood hazard area status and flood disaster assistance
executed by the Borrower).

(o) Officer’s Certificate as to Proved Reserves. The Administrative Agent shall
have received an updated certificate of a Responsible Officer that meets the
requirements of Section 8.3.8(c) [Borrower’s Certificate as to Proved Reserves
and Proved Gas Collateral] and references this Agreement.

 

  7.1.2 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Administrative Agent,
the Syndication Agent and the Lenders to the extent not previously paid, all
fees payable on or before the Closing Date (including upfront fees) and all
costs and expenses for which the Administrative Agent and the Syndication Agent
are entitled to be reimbursed, including the reasonable fees and expenses of
Cahill Gordon & Reindel LLP.

 

  7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) and after giving effect to the proposed extensions of
credit:

(a) the representations and warranties of the Loan Parties contained in
Section 6 [Representations and Warranties] and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of the making
of any Loan Request, any Swing Loan Request and the making of such additional
Loan or the issuance such Letter of Credit (or amendments or extensions thereto)
with the same effect as though such representations and warranties had been made
on and as of such date (except that (i) any representation and warranty that is
already qualified as to materiality shall be true and correct in all respects as
so qualified and (ii) representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);

(b) no Event of Default or Potential Default shall have occurred and be
continuing;

(c) the Revolving Facility Usage shall not exceed the lesser of (i) the
Borrowing Base and (ii) the Revolving Credit Commitments; and

 

-100-



--------------------------------------------------------------------------------

(d) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the applicable Issuing Lender the
Issuer Documents for a Letter of Credit, as the case may be.

8. COVENANTS

 

  8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit, and
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

  8.1.1 Preservation of Existence, Etc.

Each of Borrower and the Restricted Subsidiaries shall maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
failure to so qualify, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Change, except as otherwise expressly
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

 

  8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each of Borrower and the Restricted Subsidiaries shall duly pay and discharge
all liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable (including
extensions), including all Taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
Taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to pay or discharge
any such liabilities would not result in any additional liability which would
adversely affect to a material extent the financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, or which would materially and
adversely affect the Collateral; provided that the Loan Parties will pay all
such liabilities forthwith upon the commencement of proceedings to enforce any
Lien which may have attached as security therefor or take other action as is
required to suspend such enforcement action unless such Lien otherwise qualifies
as a Permitted Lien.

 

  8.1.3 Maintenance of Insurance.

The Borrower and the Restricted Subsidiaries shall insure their properties and
assets against loss or damage by fire and such other insurable hazards
(including flood, fire, property damage, workers’ compensation and public
liability insurance) and against other risks, and in such amounts as similar
properties and assets, as are commonly insured by prudent companies in similar
circumstances carrying on similar businesses, and with reputable and financially
sound insurers, including self-insurance to the extent customary. At the request
of the Administrative Agent, the Borrower shall deliver to the Administrative
Agent (x) annually an original certificate of insurance signed by its
independent insurance broker describing and certifying as to the existence of
the insurance on the Collateral required to be maintained by this Agreement and
the other Loan Documents, together with a copy of the endorsement described in
the next sentence attached to such certificate and (y) from time to time a
summary schedule indicating all commercial insurance then in force with respect
to the Borrower and the Restricted Subsidiaries.

 

-101-



--------------------------------------------------------------------------------

Such policies of insurance shall contain the necessary endorsements or policy
language, which shall (i) specify the Collateral Agent on behalf of the Secured
Parties as an additional insured on the liability policies and mortgagee and
lender loss payee as their interests may appear on the property policies, with
the understanding that any obligation imposed upon the insured (including the
liability to pay premiums) shall be the sole obligation of the Borrower and the
Restricted Subsidiaries and not that of the additional insured, (ii) provide
that the interest of the Lenders, under the lender’s loss payable endorsement in
a form similar to the form provided on the Closing Date, shall be insured
regardless of any breach or violation by the Borrower or any of its Subsidiaries
of any warranties, declarations or conditions contained in such policies or any
action or inaction of the Borrower or any of its Subsidiaries, (iii) provide a
waiver of any right of the insurers to set off or counterclaim or any other
deduction, whether by attachment or otherwise (to the extent that the Loan
Parties are able on a commercially reasonable efforts basis to obtain such
waiver from the insurers), (iv) provide that no cancellation of such policies
for any reason (including non-payment of premium) nor any change therein shall
be effective until at least ten (10) days after notification to the
Administrative Agent of such cancellation or change, (v) be primary without
right of contribution of any other liability insurance carried by or on behalf
of any additional insureds with respect to their respective interests in the
Collateral, and (vi) provide that inasmuch as any liability policy covers more
than one insured, all terms, conditions, insuring agreements and endorsements
(except limits of liability) shall operate as if there were a separate policy
covering each insured. Each Loan Party shall take all actions required under the
Flood Laws to assist in ensuring that each Lender is in compliance with the
Flood Laws applicable to the Collateral, including, but not limited to,
(i) maintaining such flood insurance in full force and effect and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Laws and (ii) delivering to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent. If a Casualty Event occurs, the Borrower shall promptly
notify the Administrative Agent of such event and the estimated (or actual, if
available) amount of such loss.

 

  8.1.4 Maintenance of Properties.

(a) Each Loan Party shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those material properties
that are necessary to operate Borrowing Base Properties, and from time to time,
such Loan Party will make or cause to be made, in a reasonably diligent fashion,
all appropriate repairs thereof. In particular, each Loan Party shall operate or
cause to be operated its Borrowing Base Properties in a manner similar to a
reasonable and prudent operator.

(b) The Borrower and the Restricted Subsidiaries shall (x) maintain in good
repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those material properties useful or necessary to their
businesses and (y) make or cause to be made, in a reasonably diligent fashion,
all appropriate repairs, renewals or replacements thereof, in each case if the
failure to so maintain, repair, renew or replace the same would reasonably be
expected to constitute a Material Adverse Change.

 

  8.1.5 Maintenance of Patents, Trademarks, Etc.

The Borrower and the Restricted Subsidiaries shall maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, franchises, permits and other authorizations necessary for the
ownership and operation of their properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 

-102-



--------------------------------------------------------------------------------

  8.1.6 Visitation Rights.

The Borrower and the Restricted Subsidiaries shall permit any of the officers or
authorized employees or representatives of the Administrative Agent or any of
the Lenders (so long as no Event of Default has occurred and is continuing, at
such Administrative Agent’s or Lender’s expense) to visit and inspect their
properties during normal business hours and to examine (including, without
limitation, any field examinations) and make excerpts from their books and
records and discuss their business affairs, finances and accounts with their
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection, all such visits and inspections shall be made in accordance with
the standard safety, visit, and inspection procedures of the Borrower and the
Restricted Subsidiaries and no such visit or inspection shall interfere with
their normal business operation. In the event any Lender desires to conduct an
audit of the Borrower or any Restricted Subsidiary, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

  8.1.7 Keeping of Records and Books of Account.

The Borrower and the Restricted Subsidiaries shall maintain and keep proper
books of record and account which enable the Borrower to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws,
and in which full, true and correct entries shall be made in all material
respects of all their dealings and business and financial affairs. Without
limiting the generality of the foregoing, the Borrower and the Restricted
Subsidiaries shall maintain adequate allowances on their books in accordance
with GAAP for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining activities and (iv) future costs associated with
other potential Environmental Liabilities.

 

  8.1.8 Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties as a continuing first priority perfected Lien,
subject only to Permitted Liens, and shall do such other acts and things as the
Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce the Collateral
Agent’s rights and remedies thereunder with respect to the Collateral.

 

  8.1.9 Additional Guarantors.

Each Loan Party shall cause any Subsidiary (other than an Excluded Subsidiary)
formed or acquired after the Closing Date to join this Agreement within 30 days
after the date of acquisition or formation thereof (or such longer period as the
Collateral Agent may agree in its reasonable discretion) as a Guarantor by
delivering to the Administrative Agent and Collateral Agent, as applicable,
(A) a signed Guarantor Joinder, (B) documents in the forms described in
Section 7.1.1(b), (c), (d), (g), (j) and (l) [Deliveries], and 8.1.17
[Collateral], modified as appropriate, and (C) documents necessary to grant and
perfect Liens to the Collateral Agent for the benefit of the Secured Parties in
the Collateral held by such Subsidiary.

 

-103-



--------------------------------------------------------------------------------

  8.1.10 Compliance with Laws.

The Borrower and its Subsidiaries shall comply with all applicable Laws,
including all Environmental Laws, in all material respects, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

 

  8.1.11 Use of Proceeds.

(a) The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only as follows: (i) to refinance all amounts outstanding under the
Existing Credit Agreements, (ii) to provide for the continuance of Letters of
Credit issued thereunder, and (iii) to provide for general corporate purposes of
the Borrower, the Restricted Subsidiaries, and to the extent permitted in this
Agreement, the Unrestricted Subsidiaries, including Permitted Acquisitions,
Permitted Business Investments, transactions fees and expenses, working capital
and capital expenditures of the Borrower, the Restricted Subsidiaries, and to
the extent permitted in this Agreement, the Unrestricted Subsidiaries.

(b) None of the Loan Parties engages or will engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U). No part of the proceeds of any Loan has
been or shall be used for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System, and the Borrower shall assist the Lenders, as
reasonably requested by the Administrative Agent, with the Lenders’ compliance
with Regulation U as such compliance relates to the Borrower and the Loans,
including by providing the Administrative Agent with all documents, forms and
certificates reasonably requested by the Administrative Agent in relation
thereto.

 

  8.1.12 Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any Restricted Subsidiary that is not a Guarantor to
be subordinated pursuant to the terms of the Intercompany Subordination
Agreement.

 

  8.1.13 Anti-Terrorism Laws; Foreign Corrupt Practices Act.

(a) No Covered Entity, nor to the knowledge of the Borrower, any directors,
officers or employees of any Covered Entity, will become a Sanctioned Person,
(b) no Covered Entity, either in its own right or through any third party, nor
to the knowledge of the Borrower, any of a Covered Entity’s directors, officers
or employees, will (i) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (iii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iv) use the Loans or
Letters of Credit to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person or in any manner that would cause a violation of the Anti-Terrorism Laws
by any party to this Agreement, (c) the funds used to repay the Obligations will
not be derived from any unlawful activity, (d) each Covered Entity shall comply
with all Anti-Terrorism Laws in all material respects and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

(b) No part of the proceeds of any Loans shall be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate

 

-104-



--------------------------------------------------------------------------------

for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

  8.1.14 Compliance with Certain Contracts.

(a) The Borrower and the Restricted Subsidiaries will pay or cause to be paid
and discharged all material rentals, delay rentals, royalties, production
payment, and indebtedness required to be paid by the Borrower and the Restricted
Subsidiaries (or required to keep unimpaired in all material respects the rights
of the Borrower and the Restricted Subsidiaries in Gas Properties) accruing
under, and perform or cause to be performed in all material respects each and
every act, matter, or thing required of such party by, each and all of the
assignments, deeds, leases, subleases, easements, rights of way, distribution,
gathering and other pipeline agreements, contracts, and agreements relating to
any of the Gas Properties and do all other things necessary of such party to
keep unimpaired in all material respects the rights of such party thereunder and
to prevent the forfeiture thereof or default thereunder; except (x) nothing in
this Agreement shall be deemed to require the Borrower or any Restricted
Subsidiary to (i) perpetuate or renew any oil and gas lease or other lease by
payment of rental or delay rental or by commencement or continuation of
operations nor to prevent any Loan Party from abandoning or releasing any oil
and gas lease or other lease or well thereon when, in any of such events, in the
opinion of the affected Loan Party exercised in good faith, it is not in the
best interest of such Loan Party to perpetuate the same or (ii) make any
payments under dispute so long as the validity and amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as provisions for adequate reserves in accordance with GAAP
shall have been made on the books of the affected Loan Party and (y) with
respect to Gas Properties other than Borrowing Base Properties, where such
failure would not reasonably be expected to result in a Material Adverse Change.

(b) The Borrower and the Restricted Subsidiaries shall maintain and materially
comply with the terms and conditions of all coal supply agreements and Material
Contracts, the nonperformance of which would reasonably be expected to result in
a Material Adverse Change.

 

  8.1.15 Certain Additional Assurances Regarding Maintenance and Operations of
Properties.

With respect to those Borrowing Base Properties which are being operated by
operators other than the Borrower or any Restricted Subsidiary, neither the
Borrower nor any Restricted Subsidiary shall be obligated to perform any
undertakings contemplated by the covenants and agreement contained in
Section 8.1.14 [Compliance with Certain Contracts] that any Responsible Officer
of the Borrower or any Restricted Subsidiary reasonably believes are
(a) performable only by such operators or (b) beyond the control of the Borrower
and the Restricted Subsidiaries; however, the Borrower agrees to promptly take,
or cause to be taken, all reasonable actions available under any operating
agreements or otherwise to bring about the performance of any such material
undertakings required to be performed thereunder.

 

  8.1.16 Lease Agreements

Each Loan Party shall use its commercially reasonable efforts to obtain the
consent of the respective lessors to the assignment of each of the Retained
Leases (as defined in Schedule 8.1.16) from the Current Lessee (as defined in
Schedule 8.1.16) to the New Lessee (as defined in Schedule 8.1.16) as promptly
as practicable after the Closing Date.

 

-105-



--------------------------------------------------------------------------------

  8.1.17 Collateral.

(a) Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to be
granted, to the Collateral Agent, for the benefit of the Secured Parties, a
first priority lien and security interest, subject only to Permitted Liens:

(i) on the date hereof and, with respect to any Equity Interests acquired after
the Closing Date, not later than 30 days (or such longer period as reasonably
acceptable to the Administrative Agent) after the acquisition of the Equity
Interests, in all Equity Interests owned by the Loan Parties;

(ii) not later than 30 days (or such longer period as reasonably acceptable to
the Administrative Agent) after the delivery of each Reserve Report, in Proved
Gas Collateral;

(iii) (a) on the Closing Date, in Coal Assets that are currently pledged, or
required to be pledged under the Existing CNX Gas Credit Agreement or the
Existing CONSOL Credit Agreement including as-extracted collateral from each
Loan Party’s present and future coal operations, regardless of whether such
mineral interests are presently owned, and all other minerals extracted from the
ground and all accounts, general intangibles and products thereof and (b) after
the Closing Date, in any Real Property acquired by any Loan Party related to
Coal Assets having a fair market value over $75,000,000, in which case the
Borrower shall notify the Administrative Agent of such acquisition, and within
30 days of such acquisition (or such longer period as the Administrative Agent
may agree in its discretion) the applicable Loan Party shall deliver to the
Administrative Agent a Mortgage with respect thereto, local counsel opinions
with respect thereto as reasonably requested by the Administrative Agent, a
“Life-of-Loan” flood hazard determination with respect thereto, and evidence of
flood insurance in compliance with the Flood Laws, as applicable; and

(iv) on the date hereof and with respect to any Loan Party formed or acquired
after the Closing Date, not later than 30 days (or such longer period as
reasonably acceptable to the Administrative Agent) after the acquisition or
formation of such Loan Party, in all of the other assets of the Loan Parties in
which a security interest is perfected by the filing of a UCC-1 financing
statement with the secretary of state or similar agency in the applicable Loan
Party’s jurisdiction of organization (except as excluded or limited above or
below or as excluded or limited in any other Loan Document) (including without
limitation all accounts receivable (other than accounts receivable subject to a
Qualified Receivables Transaction), inventory, chattel paper, general
intangibles, equipment, and investment property whether owned on the Closing
Date or subsequently acquired.

(b) Notwithstanding the foregoing, Liens will not be required on any of the
following (collectively, the “Excluded Assets”):

(i) any Excluded Property;

(ii) any Proved Reserves other than Proved Gas Collateral;

(iii) Coal Assets that are not required to be subject to a Lien pursuant to
Section 8.1.17(a) [Collateral];

 

-106-



--------------------------------------------------------------------------------

(iv) buildings and structures as defined in the Flood Laws that are immaterial
as reasonably determined in writing by the Administrative Agent;

(v) motor vehicles (and other assets covered by certificates of title or
ownership) and Letter-of-Credit Rights (as defined in the UCC in the State of
New York), in each case, except to the extent the security interest in such
assets can be perfected by the filing of an “all assets” UCC financing
statement;

(vi) Commercial Tort Claims (as defined in the UCC) that do not exceed
$10,000,000 in the aggregate for all Pledgors;

(vii) assets owned by any Pledgor on the Original Closing Date (as defined in
the Security Agreement) or hereafter acquired and any proceeds thereof that are
subject to a Lien permitted by clause (10) in the definition of “Permitted
Liens” to the extent and for so long as the contract or other agreement in which
such Lien is granted (or the documentation providing for the Capital Lease
Obligations or purchase money obligation subject to such Lien) validly prohibits
the creation of any other Lien on such assets and proceeds;

(viii) those assets over which the granting of security interests in such assets
would be prohibited by contract in effect on the Closing Date (or, as to any
assets acquired after the Closing Date, in effect at the time of acquisition
thereof and not entered into in contemplation thereof), applicable law or
regulation (in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code)
(but not proceeds of such assets, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibitions)
or to the extent that such security interests would require obtaining the
consent of any governmental or regulatory authority;

(ix) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(x) except for Equity Interests of Foreign Subsidiaries to the extent required
pursuant to Section 8.1.17(a) [Collateral], any foreign collateral or credit
support;

(xi) any Voting Stock of any Foreign Subsidiary or CFC Holdco in excess of 65%
of the total voting power of all outstanding Voting Stock of such Subsidiary, it
being understood that any Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this clause (xi);

(xii) Equity Interests of (x) any Excluded Subsidiary (other than a Foreign
Subsidiary or a CFC Holdco), (y) any Unrestricted Subsidiary or (z) any Person
that is not a Subsidiary;

(xiii) assets owned by any Pledgor on the Original Closing Date (as defined in
the Security Agreement) or hereafter acquired and any proceeds thereof as to
which the Collateral Agent and the Borrower reasonably determine in writing that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Secured Parties of the security to
be afforded thereby;

 

-107-



--------------------------------------------------------------------------------

(xiv) any permit or license issued by an Official Body to any Pledgor or any
agreement to which any Pledgor is a party, in each case, only to the extent and
for so long as the terms of such permit, license or agreement or any requirement
of Law applicable thereto, validly prohibit the creation by such Pledgor of a
security interest in such permit, license or agreement in favor of the
Collateral Agent (after giving effect to Sections 9 406(d), 9 407(a), 9 408(a)
or 9-409 of the UCC (or any successor provision or provisions) or any other
applicable law (including the federal bankruptcy code of the United States or
any similar laws of any country or jurisdiction) or principles of equity);

(xv) (A) any rights, title and interests in and to any Receivables that have
been transferred to (or subject to a security interest in favor of) a Restricted
Subsidiary pursuant to a Qualified Receivables Transaction, (B) all rights to,
but not the obligations under, all Related Security, (C) all monies due or to
become due with respect to any of the foregoing set forth in clauses (A) and
(B) above, (D) all books and records related to any of the foregoing set forth
in clauses (A) and (B) above, (E) all collections and other Proceeds (as defined
in the UCC) of any of the foregoing set forth in clauses (A) and (B) above that
are or were received by any Loan Party on or after March 31, 2003, including all
funds which either are received by such Loan Party, CNX Funding or the
Receivables Servicer from or on behalf of the Receivable Obligors in payment of
any amounts owed (including invoice price, finance charges, interest and all
other charges) in respect of Receivables, or are applied to such amounts owed by
the Receivable Obligors (including insurance payments that such Loan Party or
Receivables Servicer applies in the ordinary course of its business to amounts
owed in respect of any Receivable and net proceeds of sale or other disposition
of repossessed goods or other collateral or property of the Receivable Obligors
or any other parties directly or indirectly liable for payment of such
Receivables;

(xvi) any right, title and interests in and to any Manufactured (Mobile) Home
(as defined in the applicable flood laws);

(xvii) any right, title and interests in and to all locomotives, rail cars and
rolling stock now or hereafter owned or leased by the Loan Parties;

(xviii) any right, title and interests in and to any ship, boat or other vessel;

(xix) the Loan Parties’ timber to be cut other than to the extent encumbered by
any Mortgage;

(xx) so long as the Met Facility is outstanding, the assets of and Equity
Interests in Met Facility Parties (and proceeds thereof); and

(xxi) so long as the Thermal Term Loan Facility is outstanding, the assets of
and Equity Interests in Thermal Facility Parties (and proceeds thereof).

(c) If reasonably requested by the Administrative Agent, contemporaneously with
any such grant of a security interest and lien on any Proved Gas Collateral
after the date hereof, to the extent that any Mortgage and as-extracted UCC
filing is being recorded in a jurisdiction in which local counsel opinions have
not previously been delivered, or to the extent such opinion is otherwise
reasonably requested by the Administrative Agent, the Loan Parties shall provide
to the Administrative Agent a local counsel opinion in form and substance
satisfactory to the Administrative Agent with respect to such Mortgage and
as-extracted UCC filing.

 

-108-



--------------------------------------------------------------------------------

(d) No actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required to be taken (x) to create any security
interests in assets located or titled outside of the U.S. or (y) to perfect or
make enforceable any security interests in any assets (it being understood that
no security agreements or pledge agreements governed under the laws of any non
U.S. jurisdiction shall be required).

(e) No Loan Party shall effect any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
5 days’ prior written notice, or such lesser notice period agreed to by the
Collateral Agent, of its intention so to do, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request and (B) it shall have taken
all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

(f) Upon consummation of the Met Spinoff, all Equity Interests in Met Entities
owned by a Loan Party (other than the Equity Interests in the Met Public Company
and its Subsidiaries) shall cease to be Excluded Assets and shall be pledged to
the Administrative Agent under the Security Documents.

(g) Upon consummation of the Thermal Spinoff, all Equity Interests in Thermal
Entities owned by a Loan Party (other than the Equity Interests in the Thermal
Public Company and its Subsidiaries) shall cease to be Excluded Assets and shall
be pledged to the Administrative Agent under the Security Documents. For the
avoidance of doubt, the Equity Interests in the Thermal General Partner shall
not be considered Excluded Assets.

 

  8.1.18 Title Information.

(a) Notwithstanding anything set forth herein or in the other Loan Documents to
the contrary, on or prior to the Closing Date, the Loan Parties shall deliver
title reports and information on the Proved Reserves that comprise at least
seventy-five percent (75%) of the total present value of all the Proved Reserves
included in the Borrowing Base Properties. All such title reports and
information shall be in form and substance that is customary and usual for such
Proved Reserves and shall be in form and substance reasonably satisfactory to
the Administrative Agent (the “Required Title Information”). Additionally, on or
before the delivery to the Administrative Agent and the Lenders of each Reserve
Report delivered after the Closing Date, the Borrower will deliver the Required
Title Information covering enough of the Proved Reserves included in the
Borrowing Base Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with the Required Title Information
previously delivered to the Administrative Agent, the Required Title Information
on at least 75% of the total present value of the Proved Reserves included in
the Borrowing Base Properties evaluated by such Reserve Report.

(b) At any time that the Borrower has provided the Required Title Information
for Proved Gas Collateral under Section 8.1.18(a), the Borrower shall, within
sixty (60) days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such Proved Gas Collateral, either (i) cure to
the reasonable satisfaction of the Administrative Agent any such title defects
or exceptions

 

-109-



--------------------------------------------------------------------------------

(including defects or exceptions as to priority) which are not Permitted Liens
raised by such information, (ii) substitute acceptable Proved Reserves with no
title defects or exceptions except for Permitted Liens, or (iii) deliver
additional Required Title Information so that the Administrative Agent shall
have received, together with the Required Title Information previously delivered
to the Administrative Agent, the Required Title Information on at least 75% of
the total present value of the Proved Reserves included in the Borrowing Base
Properties evaluated by the then current Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the sixty (60) day period
or the Borrower does not comply with the requirements to provide the Required
Title Information covering 75% of the value of the Proved Reserves included in
the Borrowing Base Properties, such default shall not be an Event of Default,
but instead the Syndication Agent and/or the Required Borrowing Base Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Syndication Agent or
the Required Borrowing Base Lenders. To the extent that the Syndication Agent or
the Required Borrowing Base Lenders are not satisfied with title to any Proved
Gas Collateral after the sixty (60) day period has elapsed, such unacceptable
Proved Gas Collateral shall not count towards the 75% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Borrowing Base Lenders to cause the Borrower to be in compliance
with the requirement to provide the Required Title Information on 75% of the
present value of the Proved Reserves included in the Borrowing Base Properties.
This new Borrowing Base shall become effective immediately after receipt of such
notice.

 

  8.1.19 Maintenance of Permits.

The Borrower and the Restricted Subsidiaries shall maintain all Required Permits
in full force and effect in accordance with their terms except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

 

  8.1.20 Post-Closing Matters.

The Loan Parties will execute and deliver to the Administrative Agent the
documents and complete the tasks set forth on Schedule 8.1.20, within the time
frames set forth therein, unless otherwise waived or extended by the
Administrative Agent in its sole discretion.

 

  8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

  8.2.1 Indebtedness.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or otherwise become liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness, and the Borrower will not issue any Disqualified Stock and will
not permit any Restricted Subsidiary to issue any Preferred Stock, except:

(a) Indebtedness under the Loan Documents;

 

-110-



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Closing Date and set forth on Schedule 8.2.1,
and Refinancing Indebtedness of such Indebtedness;

(c) Indebtedness owed by (i) a Loan Party to another Loan Party, (ii) a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party, (iii) a Restricted Subsidiary to a Loan Party and
(iv) any Loan Party to a Restricted Subsidiary that is not a Loan Party;
provided that (x) any Indebtedness pursuant to clause (iii) is permitted by
Section 8.2.4(j) or (n) [Loans and Investments] and (y) any Indebtedness
pursuant to clause (iv) is subordinated to the extent required by, and in
accordance with, Section 8.1.12 [Subordination of Intercompany Loans];

(d) Indebtedness represented by mortgage financings, purchase money obligations
or other Indebtedness, in each case incurred for the purpose of financing all or
any part of the price or cost of design, construction, installation,
development, repair or improvement of plant, property or equipment used in the
business of the Borrower or any Restricted Subsidiary, and Capital Lease
Obligations, and Refinancing Indebtedness of any of the foregoing, in an
aggregate amount, when taken together with the outstanding amount of all other
Indebtedness or Refinancing Indebtedness incurred pursuant to this clause (d),
not to exceed at any time outstanding under this clause (d) (i) in the case of
such Indebtedness secured by Liens solely on Coal Assets, $250,000,000 and
(ii) in the case of all other Indebtedness, $200,000,000;

(e) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date as permitted by this Agreement, which Indebtedness is existing at
the time such Person becomes a Restricted Subsidiary (and was not incurred in
connection with or in contemplation of such Person’s becoming a Subsidiary of
the Borrower) in an aggregate amount not to exceed $25,000,000 at any time
outstanding;

(f) Indebtedness under Hedging Contracts, Interest Rate Agreements and Currency
Agreements entered into for the purpose of limiting risks and not for
speculation;

(g) Indebtedness in respect of self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, reclamation, employment, surety
and similar obligations and completion guarantees provided by or for the account
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
and any Guaranties and letters of credit functioning as or supporting any of the
foregoing in the ordinary course of business;

(h) Permitted Marketing Obligations;

(i) in-kind obligations relating to oil or natural gas balancing positions
arising in the ordinary course of business;

(j) Indebtedness incurred in a Qualified Receivables Transaction in an aggregate
amount not to exceed $200,000,000 at any time outstanding;

(k) liability in respect of the Indebtedness of any Unrestricted Subsidiary or
any Joint Venture in an aggregate amount not to exceed $25,000,000 at any time
outstanding; provided that, in the case of Indebtedness of an Unrestricted
Subsidiary, (i) such liability shall arise only as a result of the pledge of (or
a Guaranty limited in recourse solely to) Equity Interests in such Unrestricted
Subsidiary held by the Borrower or a Restricted Subsidiary to secure such
Indebtedness and (ii) such Indebtedness shall be Non-Recourse Debt;

 

-111-



--------------------------------------------------------------------------------

(l) Indebtedness of the Borrower or any Restricted Subsidiary or the issuance of
any Disqualified Stock by the Borrower or Preferred Stock by any Restricted
Subsidiary in an aggregate amount not exceeding, at any one time outstanding,
$50,000,000;

(m) (x) Permitted Unsecured Notes; provided that (i) the Borrowing Base shall be
reduced by an amount equal to 25% of the aggregate principal amount of such
Indebtedness in accordance with Section 2.9(f) [Borrowing Base] (unless the
requirement for such reduction is waived in writing by the Required Lenders) and
(ii) the Borrower shall comply with Section 5.6.4(c) [Mandatory Prepayments]
after giving effect to such reduction in the Borrowing Base; and (y) Refinancing
Indebtedness thereof;

(n) Indebtedness in an amount at any time outstanding not to exceed $50,000,000
secured by a Lien permitted by clause (5) of the definition of “Permitted
Liens”;

(o) Indebtedness in an aggregate amount at any time outstanding not to exceed
$150,000,000 secured by Liens on the Baltimore Dock Facility;

(p) Guaranty by CEI of Indebtedness incurred by Met Facility Parties pursuant to
the Met Facility in an aggregate principal amount not to exceed $300,000,000
(the “Met Facility Guaranty”); provided that (i) such Guaranty shall not be
secured by any assets of CEI other than, prior to the Met Spinoff, Equity
Interests in Met Facility Parties held by CEI (and proceeds thereof) and
(ii) such Guaranty shall be terminated in full upon the release of the Met
Public Company and its Subsidiaries from their Guaranty of the Existing Notes
and any other Publicly Traded Debt Securities;

(q) prior to the Thermal Spinoff, Guaranty by CEI of Indebtedness incurred by
Thermal Facility Parties pursuant to the Thermal Term Loan Facility in an
aggregate principal amount not to exceed $600,000,000 (the “Thermal Term Loan
Facility Guaranty”); provided that (i) such Guaranty shall not be secured by any
assets of CEI other than Equity Interests in Thermal Facility Parties (and
proceeds thereof) and (ii) prior to or upon consummation of the Thermal Spinoff,
such Guaranty shall be terminated in full; and

(r) Guaranties of the obligations of Met Entities and Thermal Entities set forth
on Schedule 8.2.1(r); provided that the Borrower shall use its commercially
reasonable efforts to cause the Guaranties of the Met Entities or Thermal
Entities, as applicable, to be released upon renewal or replacement of the
applicable contract following the applicable Separation Transaction; provided
further that Schedule 8.2.1(r) shall be updated with the Guaranties of the
obligations of Met Entities (which schedule shall contain Guaranties of the same
type as the Guaranties of the obligations of the Thermal Entities or which shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent) and delivered to the Lenders at the time of the Met Spinoff;

provided that (i) in the case of clauses (p) or (q), at the time of and after
giving effect to the incurrence of any such Indebtedness no Event of Default
shall exist and (ii) in the case of clauses (j), (l), (m), (n) or (o), at the
time of and after giving effect to the incurrence of any such Indebtedness no
Potential Default or Event of Default shall exist.

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in the clauses of the preceding
paragraph, the Borrower shall, in its sole discretion, divide, classify or
reclassify (or later divide, classify, redivide or reclassify) such item of
Indebtedness in any manner that complies with this covenant (including splitting
into multiple exceptions) and will only be required to include the amount and
type of such Indebtedness in one of such clauses of the preceding paragraph.

 

-112-



--------------------------------------------------------------------------------

The accrual of interest or Preferred Stock or Disqualified Stock dividends or
distributions, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, the reclassification of Preferred Stock or Disqualified
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends or distributions on Preferred Stock or Disqualified Stock in the
form of additional securities of the same class of Preferred Stock or
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Stock or Disqualified Stock for purposes of this covenant;
provided that the amount thereof shall be included in the calculation of
Consolidated Interest Expense of the Borrower as accrued to the extent required
by the definition of such term.

 

  8.2.2 Liens.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any property or assets of the Borrower or any Restricted
Subsidiary, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens, subject to the proviso in
Section 6.8(a) [Title to Properties].

 

  8.2.3 Designation of Unrestricted Subsidiaries.

(a) The Board of Directors of the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary (including any newly
acquired or newly formed Restricted Subsidiary at or prior to the time it is so
acquired or formed but excluding any Restricted Subsidiary that was previously
an Unrestricted Subsidiary), or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Potential Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the Financial Covenants and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Existing Notes or any Publicly
Traded Debt Securities (unless it is substantially concurrently being designated
as an Unrestricted Subsidiary under any Existing Notes or any Publicly Traded
Debt Securities). Any (x) designation of a Subsidiary as an Unrestricted
Subsidiary or (y) redesignation as a Restricted Subsidiary will be evidenced to
the Administrative Agent by delivering to the Administrative Agent a copy of a
Board Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the requirements of this
Section 8.2.3. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the Fair Market Value of Borrower’s or such relevant Restricted Subsidiary’s
(as applicable) investment therein, as determined in good faith by such Borrower
or such relevant Restricted Subsidiary, and the Investment resulting from such
designation must otherwise be permitted under Section 8.2.4 [Loans and
Investments]. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

(b) No Unrestricted Subsidiary (other than (x) prior to the Thermal Spinoff, the
Thermal Facility Parties and (y) prior to the Met Spinoff, the Met Facility
Parties) shall:

(1) have any Indebtedness other than Non-Recourse Debt (except with respect to
the Guaranties described in Section 8.2.1(r) [Indebtedness]);

 

-113-



--------------------------------------------------------------------------------

(2) except as permitted by Section 8.2.8 [Affiliate Transactions], be party to
any agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

(3) be a Person with respect to which either the Borrower or any Restricted
Subsidiary has any direct or indirect obligation (x) to subscribe for additional
Equity Interests or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; or

(4) Guaranty or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any Restricted Subsidiary (other than pursuant
to the Guaranty Agreement), except to the extent such Guaranty would be and is
released upon such designation as an Unrestricted Subsidiary.

 

  8.2.4 Loans and Investments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(a) (i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (ii) loans or
advances to officers, directors or employees made in the ordinary course of
business, provided that such loans and advances to all such officers, directors
and employees do not exceed an aggregate amount of $5,000,000 outstanding at any
time;

(b) Temporary Cash Investments;

(c) any transaction permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] (including any Permitted Acquisition);

(d) in connection with the management of employee benefit trust funds of the
Borrower or any Restricted Subsidiary, investment of such employee benefit trust
funds in Investments of a type generally and customarily used in the management
of employee benefit trust funds;

(e) such Investments consisting of prepaid expenses, negotiable instruments held
for collection and lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business by the Borrower
or any Restricted Subsidiary;

(f) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date and described on Schedule 8.2.4(f), and any Investment
consisting of an extension, modification or renewal of any such Investment
existing on, or made pursuant to a binding commitment existing on, the Closing
Date; provided that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Closing Date,
(ii) to the extent that the scope of the operations of the Person in which the
Investment is made is, and is intended to remain, consistent with such scope on
the Closing Date or (iii) as otherwise permitted under this Section 8.2.4 [Loans
and Investments];

 

-114-



--------------------------------------------------------------------------------

(g) Investments (i) in any Loan Party or (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is not a Loan Party;

(h) Investments made with all or a portion of the Baltimore Dock Facility;

(i) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Restricted Subsidiary, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer or (ii) litigation, arbitration or other
disputes;

(j) other Investments in an aggregate amount not to exceed $100,000,000 at any
one time outstanding;

(k) Investments made in the form of (i) Midstream Assets into the Midstream MLP
Entity at any time or an entity that is to be the Midstream MLP Entity in
preparation of the Midstream MLP IPO, (ii) cash in any Joint Venture
substantially all of whose assets consist of Midstream Assets that, in the
ordinary course of its business, supports the operations of the Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries and (iii) cash in any
other Joint Venture substantially all of whose assets consist of Midstream
Assets in an aggregate amount not to exceed $50,000,000 at any time outstanding;

(l) cash Investments in the Equity Interests of the Midstream MLP Entity;

(m) Investments consisting of (i) Permitted Coal Dispositions permitted to be
sold, conveyed, assigned, leased, sold and leased-back, abandoned or otherwise
transferred or disposed of under Section 8.2.7 [Dispositions], and (ii) Equity
Interests in the Met Public Company or the Thermal Public Company received as
consideration for a Disposition pursuant to Section 8.2.7(q)(iii)(y);

(n) Investments (i) in Foreign Subsidiaries or other Joint Ventures relating to
Hydrocarbons not located within the geographical boundaries of the United States
and Canada; provided Investments pursuant to this clause (i) shall not exceed
$100,000,000 in the aggregate at any time and (ii) constituting the purchase or
acquisition of all of the Equity Interests (not already owned by a Restricted
Subsidiary) in another Person substantially all of whose assets consist of
Hydrocarbon Interests; provided that Section 8.1.9 [Additional Guarantors] is
complied with;

(o) Investments made with Excluded Properties;

(p) an Investment in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, including such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;

(q) Hedging Obligations permitted under Section 8.2.1(f) [Indebtedness];

(r) Investments in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person in connection with a Qualified Receivables
Transaction permitted

 

-115-



--------------------------------------------------------------------------------

under Section 8.2.1(j) [Indebtedness], including Investments of funds held in
accounts permitted or required by the arrangements governing such Qualified
Receivables Transaction or any related Indebtedness;

(s) a Separation Transaction;

(t) Permitted Business Investments;

(u) endorsements of negotiable instruments and documents in the ordinary course
of business;

(v) any Investment made as a result of the receipt of Designated Non-Cash
Consideration in an aggregate amount not to exceed the Threshold Amount at any
one time outstanding;

(w) any Guaranty by any Restricted Subsidiary of the performance of the
Greenshale Obligations (other than any monetary obligations); provided that
(i) such Guaranty shall be required in the ordinary course of business of
Greenshale Energy, LLC and (ii) in no event shall any such Guaranty be secured
by any Collateral;

(x) any Guaranty by a Restricted Subsidiary entered into prior to October 25,
2013 guarantying (i) the performance by a CCC Disposed Entity under a coal sale
agreement entered into prior to October 25, 2013, as any such Guaranty may be
amended, modified or replaced so long the term or amount of the Guaranty is not
extended or increased; or (ii) the obligations of a CCC Disposed Entity in
respect of a surety bond issued prior to the effective date of the CCC
Transaction for the benefit of such CCC Disposed Entity; provided that the
Restricted Subsidiaries shall use all commercially reasonable efforts to enforce
the obligations of the purchaser of the CCC Disposed Entities to cause such
Guaranties of the Restricted Subsidiaries to be discharged as promptly as
practicable following the closing of the CCC Transaction;

(y) (i) any Guaranty by a Restricted Subsidiary of the performance by CCC
Disposed Entities of the Conner Run impoundment operation at McElroy Mine
pending transfer of licenses related to such operation; provided that the
Restricted Subsidiaries shall use all commercially reasonable efforts to cause
such licenses to be transferred as promptly as practicable following closing of
the CCC Transaction and (ii) any Guaranty by a Restricted Subsidiary of the
performance by CCC Disposed Entities under the operating leases described on
Schedule 8.2.4(y);

(z) Guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course in the Permitted Business, including obligations
under oil and natural gas exploration, development, joint operating, and related
agreements and licenses, concessions or operating leases related to the
Permitted Business;

(aa) any Investment existing on the Amendment No. 1 Effective Date in Met
Entities or Thermal Entities and described on Schedule 8.2.4(aa), and any
Investment consisting of an extension, modification or renewal of any such
Investment existing on the Amendment No. 1 Effective Date; provided that (x) the
amount of any such Investment may be increased as permitted under this
Section 8.2.4 [Loans and Investments] and (y) any such Investment that is in the
form of a loan or advance on the Amendment No. 1 Effective Date may be converted
to Equity Interests of (or equity contributions in) the applicable Met Entities
or Thermal Entities after the Amendment No. 1 Effective Date;

 

-116-



--------------------------------------------------------------------------------

(bb) to the extent not permitted by Section 8.2.4(g) [Loans and Investments],
Investments in the Met Entities, the Met Facility Parties, the Met Public
Company, the Thermal Entities, the Thermal Facility Parties and the Thermal
Public Company (including cash and investments held by them at the time of any
Designation Transaction that were invested in anticipation of such Designation
Transaction) in an aggregate amount, when taken together with all other
Investments made pursuant to this clause (bb), not to exceed $100,000,000 since
the Amendment No. 1 Effective Date;

(cc) any Coal Facility Guaranty and, to the extent any such Guaranty is drawn on
due to failure to pay by the applicable Met Facility Parties or Thermal Facility
Parties, payments by CEI in respect of such Guaranty; provided that any such
payments shall count against (and reduce) the Cumulative Credit and/or amounts
available under clause (j) or (bb), but shall not in any case result in a
Potential Default or Event of Default; and

(dd) the Guaranties permitted by Section 8.2.1(r) [Indebtedness];

provided that, in the case of clauses (h), (k), (l), (m), (n), (o) or (bb) after
giving effect to any such Investment no Event of Default or Potential Default
shall exist or shall result from any such Investment.

 

  8.2.5 Restricted Payments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, make a Restricted Payment, except:

(a) dividends payable by the Borrower on common stock issued by the Borrower not
to exceed an annual rate of $0.50 per share (such amount to be appropriately
adjusted to reflect any stock split, reverse stock split, stock dividend or
similar transaction occurring after the Closing Date so that the aggregate
amount of dividends permitted after such transaction is the same as the amount
permitted immediately prior to such transaction);

(b) purchases or other acquisition or retirement for value of any Equity
Interests of the Borrower in an aggregate amount not to exceed $500,000,000
since the Closing Date; provided that at the time of and after giving effect
thereto, (1) no Event of Default or Potential Default shall exist and (2) the
Borrower shall have Liquidity in excess of $200,000,000;

(c) the repurchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower or any of its Subsidiaries held by any current
or former officer, director or employee of the Borrower or any of its
Subsidiaries (or their respective estates, heirs, family members, spouses,
former spouses or beneficiaries under their estates or other permitted
transferees), pursuant to the terms of any equity subscription agreement, stock
option agreement, shareholders’ agreement, compensation agreement or arrangement
or similar agreement; provided that the aggregate amount of such acquisitions or
retirements (excluding amounts representing cancellation of Indebtedness) shall
not exceed $7,000,000 in any calendar year (with any portion of such $7,000,000
amount that is unused in any calendar year to be carried forward to successive
calendar years and added to such amount, provided that the amount carried
forward shall not exceed $10,000,000 at any time); provided further that such
amount in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by the Borrower after the
Closing Date;

(d) the repurchase of Equity Interests deemed to occur upon the exercise of
stock or other equity options to the extent such Equity Interests represent a
portion of the exercise price of

 

-117-



--------------------------------------------------------------------------------

those stock or other equity options and any repurchase or other acquisition of
Equity Interests made in lieu of withholding taxes in connection with any
exercise or exchange of stock options, warrants, incentives or other rights to
acquire Equity Interests;

(e) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any Restricted Subsidiary to allow the payment of
cash in lieu of the issuance of fractional shares upon (i) the exercise of
options or warrants or (ii) the conversion or exchange of Equity Interests of
any such Person;

(f) payments to dissenting stockholders of the Borrower not to exceed $5,000,000
in the aggregate made (i) pursuant to applicable law or (ii) in connection with
the settlement or other satisfaction of legal claims made pursuant to or in
connection with a consolidation, merger or transfer of assets in connection with
a transaction not prohibited by this Agreement;

(g) so long as no Potential Default or Event of Default shall exist or shall
result therefrom, Restricted Payments in an aggregate amount up to the then
Cumulative Credit; provided that the Total Leverage Ratio at such time,
calculated on a Pro Forma Basis, shall not be greater than 3.50:1.00;

(h) so long as no Potential Default or Event of Default shall exist or shall
result therefrom, Restricted Payments made prior to a Separation Transaction and
within 365 days of the consummation of any Permitted Coal Disposition in an
aggregate amount not to exceed 50% of the Net Cash Proceeds of such Permitted
Coal Disposition received by the Borrower or any Restricted Subsidiary; provided
that the Net Leverage Ratio at such time, calculated on a Pro Forma Basis shall
not be greater than 3.50:1.00;

(i) a Separation Transaction;

(j) Restricted Payments (not constituting dividends by the Borrower on common
stock issued by the Borrower or purchases or other acquisition or retirement for
value of any Equity Interests of the Borrower) in an aggregate amount not to
exceed $10,000,000 since the Closing Date;

(k) prepayment of any Subordinated Obligations with Refinancing Indebtedness
thereof; and

(l) repurchases of Subordinated Obligations of the Borrower or any Guarantor at
a purchase price not greater than 100% of the principal amount of such
Subordinated Obligations in the event of an asset disposition, in each case plus
accrued and unpaid interest thereon, to the extent required by the terms of such
Subordinated Obligations, but only if the Borrower has complied with and fully
satisfied its obligations in accordance with Section 8.2.7 [Dispositions].

 

  8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire all or substantially all of a business or division
of any other Person; provided that

(a) (i) any Restricted Subsidiary may consolidate or merge into any other
Restricted Subsidiary; provided that in the case of a consolidation or merger
involving a Loan Party, a Loan Party is the surviving entity and (ii) any
Restricted Subsidiary may consolidate or merge into the Borrower; provided that
the Borrower is the surviving entity;

 

-118-



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may acquire whether by purchase or by merger,
(x) all of the ownership interests of another Person or (y) substantially all of
the assets of another Person or the assets constituting a business or division
of another Person (each, a “Permitted Acquisition”); provided that each of the
following requirements is met:

(i) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(ii) the Borrower shall have, after giving effect to such Permitted Acquisition,
at least $200,000,000 of Liquidity;

(iii) after giving effect to such Permitted Acquisition, (1) the Total Leverage
Ratio at such time, calculated on a Pro Forma Basis shall be less than 4.00:1.00
or (2) the aggregate Consideration to be paid by the Loan Parties for such
Permitted Acquisition plus the Consideration paid for all other Permitted
Acquisitions shall not exceed $100,000,000 in any fiscal year; provided that the
requirements of this clause (iii) shall not apply to the acquisition of Oil and
Gas Properties and Midstream Assets to the extent supporting Oil and Gas
Properties; and

(iv) if the Consideration to be paid by the Restricted Subsidiaries for such
Permitted Acquisition exceeds the Threshold Amount, the Restricted Subsidiaries
shall deliver to the Administrative Agent before or contemporaneously with such
Permitted Acquisition: (1) a certificate of the Borrower in substantially the
form of Exhibit 8.2.6 evidencing (x) compliance, on a Pro Forma Basis, with the
Financial Covenants and (y) compliance with the applicable requirements of
clauses (b)(i), (ii) and (iii) of this Section 8.2.6 and (2) copies of any
agreements entered into or proposed to be entered into by such Loan Parties in
connection with such Permitted Acquisition and such other information about such
Person or its assets as the Administrative Agent may reasonably require, and the
Administrative Agent shall, to the extent it receives any such copies of
agreements or information, provide such copies of agreements or information to
the Lenders;

(c) the Borrower or any Restricted Subsidiary may make Permitted Business
Investments;

(d) Dispositions permitted by Section 8.2.7 [Dispositions] and any liquidation,
merger, consolidation or acquisition to effect such Disposition; provided that
in the case of a consolidation or merger, the requirements of Section 8.2.6(a)
are complied with, to the extent applicable;

(e) any Restricted Subsidiary that holds only de minimis assets and is not
conducting any material business may dissolve.

 

-119-



--------------------------------------------------------------------------------

  8.2.7 Dispositions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, make any Disposition, except:

(a) any Disposition between or among the Borrower and the Restricted
Subsidiaries; provided that in the case of a consolidation or merger, the
requirements of Section 8.2.6(a) [Liquidations, Mergers, Consolidations,
Acquisitions] are complied with, to the extent applicable;

(b) any Disposition that constitutes a Restricted Payment permitted by
Section 8.2.5 [Restricted Payments] or an Investment permitted by Section 8.2.4
[Loans and Investments];

(c) an issuance or sale of Equity Interests by a Restricted Subsidiary to the
Borrower or to a Restricted Subsidiary;

(d) the sale of extracted Hydrocarbons, other mineral products or other
inventory in the ordinary course of business;

(e) a sale, contribution, conveyance or other disposition of Receivables and
related assets of the type specified in the definition of Qualified Receivables
Transaction by or to a Receivables Subsidiary in a Qualified Receivables
Transaction permitted by Section 8.2.1(j) [Indebtedness];

(f) [Reserved];

(g) any Disposition of surplus, damaged, worn-out or obsolete assets in the
ordinary course of business (including the abandonment or other disposition of
intellectual property, including seismic data and interpretations thereof, that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries taken as whole);

(h) licenses and sublicenses by the Borrower or any Restricted Subsidiary of
software or intellectual property, including seismic data and interpretations
thereof, in the ordinary course of business;

(i) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(j) the granting of Permitted Liens and dispositions in connection with
Permitted Liens;

(k) the sale or other disposition of cash or Temporary Cash Investments or other
financial instruments;

(l) any Disposition of Equity Interests in an Unrestricted Subsidiary;

(m) the early termination or unwinding of any Hedging Obligations;

(n) any sale of Accounts arising from the export outside of the U.S. of goods or
services by the Borrower or any Restricted Subsidiary; provided that at the time
of any such sale, no Event of Default or Potential Default shall exist or shall
result from such sale after giving effect thereto;

(o) [Reserved];

 

-120-



--------------------------------------------------------------------------------

(p) any Disposition; provided that (i) within 365 days following any such
Disposition of assets that were the subject thereof are replaced by substitute,
replacement or other assets of the type used in the business of the Borrower or
any Restricted Subsidiary, and (ii) all such substitute assets are subject to
the Collateral Agent’s Lien for the benefit of the Secured Parties to the extent
such substitute assets are required to be part of the Collateral pursuant to
this Agreement or the other Loan Documents; provided that the fair market value
of all assets Disposed of under this clause in any given fiscal year (other than
transfers of property subject to a Casualty Event or condemnation proceeding)
shall not exceed $250,000,000;

(q) any Disposition of Coal Assets (any such Disposition, a “Permitted Coal
Disposition”); provided that:

(i) at the time that the definitive agreement for such Disposition is entered
into, no Potential Default or Event of Default is then in existence or will
result therefrom; provided that this clause (i) shall not apply to any
Disposition of Thermal Assets constituting a decrease in the percentage
tenant-in-common ownership by the Thermal Co-Owners of the Thermal Assets;

(ii) in the case of any Disposition of Active Coal Assets, the Net Leverage
Ratio at such time, calculated on a Pro Forma Basis, shall not be greater than
4.50:1.00; provided that this clause (ii) shall not apply to (x) any Disposition
or series of related Dispositions of Active Coal Assets that represent up to
$50,000,000 of Consolidated EBITDA for the latest period of four fiscal quarter
ended prior to the date of such Disposition or (y) any Disposition of Thermal
Assets constituting a decrease in the percentage tenant-in-common ownership by
the Thermal Co-Owners of the Thermal Assets; and

(iii) at least 75% of the Consideration received by the Borrower and the
Restricted Subsidiary from such Disposition is in the form of cash and Temporary
Cash Investments; provided that each of the following will be deemed to be cash:
(w) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the
Obligations or the Guaranty thereof) that are assumed by the transferee by
written agreement that releases the Borrower or such Restricted Subsidiary from
or indemnifies the Borrower or such Restricted Subsidiary against further
liability; (x) any securities, notes or other obligations received by the
Borrower or any Restricted Subsidiary from the transferee that are, within 180
days of the Disposition, converted by the Borrower or such Restricted Subsidiary
into cash, to the extent of the cash received in that conversion; (y) in the
case of a Disposition to the Met Public Company or the Thermal Public Company or
their respective Subsidiaries, any Equity Interests in the Met Public Company or
the Thermal Public Company, as the case may be, and (z) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z), not to
exceed the Threshold Amount, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value;

(r) any Disposition of Proved Reserves or Equity Interests of a Person that owns
Proved Reserves, in accordance with Section 8.2.13 [Sale of Proved Reserves;
Pooling]; provided that in the case of the Disposition of Equity Interests in
such a Person that owns assets other than Proved Reserves, such other assets
(valued at their Fair Market Value) must be permitted to be Disposed of pursuant
to another provision of this Section 8.2.7 [Dispositions] to comply herewith;

 

-121-



--------------------------------------------------------------------------------

(s) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and routine farm-outs of undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such farm-outs;

(t) any Disposition of Excluded Properties;

(u) (i) the issuance or sale of Capital Stock of the Met Public Company in
connection with the Met Spinoff, (ii) the issuance or sale of Capital Stock of
the Thermal Public Company in connection with the Thermal Spinoff , (iii) the
issuance or sale of Capital Stock of the Gas Holding Company in connection with
the Gas Spinoff, (iv) the issuance or sale of Capital Stock of the Alternative
Coal Holding Company in connection with the Alternative Coal Spinoff, (v) any
Disposition to effect a Separation Transaction and (vi) any Disposition to
effect the Midstream MLP IPO;

(v) any Disposition of all or any portion of the Baltimore Dock Facility;

(w) any Disposition of Midstream Assets; and

(x) any Disposition that is not permitted by the other clauses of this
Section 8.2.7 [Dispositions], which is approved by the Required Lenders;

provided that, (i) in the case of clauses (e), (p), (t), (u), (v) and (w), no
Potential Default or Event of Default is then in existence or will result
therefrom and (ii) any Disposition of Proved Reserves or interests therein shall
comply with Section 8.2.13 [Sale of Proved Reserves; Pooling].

 

  8.2.8 Affiliate Transactions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any transaction or series of transactions
(including the purchase, sale, lease or exchange of any property, employee
compensation arrangements or the rendering of any service) with, or for the
benefit of, any Affiliate of the Borrower (an “Affiliate Transaction”) unless
the terms thereof, taken as a whole, are not materially less favorable to the
Borrower or such Restricted Subsidiary than those that could be obtained at the
time of such transaction in arm’s-length dealings with a Person who is not such
an Affiliate or, if in the good faith judgment of the Board of Directors, no
comparable transaction is available with which to compare such Affiliate
Transaction, such Affiliate Transaction is otherwise fair to the Borrower or the
relevant Restricted Subsidiary from a financial point of view.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of foregoing paragraph:

(a) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business and
payments pursuant thereto;

(b) any sale of Hydrocarbons or other mineral products to an Affiliate of the
Borrower or the entering into or performance of Hedging Contracts, contracts for
exploring for, producing, gathering, marketing, processing, storing or otherwise
handling Hydrocarbons, or activities or services reasonably related or ancillary
thereto, or other operational contracts entered into

 

-122-



--------------------------------------------------------------------------------

in the ordinary course of business which are fair to the Borrower and the
Restricted Subsidiaries taken as a whole, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
as determined in good faith by the Borrower;

(c) the sale or issuance to an Affiliate of the Borrower of Capital Stock of the
Borrower that does not constitute Disqualified Stock, and the sale to an
Affiliate of the Borrower of Indebtedness (including Disqualified Stock) of the
Borrower in connection with an offering of such Indebtedness in a market
transaction and on terms substantially identical to those of other purchasers in
such market transaction;

(d) transactions between the Borrower or any Restricted Subsidiary with a Person
that is an Affiliate of the Borrower (other than an Unrestricted Subsidiary of
the Borrower) solely because of the ownership by the Borrower or any Restricted
Subsidiary of Equity Interests in such Person (including the transaction
pursuant to which the Borrower or any Restricted Subsidiary acquired such Equity
Interests);

(e) transactions between the Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of the Borrower and such director
is the sole cause for such Person to be deemed an Affiliate of the Borrower or
such Restricted Subsidiary; provided that such director shall abstain from
voting as a director of the Borrower on any matter involving such other person;

(f) the payment of reasonable fees to and reimbursements of expenses (including
travel and entertainment expenses and similar expenditures in the ordinary
course of business) of employees, officers, directors or consultants of the
Borrower or any of its Subsidiaries;

(g) transactions between or among the Borrower and the Restricted Subsidiaries;

(h) payments that are permitted under Section 8.2.5 [Restricted Payments];

(i) sales, contributions, conveyances and other transfers of Receivables and
related assets of the type specified in the definition of Qualified Receivables
Transaction to a Receivables Subsidiary or any other similar transactions in
connection with any Qualified Receivables Transaction permitted by
Section 8.2.1(j) [Indebtedness];

(j) transactions effected in accordance with the terms of any agreement to which
the Borrower or any Restricted Subsidiary is a party as of the Closing Date or
the Amendment No. 1 Effective Date as set forth on Schedule 8.2.8, and any
amendments, modifications, supplements, extensions, renewals or replacements
thereof so long as such amendments, modifications, supplements, extensions,
renewals or replacements do not materially and adversely affect the rights,
taken as a whole, of the Lenders as compared to the terms of such agreement in
effect on the Closing Date or the Amendment No. 1 Effective Date, as determined
in good faith by the Borrower;

(k) any transaction in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an accounting,
appraisal or investment banking firm of national standing (or otherwise
reasonably acceptable to the Administrative Agent) stating that such transaction
is fair to the Borrower or such Restricted Subsidiary from a financial point of
view or that such transaction meets the requirements of the preceding paragraph;

 

-123-



--------------------------------------------------------------------------------

(l) loans or advances to employees, officers or directors in the ordinary course
of business and approved by the Borrower’s Board of Directors in an aggregate
principal amount not to exceed $5,000,000 outstanding at any one time;

(m) agreements and transactions entered into or effected to effectuate a
Separation Transaction or the Midstream MLP IPO;

(n) pledges by the Borrower or any Restricted Subsidiary (or any Guaranty by the
Borrower or any Restricted Subsidiary limited in recourse solely to) Equity
Interests in Unrestricted Subsidiaries for the benefit of lenders or other
creditors of the Borrower’s Unrestricted Subsidiaries;

(o) Investments in the Thermal Entities, the Thermal Facility Parties, the
Thermal Public Company, the Met Entities, the Met Facility Parties or the Met
Public Company to the extent permitted by Section 8.2.4 [Loans and Investments]
and not otherwise prohibited by this Agreement; and

(p) agreements between the Thermal General Partner, the Thermal Public Company
and/or one or more of its Subsidiaries, on the one hand, and CEI and/or more or
more of its other Subsidiaries, on the other hand, as described in the
Form S-1/A Registration Statement filed by CNX Coal Resources LP on May 8, 2015,
and transactions pursuant to such agreements as so described, and any
amendments, modifications, supplements, extensions, renewals or replacements
thereof so long as such amendments, modifications, supplements, extensions,
renewals or replacements do not materially and adversely affect the rights,
taken as a whole, of the Lenders as compared to the terms of such agreement in
effect on the Amendment No. 1 Effective Date, as determined in good faith by the
Borrower.

 

  8.2.9 Change in Business.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, engage in any business other than a Permitted Business.

 

  8.2.10 Fiscal Year.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

 

  8.2.11 Amendments to Organizational Documents or Certain Other Indebtedness.

(a) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary, or prior to the Met Spinoff, any Met Facility Party, or prior to the
Thermal Spinoff, any Thermal Facility Party, to, amend its certificate of
incorporation (including any provisions or resolutions relating to Capital
Stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents in a manner that would be adverse in any material
respect to the Lenders.

(b) The Borrower shall not, and shall not cause or permit any of its
Subsidiaries to, enter into any agreements governing Permitted Unsecured Notes
or a Qualified Receivables Transaction, or any amendments to any of them or the
Existing Notes Indentures, that would make any of them more restrictive, to the
Borrower or any Restricted Subsidiary in any material respect than the Loan
Documents, except, in the case of a Qualified Receivables Transaction, as to
assets relating to such Qualified Receivables Transaction.

 

-124-



--------------------------------------------------------------------------------

(c) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary, or prior to the Met Spinoff, any Met Facility Party, or prior to the
Thermal Spinoff, any Thermal Facility Party, to, defease or make any
prepayments, purchases, repurchases, or redemptions of or in respect of any
Existing Notes or any Permitted Unsecured Notes, unless at the time of any such
prepayment, purchase, repurchase or redemption (or irrevocable notice thereof),
no Event of Default or Potential Default shall exist or shall result from such
prepayment, purchase, repurchase or redemption after giving effect thereto.

 

  8.2.12 Swaps.

(a) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, enter into any Swap Agreement, other than (i) Permitted Commodity
Swap Agreements and (ii) Swap Agreements not relating to commodities entered
into to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary is exposed in the conduct of its business or the management of its
liabilities.

(b) Notwithstanding the foregoing, any Loan Party may enter into Swap Agreements
with an Approved Counterparty (such Swap Agreements being “Acquisition Swap
Agreements”) in anticipation of the acquisition of Oil and Gas Properties in a
transaction not prohibited by this Agreement (any such Oil and Gas Properties
being referred to herein as the “Target Oil and Gas Properties”) if (x) the
Borrower or a Restricted Subsidiary has entered into a definitive purchase and
sale agreement for such Target Oil and Gas Properties, (y) the tenor of any such
Acquisition Swap Agreement does not exceed a period of, beginning on the
expected closing date of such acquisition equal to the remainder of the calendar
year in which such Acquisition Swap Agreements are entered into, plus the next 5
calendar years and (z) the notional volumes hedged pursuant to any such
Acquisition Swap Agreement (when aggregated with notional volumes hedged
pursuant to all other Acquisition Swap Agreements then in effect other than
swaps covering basis differential, puts or floors, in each case on volumes
already hedged pursuant to other Acquisition Swap Agreements ) do not exceed, as
of the date such Acquisition Swap Agreement is executed, 100% of the reasonable
anticipated projected production from all Oil and Gas Properties constituting
Target Oil and Gas Properties as of such date that are identified by the
Borrower’s internal engineers as Proved Reserves for each month during the
period during which such Acquisition Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately; provided that should the
acquisition fail to close, all derivative transactions associated with the new
acquisition will be unwound or otherwise terminated so that the Borrower is in
compliance with the hedging restrictions set forth above (such
unwinding/termination to be completed within 60 days of the date of the
termination of the purchase and sale agreement or such later date as determined
by the Administrative Agent in its sole discretion).

(c) If, as of any Test Date that occurs while one or more Acquisition Swap
Agreements are in effect, the Borrower determines that all Acquisition Swap
Agreements then in effect (when aggregated with other commodity Swap Agreements
then in effect other than swaps covering basis differential, puts or floors, in
each case on volumes already hedged pursuant to other Swap Agreements) have
notional volumes in excess of the Swap Cap, then the Borrower shall (i) have
Liquidity of at least $200,000,000 until such time as the Borrower is in
compliance with the Swap Cap and (ii) furnish to the Administrative Agent, no
later than the close of business on such Test Date, a statement of the Swap
Aggregate Exposure as of the last preceding Business Day as of which such amount
could be calculated (and in any event, not prior to the Business Day on which
written confirmations in respect of any applicable Swap Agreements used in any
such calculation are available).

 

-125-



--------------------------------------------------------------------------------

  8.2.13 Sale of Proved Reserves; Pooling.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, Dispose of any interest in any Gas Properties consisting of Proved Reserves
(including by way of (x) Production Payments and Reserve Sales or (y) a
Disposition of any Equity Interests of any Person that holds interests in Proved
Reserves that results in such Person ceasing to be a Loan Party), or voluntarily
pool or unitize all or any part of their Gas Properties consisting of Proved
Reserves, except, in each case, as follows:

(a) extracted Hydrocarbons sold in the ordinary course of business;

(b) forced pooling or other action whether initiated by or at the request of the
Borrower, a Restricted Subsidiary or another Person;

(c) sales, assignments, transfers or conveyances and pooling and unitizing among
Loan Parties;

(d) sales, assignments, transfers, conveyances or leases in connection with
Joint Operating Agreement or other operating agreements, unitization agreements
and pooling arrangements with, or grants of non-exclusive easements, permits,
licenses, rights of way, surface leases or other surface rights or interest to,
other Persons in each case which are usual and customary in the oil and gas
business, excluding, however, any Investments, Indebtedness or Liens unless
otherwise allowed by this Agreement; or

(e) any Disposition of Proved Reserves (whether directly or indirectly by means
of the sale or investment of Equity Interests of a Restricted Subsidiary or
otherwise) other than those permitted in clauses (a) through (d) above; provided
that, simultaneously with any such Disposition, if the aggregate value of all
Dispositions of Proved Reserves under this clause (e) since the last
redetermination of the Borrowing Base (including the value of interests in
Proved Reserves held by any Person that ceases to be a Loan Party) exceeds 5% of
the Borrowing Base then in effect, the Borrowing Base shall be adjusted by
amounts agreed to at the time by the Required Borrowing Base Lenders; provided,
after giving effect to any of the foregoing, the Collateral Agent shall have the
Lien required by Section 8.1.17 [Collateral] in the Proved Gas Collateral.

 

  8.2.14 Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio, calculated as of the end of each fiscal quarter, to be less than
2.5 to 1.0.

(b) Minimum Current Ratio. The Borrower shall not permit the ratio of the
current assets of the Borrower and the Restricted Subsidiaries (including unused
availability under this Agreement but excluding non-cash assets under FAS 133)
to current liabilities of the Borrower and the Restricted Subsidiaries
(excluding (x) non-cash obligations under FAS 133, (y) current maturities of
obligations under this Agreement or any Qualified Receivables Transaction and
(z) current maturities of Existing Notes or Permitted Unsecured Notes which have
been tendered for or with respect to which the Borrower has exercised a
redemption right and which are required by GAAP to be current), determined on a
consolidated basis, calculated as of the end of each fiscal quarter, to be less
than 1.00:1.00. It is understood that no Coal Facility Guaranty shall be
considered a current liability in the calculation of the ratio in the foregoing
sentence.

 

-126-



--------------------------------------------------------------------------------

  8.2.15 Restrictions on Distributions from Restricted Subsidiaries.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

 

  (1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness owed to the Borrower or any Restricted Subsidiary (provided
that (x) the priority that any series of Preferred Stock of a Restricted
Subsidiary has in receiving dividends or liquidating distributions shall not be
deemed to be a restriction on the ability to pay dividends or make other
distributions on its Capital Stock for purposes of this covenant and (y) the
subordination of Indebtedness owed to the Borrower or any Restricted Subsidiary
to other Indebtedness incurred by any Restricted Subsidiary shall not be deemed
a restriction on the ability to pay Indebtedness);

 

  (2) make any loans or advances to the Borrower or a Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the
Borrower or any Restricted Subsidiary to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances); or

 

  (3) sell, lease or transfer any of its property or assets to the Borrower or a
Restricted Subsidiary.

The foregoing restrictions of this Section 8.2.15 [Restrictions on Distributions
from Restricted Subsidiaries] will not apply to encumbrances or restrictions
existing under or by reason of:

(a) any encumbrance or restriction in any agreement in effect on the Closing
Date and set forth on Schedule 8.2.15;

(b) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Borrower or became a Restricted Subsidiary (other
than Indebtedness incurred as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower) and outstanding on such
date;

(c) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (a) or (b) of this paragraph or this clause (c) or contained in any
amendment to an agreement referred to in clause (a) or (b) of this paragraph or
this clause (c); provided that the encumbrances and restrictions with respect to
such Restricted Subsidiary contained in any such refinancing agreement or
amendment are no less favorable to the Lenders than encumbrances and
restrictions with respect to such Restricted Subsidiary contained in such
agreements, as determined in good faith by the Borrower;

(d) (i) customary non-assignment provisions in any contract, license, lease or
sale or exchange agreement and (ii) cash, other deposits, or net worth or
similar requirements, in each case, imposed by suppliers, customers or lessors
under contracts or leases, in the case of each of clauses (i) and (ii), entered
into in the ordinary course of business;

 

-127-



--------------------------------------------------------------------------------

(e) in the case of clause (3) of the preceding paragraph, restrictions contained
in Capital Lease Obligations, purchase money obligations, security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
restrictions restrict the transfer of the property subject to such Capital Lease
Obligations, purchase money obligations, security agreements or mortgages;

(f) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(g) any encumbrance or restriction in any agreement or instrument in the
Existing Receivables Financing and in connection with a Qualified Receivables
Transaction;

(h) Liens otherwise permitted to be incurred under the provisions of
Section 8.2.2 [Liens] that limit the right of the debtor to dispose of the
assets subject to such Liens;

(i) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including, without
limitation, agreements entered into in connection with an Investment) entered
into with the approval of the Borrower’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements;

(j) encumbrances or restrictions applicable only to a Foreign Subsidiary;

(k) customary encumbrances and restrictions contained in agreements of the types
described in the definition of “Permitted Business Investments”;

(l) agreements governing Hedging Contracts, Interest Rate Agreements and
Currency Agreements incurred not for speculative purposes;

(m) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Unrestricted Subsidiary;

(n) the requirement that any distribution in a Separation Transaction be pro
rata among the shareholders of CEI; and

(o) any encumbrances or restrictions imposed by any amendments of the contracts,
instruments or obligations referred to in clauses (a) through (n) of this
paragraph; provided that such amendments are not materially more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing, as determined in good faith by the Borrower.

 

  8.2.16 Negative Pledge Agreements.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any Contractual Requirement (other than this
Agreement or any other Loan Document)

 

-128-



--------------------------------------------------------------------------------

that limits the ability of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person (other than
property specifically excluded from the Collateral requirements pursuant to
Section 8.1.17(b) [Collateral]) for the benefit of the Secured Parties with
respect to the Obligations or under the Loan Documents; provided that the
foregoing shall not apply to each of the following Contractual Requirements
that:

(a) (i) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 8.2.16) are listed on Schedule 8.2.16 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Refinancing Indebtedness of such Indebtedness or
obligation so long as such Refinancing Indebtedness does not expand the scope of
such Contractual Requirement;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary;

(c) arise pursuant to agreements entered into with respect to any Disposition
permitted by Section 8.2.7 [Dispositions] and applicable solely to assets under
such Disposition;

(d) are customary provisions in joint venture agreements and other similar
agreements permitted by Section 8.2.4 [Loans and Investments] and applicable to
joint ventures or otherwise arise in agreements which restrict the Disposition
or distribution of assets or property in oil and gas leases, joint operating
agreements, joint exploration and/or development agreements, participation
agreements and other similar agreements entered into in the ordinary course of
the oil and gas exploration and development business;

(e) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.2.1 [Indebtedness], but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness;

(f) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(g) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to 8.2.1 [Indebtedness] to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(h) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(i) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(j) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(k) are imposed by requirements of Law;

(l) customary net worth provisions contained in real property leases entered
into by any Restricted Subsidiary, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Restricted Subsidiaries to meet their
ongoing obligation;

 

-129-



--------------------------------------------------------------------------------

(m) are customary restrictions and conditions contained in the document relating
to any Lien, so long as (i) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien and
(ii) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 8.2.16;

(n) are restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 8.2.1 [Indebtedness] or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in the Loan Documents as
determined by the Borrower in good faith and do not restrict Liens on the
Collateral to secure the Obligations;

(o) are restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);

(p) are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated;

(q) are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (p) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s Board of
Directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; and

(r) following the Thermal Spinoff, are prohibitions on Liens on interests
retained by the Borrower and its Subsidiaries in the Thermal Assets.

 

  8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Lenders:

 

  8.3.1 Quarterly Financial Statements.

As soon as available and in any event within 45 calendar days after the end of
each of the first three fiscal quarters in each fiscal year (or in the case of
the first fiscal quarter after any Separation

 

-130-



--------------------------------------------------------------------------------

Transaction, 60 days after the end of such fiscal quarter), financial statements
of the Borrower, consisting of a consolidated balance sheet as of the end of
such fiscal quarter and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Financial Officer or Treasurer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

 

  8.3.2 Annual Financial Statements.

As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower (or in the case of the first fiscal year after any
Separation Transaction, 105 days after the end of such fiscal year), financial
statements of the Borrower consisting of a consolidated balance sheet as of the
end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing reasonably
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) or explanation
statement as to “going concern” or similar matter or the scope of such audit.

 

  8.3.3 SEC Website.

Reports required to be delivered pursuant to Section 8.3.1 [Quarterly Financial
Statements], Section 8.3.2 [Annual Financial Statements] and Sections 8.3.7(a)
and (b) [Budgets, Forecasts, Other Reports and Information] shall be deemed to
have been delivered on the date on which such report is posted on the SEC’s
website at www.sec.gov, and such posting shall be deemed to satisfy the
reporting and delivery requirements of Sections 8.3.1 [Quarterly Financial
Statements], 8.3.2 [Annual Financial Statements] and 8.3.7(a) and (b) [Budgets,
Forecasts, Other Reports and Information].

 

  8.3.4 Certificate of the Borrower.

On or prior to the date that the financial statements of the Borrower furnished
to the Administrative Agent and to the Lenders pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial Statements]
are required to be furnished, a certificate (each a “Compliance Certificate”) of
the Borrower signed by the Chief Financial Officer or Treasurer of the Borrower,
in the form of Exhibit 8.3.4, to the effect that, except as described pursuant
to Section 8.3.5 [Notice of Default], (i) the representations and warranties of
the Borrower contained in Section 6 [Representations and Warranties] and in the
other Loan Documents are true in all material respects on and as of the date of
such certificate with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time), (ii) no
Event of Default or Potential Default exists and is continuing on the date of
such certificate, (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with the
Financial Covenants and (iv) describing the commodity Swap Agreements in place
to which any Loan Party is a party and confirming that all such Swap Agreements
are Swap Agreements that the Loan Parties are permitted to enter under
Section 8.2.12 [Swaps].

 

-131-



--------------------------------------------------------------------------------

  8.3.5 Notice of Default.

Promptly after any Responsible Officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
a Responsible Officer of the Borrower setting forth the details of such Event of
Default or Potential Default and the action that the Borrower proposes to take
with respect thereto.

 

  8.3.6 Certain Events.

Written notice to the Administrative Agent, for provision to the Lenders:

(a) promptly after any Responsible Officer of the Borrower has learned of the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or any of its Subsidiaries (that would reasonably be expected to result
in a liability against such Person) (i) relating to the Collateral involving a
claim or series of claims in excess of the Threshold Amount or (ii) which if
adversely determined would constitute a Material Adverse Change;

(b) promptly after any Responsible Officer of the Borrower has knowledge
thereof, any event which could reasonably be expected to have a Material Adverse
Change;

(c) promptly after any Loan Party incurs obligations or liabilities that are due
and payable arising in connection with or as a result of the early or premature
termination of Swap Agreements (whether or not occurring as a result of a
default thereunder), which would exceed the Threshold Amount in the aggregate;
and

(d) within five (5) Business Days after any Responsible Officer of the Borrower
has knowledge thereof, of the occurrence of any ERISA Event that would
reasonably be expected to constitute a Material Adverse Change.

 

  8.3.7 Budgets, Forecasts, Other Reports and Information.

(a) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders;

(b) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any of its
Subsidiaries with the SEC;

(c) Within seven (7) days after each delivery of financial statements referred
to in Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements], the related consolidating financial statements reflecting
the adjustments necessary to eliminate from such consolidated financial
statements the accounts of, separately, (1) so long as the Met Facility is
outstanding, the Met Facility Parties on a combined basis, (2) so long as the
Thermal Term Loan Facility is outstanding, the Thermal Facility Parties on a
combined basis, (3) following the Met Spinoff, the Met Public Company and its
Subsidiaries on a combined basis, (4) following the Thermal Spinoff, the Thermal
Public Company and its Subsidiaries on a combined basis and the other Thermal
Entities on a combined basis, (5) following the Alternative Coal Spinoff, the
Alternative Coal Holding Company and its Subsidiaries on a combined basis and
(6) the other Unrestricted Subsidiaries (if any) on a combined basis;

(d) Simultaneously with each delivery of financial statements referred to in
Section 8.3.2 [Annual Financial Statements], a certificate of a Responsible
Officer of the Borrower setting forth

 

-132-



--------------------------------------------------------------------------------

the information required pursuant to the Perfection Certificate Supplement or
confirming that there has been no change in such information since the date of
the Perfection Certificate or latest Perfection Certificate Supplement;

(e) Promptly upon their becoming available to the Borrower, a copy of any order
in any proceeding to which the Borrower or any of its Subsidiaries is a party
issued by any Official Body to the extent it could reasonably be expected to
have a Material Adverse Change; and

(f) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including, without limitation,
annual budgets and five year projections of the Borrower.

 

  8.3.8 Reserve Reports.

(a) Independent Engineer. As soon as available and in any event within 90 days
after December 31 of each year, a Reserve Report in form and substance meeting
the requirements of the SEC for financial reporting purposes, certified by the
Independent Engineer (each, a “December 31 Reserve Report”), setting forth such
Independent Engineers’ estimates of the Proved Reserves on the Borrowing Base
Properties and the future gross revenue and future net income to be derived from
such Proved Reserves as of the date of such December 31 Reserve Report. Each
December 31 Reserve Report shall estimate the Proved Reserves and income data
for the Proved Developed Producing Reserves, the Proved Developed Non-Producing
Reserves and the Proved Undeveloped Reserves, and shall, in each case, report
only the Proved Reserves and income data attributable to each Loan Party’s
working interest percentage in or each Loan Party’s pro rata share of, as the
case may be, any Proved Reserves located on the Borrowing Base Properties, less
each Loan Party’s obligations or pro rata share of such obligations, as the case
may be, for advance payments for each such property. All calculations in each
December 31 Reserve Report shall be made on a property-by-property and an
interest-by-interest basis in order to reflect the varying royalties, costs and
expenses, working interests and advance payments applicable to the various
Borrowing Base Properties covered by the December 31 Reserve Report. Except as
otherwise specifically required herein, each December 31 Reserve Report shall be
prepared and presented in accordance with the requirements of the SEC from time
to time in effect.

(b) Internal Engineer. As soon as available and in any event within 90 days
after June 30 of each year, an engineering report in form and substance meeting
the requirements of the SEC for financial reporting purposes, certified by a
petroleum engineer who is an employee or agent of the Borrower or one of its
Subsidiaries (each, a “June 30 Reserve Report”), setting forth such engineer’s
estimates of the Proved Reserves on the Borrowing Base Properties and the future
gross revenue and future net income to be derived from such Proved Reserves as
of the date of such June 30 Reserve Report. Each June 30 Reserve Report shall
estimate the Proved Reserves and income data for the Proved Developed Producing
Reserves, the Proved Developed Non-Producing Reserves and the Proved Undeveloped
Reserves, and shall, in each case, report only the Proved Reserves and income
data attributable to each Loan Party’s working interest percentage in or each
Loan Party’s pro rata share of, as the case may be, any Proved Reserves located
on the Borrowing Base Properties, less each Loan Party’s obligations or pro rata
share of such obligations, as the case may be, for advance payments for each
such property. All calculations in each June 30 Reserve Report shall be made on
a property-by-property and an interest-by-interest basis in order to reflect the
varying royalties, costs and expenses, working interests and advance payments
applicable to the various Borrowing Base Properties covered by such June 30
Reserve Report. Except as otherwise specifically required herein, such June 30
Reserve Report shall be prepared and presented in accordance with the
requirements of the SEC from time to time in effect.

 

-133-



--------------------------------------------------------------------------------

(c) Borrower’s Certificate as to Proved Reserves and Proved Gas Collateral. With
the delivery of each Reserve Report, a certificate of a Responsible Officer
certifying that a Loan Party owns good and defensible title (i) to the Proved
Reserves evaluated by such Reserve Report free and clear of all Liens except
Permitted Liens and subject to the proviso in Section 6.8(a) [Title to
Properties], and (ii) to the Proved Gas Collateral evaluated by such Reserve
Report free and clear of all Liens except Permitted Liens and subject to the
proviso in Section 6.8(a) [Title to Properties] and attaching thereto a schedule
of the Proved Reserves (and identifying all wells thereon) evaluated by such
Reserve Report that are part of the Proved Gas Collateral, and demonstrating the
percentage of the Borrowing Base Properties that the value of such Proved Gas
Collateral represents, identifying the title reports and information then or
previously delivered to the Administrative Agent with respect to the Proved Gas
Collateral and verifying that title reports and information have been then or
previously provided for 75% of the total present value of the Proved Reserves
included in the Borrowing Base Properties.

9. DEFAULT

 

  9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

  9.1.1 Payments Under Loan Documents.

(a) The Borrower shall fail to make (i) any payment of principal on any Loan
when due or (ii) payment on any Letter of Credit Borrowing within one (1)
Business Day after such amount becomes due;

(b) The Borrower shall fail to pay any interest on any Loan or any Letter of
Credit Borrowing within three (3) Business Days after such interest becomes due
in accordance with the terms hereof; or

(c) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding principal, Letter of Credit Borrowings and interest,
which are addressed in subparagraphs (a) and (b) above) or under the other Loan
Documents within three (3) Business Days after the time period specified herein
or therein and, if no time period is specified, then within ten (10) Business
Days after a demand or notice has been provided to the Borrower requesting
payment of such amount;

 

  9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

 

  9.1.3 Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the legal existence of the Borrower only), Section 8.1.6 [Visitation
Rights], Section 8.1.11 [Use of Proceeds], Section 8.1.13 [Anti-Terrorism Laws;
Foreign Corrupt Practices Act], Section 8.2 [Negative Covenants] or
Section 8.3.5 [Notice of Default];

 

-134-



--------------------------------------------------------------------------------

  9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of 30 days after any
Responsible Officer of any Loan Party becomes aware of the occurrence thereof;

 

  9.1.5 Defaults in Other Agreements or Indebtedness.

A breach, default or event of default shall occur at any time under the terms of
(i) any of the Existing Notes Indentures or (ii) any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
the Borrower or any Restricted Subsidiary for all such Indebtedness may be
obligated as a borrower or guarantor in excess of the Threshold Amount in the
aggregate for such Indebtedness, and in the case of clauses (i) and (ii), such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness or the
termination of any commitment to lend in excess of the Threshold Amount;

 

  9.1.6 Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against the Borrower or any Restricted Subsidiary by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry;

 

  9.1.7 Loan Document Unenforceable.

(a) Any of the Loan Documents to which any Loan Party is a party (i) shall cease
to be a legal, valid and binding agreement enforceable against such Person
executing the same or such Person’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall
cease to be in full force and effect (in either case except by operation of its
terms), or (ii) shall be contested or challenged by any Loan Party or any agent
thereof or (iii) cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby on assets with an aggregate value (for all assets as to which
an event described in this clause (iii) or the clause (b) below has occurred and
is continuing) in excess of the Threshold Amount (except by operation of its
terms) or (b) any security interest and Lien purported to be created by any
Security Document on assets with an aggregate value (for all assets as to which
an event described in this clause (b) or the clause (a)(iii) above has occurred
and is continuing) in excess of the Threshold Amount shall cease to be in full
force and effect, or shall cease to give the Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (except as otherwise expressly
provided in such Security Document); or

 

  9.1.8 Inability to Pay Debts.

(i) The Borrower or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any substantial part of the property of any such Person
with an aggregate value (for all property described in this clause (ii)) in
excess of the Threshold Amount and is not released, vacated, stayed, dismissed
or fully bonded within 60 days after its issue or levy;

 

-135-



--------------------------------------------------------------------------------

  9.1.9 ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan;

 

  9.1.10 Change of Control.

A Change of Control shall occur;

 

  9.1.11 [Reserved].

 

  9.1.12 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

 

  9.1.13 Voluntary Proceedings.

Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

 

  9.2 Consequences of Event of Default.

 

  9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.10 [Change of Control] shall occur and be continuing, no
further obligation shall exist on the part of the Lenders to make Loans or any
Issuing Lender to issue Letters of Credit, as the case may be, and the
Administrative Agent may, and upon the request of the Required Lenders, shall,
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations (other than Obligations under Specified Swap Agreements
and Other Lender Provided Financial Service Products) to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of the Persons entitled thereto
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, Cash Collateralize all Letter of Credit Obligations
comprised of the aggregate undrawn

 

-136-



--------------------------------------------------------------------------------

amount of Letters of Credit (to the extent not otherwise Cash Collateralized by
the Borrower pursuant to this Agreement). Moneys in such account shall be
applied by the Administrative Agent (x) first, to reimburse each of the Issuing
Lenders for LC Disbursements for which it has not been reimbursed and
(y) second, after the Letter of Credit Obligations have been paid in full and
otherwise terminated or expired, to satisfy other outstanding Obligations. Upon
the curing of all existing Events of Default to the satisfaction of the Required
Lenders, the Administrative Agent shall return the cash collateral to the
Borrower; and

 

  9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.12 [Involuntary Proceedings]
or Section 9.1.13 [Voluntary Proceedings] shall occur, no further obligation
shall exist on the Lenders or any Issuing Lender to issue any Letters of Credit
hereunder, and the unpaid principal amount of the Loans then outstanding and all
interest accrued thereon, any unpaid fees and all other Obligations (other than
Obligations under Specified Swap Agreements and Other Lender Provided Financial
Service Products) shall be immediately due and payable, and the Borrower shall
immediately Cash Collateralize all Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit (to the extent not otherwise Cash
Collateralized by the Borrower pursuant to this Agreement), in each case,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

 

  9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Secured Party to whom
any Obligation is owed by any Loan Party hereunder or under any other Loan
Document or any participant of any Lender which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] and any
branch, Subsidiary or Affiliate of Secured Party anywhere in the world shall
have the right (to the extent permitted by applicable Law), in addition to all
other rights and remedies available to it, without notice to such Loan Party, to
set-off against and apply to the then unpaid balance of all the Loans and all
other Obligations of the Borrower and the other Loan Parties hereunder or under
any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, the Borrower or such other Loan Party by such Secured
Party or participant or by such branch, Subsidiary or Affiliate, including all
funds in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or hereafter
maintained by the Borrower or such other Loan Party for its own account (but not
including funds held in custodian or trust accounts or funds not otherwise
beneficially owned by the Borrower or such other Loan Party) with such Secured
Party or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Secured Party shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Collateral,
Guaranty or any other security, right or remedy available to any Secured Party;
and

 

  9.2.4 [Reserved].

 

  9.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other

 

-137-



--------------------------------------------------------------------------------

disposition of the Collateral, or any part thereof, or the exercise of any other
remedy by the Collateral Agent or the Administrative Agent, shall be applied, as
follows:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, out-of-pocket expenses and other amounts (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent, the
Syndication Agent and the Collateral Agent) payable to the Administrative Agent,
the Syndication Agent or the Collateral Agent in their respective capacities as
such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lenders (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lenders) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the Issuing Lenders in proportion to the respective amounts
described in this clause (c) payable to them;

(d) Fourth, to the Administrative Agent for the account of the Issuing Lenders,
to Cash Collateralize that portion of Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to this Agreement;

(e) Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Letter of Credit Borrowings and Obligations then owing
under Specified Swap Agreements and Other Lender Provided Financial Service
Product, ratably among the Lenders, the Issuing Lenders and the providers of
Specified Swap Agreements and Other Lender Provided Financial Service Product in
proportion to the respective amounts described in this clause (e) held by them;
and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Loan Party shall not be applied to the
Obligations that are Excluded Swap Obligations (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause (a), the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
clause Fifth above from amounts received from Qualified ECP Loan Party to
ensure, as nearly as possible, that the proportional aggregate recoveries with
respect to Obligations described in clause Fifth above by the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause Fifth above) and
(b) Obligations arising under Specified Swap Agreements and Other Lender
Provided Financial Service Products shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the counterparty to such Specified Swap Agreement or Other
Lender Provided Financial Service Product, as the case may be. Each counterparty
to a Specified Swap Agreements and Other Lender Provided Financial Service
Products not a party to this Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Section 10 [The Administrative Agent] hereof for itself and its Affiliates as if
a “Lender” party hereto.

 

-138-



--------------------------------------------------------------------------------

  9.2.6 Collateral Agent

All Liens granted as security for the Obligations under the Security Documents
and any other Loan Document shall secure the Obligations ratably and on a pari
passu basis in favor of the Collateral Agent for the benefit of the Secured
Parties. No provider of a Specified Swap Agreement or Other Lender Provided
Financial Services Product (except in its capacity as a Lender hereunder (to the
extent that this Agreement or any other Loan Document empowers the Lenders to
direct the Administrative Agent)) shall be entitled or have the power to direct
or instruct the Collateral Agent on any such matters or to control or direct in
any manner the maintenance or disposition of the Collateral.

 

  9.2.7 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), the Administrative
Agent and the Collateral Agent shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law. The Administrative Agent and the Collateral Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agent and the Lenders under the Loan Documents or
applicable Law.

 

  9.3 Notice of Sale.

Any notice required to be given by the Collateral Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Agent, if given to the Borrower at least ten (10) days prior to such
proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

10. THE ADMINISTRATIVE AGENT

 

  10.1 Appointment and Authority.

Each Lender (including in its capacity as a counterparty to a Specified Swap
Agreement or Other Lender Provided Financial Service Product or an Affiliate of
such counterparty on behalf of such Affiliate) and Issuing Lender hereby
irrevocably designates, appoints and authorizes: (i) PNC to act as
Administrative Agent and Collateral Agent for such Lender under the Loan
Documents and to execute and deliver or accept on behalf of each of the Lenders
the other Loan Documents and (ii) Bank of America, N.A. to act as Syndication
Agent for each Lender under this Agreement. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of a Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and any other instruments and agreements referred to herein, and to exercise
such powers and to perform such duties hereunder as are specifically delegated
to or required of the Administrative Agent, the Syndication Agent or any of them
by the terms hereof, together with such powers as are reasonably incidental
thereto. PNC agrees to act as the Administrative Agent on behalf of the Lenders
to the extent provided in the Loan Documents, and Bank of America, N.A. agrees
to act as Syndication Agent on behalf of the Lenders to the extent provided in
this Agreement. The provisions of this Section 10 are solely for the benefit of
the Administrative Agent, the Syndication Agent, the Lenders and the Issuing
Lender, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions, except as set forth in
Section 10.10 [Authorization to Release Collateral and Guarantors; Certain
Amendments].

 

-139-



--------------------------------------------------------------------------------

  10.2 Rights as a Lender.

The Person serving as the Administrative Agent and Syndication Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or Syndication Agent, as applicable, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent or Syndication Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent or Syndication Agent hereunder and without any duty to
account therefor to the Lenders.

 

  10.3 Exculpatory Provisions.

The Administrative Agent and Syndication Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent and the Syndication Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Syndication Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent or Syndication Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or Syndication Agent to liability or that is contrary to
any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or Syndication Agent any of their Affiliates in any capacity.

The Administrative Agent and Syndication Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or Syndication Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent and Syndication Agent shall be deemed not
to have knowledge of any Potential Default or Event of Default unless and until
notice describing such Potential Default or Event of Default is given to the
Administrative Agent and/or Syndication Agent, as applicable, by the Borrower, a
Lender or the Issuing Lender.

The Administrative Agent and Syndication Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Potential Default or Event of Default, (iv) the validity, enforceability,
effectiveness

 

-140-



--------------------------------------------------------------------------------

or genuineness of this Agreement, any other Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Section 7 [Conditions of Lending and Issuance of Letters of Credit] or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

  10.4 Reliance by Agents.

The Administrative Agent and Syndication Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and
Syndication Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent and Syndication Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
the Administrative Agent and/or Syndication Agent shall have received notice to
the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent and
Syndication Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

  10.5 Delegation of Duties.

The Administrative Agent and Syndication Agent may perform any and all of their
duties and exercise their rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent, Syndication Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and Syndication Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and Syndication Agent.

 

  10.6 Resignation of Agents.

The Administrative Agent and/or Syndication Agent may at any time give notice of
its resignation to the Lenders, the Issuing Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent and/or
Syndication Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Syndication Agent may on behalf of the Lenders and
the Issuing Lender, appoint a successor Administrative Agent and/or Syndication
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent and/or Syndication Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent and/or Syndication Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such

 

-141-



--------------------------------------------------------------------------------

collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor’s appointment as Administrative
Agent and/or Syndication Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and/or Syndication Agent, and the
retiring Administrative Agent and/or Syndication Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section 10.6).
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s and/or
Syndication Agent resignation hereunder and under the other Loan Documents, the
provisions of this Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent and/or Syndication Agent, their sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent and/or Syndication Agent was acting as
Administrative Agent and/or Syndication Agent, as applicable.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. If PNC resigns as an Issuing Lender, it shall
retain all the rights, powers, privileges and duties of an Issuing Lender with
respect to all Letters of Credit issued by it that remain outstanding as of the
effective date of its resignation as Issuing Lender and all Letter of Credit
Obligations with respect thereto, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Letter of Credit Borrowings
pursuant to Section 2.10.3 [Participations, Disbursements, Reimbursement]. Upon
the appointment of a successor Administrative Agent hereunder, such successor
shall (i) succeed to all of the rights, powers, privileges and duties of PNC as
a retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

  10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or Syndication Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

-142-



--------------------------------------------------------------------------------

  10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the “Joint Lead
Arrangers,” “Joint Bookrunners,” “Co-Documentation Agents” or Lenders listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Syndication Agent, Collateral Agent, a
Lender or the Issuing Lender hereunder.

 

  10.9 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

 

  10.10 Authorization to Release Collateral and Guarantors; Certain Amendments.

(a) It is expressly agreed by each Lender and each Issuing Lender, that upon the
written request of the Borrower (accompanied by such certificates and other
documentation as the Administrative Agent may reasonably request) the
Administrative Agent on behalf of the Lenders and without any consent or action
by any Lender, shall:

(i) so long as no Event of Default exists after giving effect thereto, release,
subordinate, enter into non-disturbance agreements or consent to the release by
the Collateral Agent of, or grant of an option with respect to, (A) any
Collateral or any Guarantor from a Guaranty Agreement or any other Loan
Document, in either case, in connection with any sale, transfer, lease,
disposition, merger or other transaction permitted or not prohibited by this
Agreement (including a release of Accounts or related contracts giving rise to
Accounts from time to time in connection with a Qualified Receivables
Transaction and releases in connection with a Permitted Coal Disposition), such
release to include releases from the Guaranty Agreement or any other Loan
Document of any Loan Party that becomes an Excluded Subsidiary or ceases to be a
Subsidiary pursuant to any sale, transfer, lease, disposition, merger or other
transaction permitted by this Agreement and a release of all the assets of such
Loan Party that becomes an Excluded Subsidiary or ceases to be a Subsidiary
(other than, with respect to CNX Gas, a pledge of its Capital Stock or equity
interests directly owned by any Loan Party), (B) any assets no longer required
to be Collateral pursuant to the terms hereof or of any other Loan Document, or
(C) any assets in connection with any easements, permits, licenses, rights
of way, options, surface leases or other surface rights or interests permitted
to be granted hereunder;

(ii) substantially concurrently with consummation of the Met Facility, execute
documents to evidence the release of any assets of or Equity Interests in Met
Facility Parties;

(iii) substantially concurrently with consummation of the Thermal Term Loan
Facility, execute documents to evidence the release of any assets of or Equity
Interests in Thermal Facility Parties;

(iv) upon consummation of the Met Spinoff, execute documents to evidence the
release of (A) the Met Public Company and its Subsidiaries from their
Obligations under the Guaranty Agreement and the Security Documents and (B) the
assets of or Equity Interests in the Met Public Company and its Subsidiaries
from the Lien of the Security Documents;

 

-143-



--------------------------------------------------------------------------------

(v) upon consummation of the Thermal Spinoff, execute documents to evidence the
release of (A) the Thermal General Partner, the Thermal Public Company and its
Subsidiaries from their Obligations under the Guaranty Agreement and the
Security Documents, (B) the assets of the Thermal General Partner, the Thermal
Public Company and its Subsidiaries and the Thermal Co-Owners from the Lien of
the Security Documents and (C) the Equity Interests in the Thermal Public
Company and its Subsidiaries from the Lien of the Security Documents,

(vi) upon consummation of the Alternative Coal Spinoff, execute documents to
evidence the release of (A) the Alternative Coal Holding Company and its
Subsidiaries from their Obligations under the Guaranty Agreement and the
Security Documents and (B) the assets of and Equity Interests in the Alternative
Coal Holding Company and its Subsidiaries from the Lien of the Security
Documents; and

(vii) upon consummation of the Gas Spinoff, execute documents to evidence the
release of (A) CEI and its Subsidiaries (other than Subsidiaries of the Gas
Holding Company) from their Obligations under the Guaranty Agreement and the
Security Documents, (B) the assets of CEI and its Subsidiaries (other than the
Gas Holding Company and its Subsidiaries) from the Lien of the Security
Documents and (C) the Equity Interests in Subsidiaries of CEI (other than
Subsidiaries of the Gas Holding Company) from the Lien of the Security
Documents;

provided that in no case shall the release of any Person from the Guaranty
Agreement be effective prior to the release of such Person from its Guaranty of
the Existing Notes and all other Publicly Traded Debt Securities. For the
avoidance of doubt, assets secured by mortgages and fixture filings delivered
pursuant to the Existing CNX Gas Credit Agreement or the Existing CONSOL Credit
Agreement prior to the Closing Date (other than building and structures as
defined in the Flood Laws that are immaterial as reasonably determined in
writing by the Administrative Agent) shall not be released from Mortgages or
fixture filings by reason of the exclusions from the Collateral requirements
described in this Agreement or any other Loan Document, but shall be released
upon any Disposition thereof permitted hereunder.

(b) Notwithstanding Section 11.1 [Modifications, Amendments or Waivers] or any
other provision in any Loan Document to the contrary, the Administrative Agent
may, on behalf of the Lenders and without any consent or action by any Lender,
amend, modify, supplement, restate, terminate or release in whole or in part any
of the Loan Documents from time to time or consent to such action by the
Collateral Agent to (i) cure any defect or error, (ii) comply with any provision
hereunder or under any other Loan Document, (iii) add Guarantors of the
Obligations; (iv) add property or other assets as Collateral, (v) add covenants
of the Borrower or the other Loan Parties for the benefit of the Lenders or to
surrender any right or power herein conferred upon the Borrower or any of the
other Loan Parties, (vi) approve of any correction or update to any Schedule
hereto or to any other Loan Document to the extent such Schedule is being
corrected in any manner that is not material or is being updated to reflect the
consummation of any transaction or exercise of any rights of the Loan Parties
permitted hereunder for which no consent is required or for which the required
consent has been received, (vii) release from perfection any Lien created by any
Loan Document that is no longer required by the terms hereof or such Loan
Document to be perfected, or (viii) share Collateral on a pro rata basis with
any counterparty to a Specified Swap Agreement described in clause (iii) of the
definition of “Specified Swap Agreement”.

 

-144-



--------------------------------------------------------------------------------

  10.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

  10.12 Withholding Tax.

To the extent required by any applicable Law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 5.8
[Taxes], each Lender shall indemnify and hold harmless the Administrative Agent
against, and shall make payable in respect thereof within 10 days after demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Official Body as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 10.12 [Withholding Tax]. The agreements in this Section 10.12
[Withholding Tax] shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 10.12 [Withholding Tax], include
any Issuing Lender.

11. MISCELLANEOUS

 

  11.1 Modifications, Amendments or Waivers.

 

  11.1.1 Required Consents.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder; provided that no consent of
any Lender is required for releases, corrections, amendments, updates or other
transactions or actions authorized by Section 10.10 [Authorization to Release
Collateral and Guarantors; Certain Amendments]. Any such agreement, waiver or
consent

 

-145-



--------------------------------------------------------------------------------

made with such written consent shall be effective to bind all the Lenders and
the Loan Parties; provided that no such agreement, waiver or consent may be made
which will:

(a) increase (i) the amount of the Revolving Credit Commitment of any Lender
hereunder without the consent of such Lender or (ii) increase the amount of the
Revolving Credit Commitments under this Agreement to an amount greater than the
Maximum Facility Amount as in effect on the Closing Date without the consent of
all Lenders;

(b) whether or not any Loans are outstanding, extend the Expiration Date or the
time for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans or the application of any rate increase
described in Section 4.3 [Interest After Default] shall not constitute a
postponement of any date scheduled for the payment of principal or interest);

(c) except as otherwise provided in this Agreement, without the written consent
of all the Lenders (other than Defaulting Lenders), release all or substantially
all of the Guarantors (as measured by fair market value of their assets) from
their Obligations under the Guaranty Agreement; provided that (i) the foregoing
consents shall not be required in connection with any sale, transfer, lease,
disposition, merger or other transaction otherwise permitted by this Agreement,
which such consents are given if required solely by the Administrative Agent
pursuant to Section 10.10 [Authorization to Release Collateral and Guarantors;
Certain Amendments], (ii) upon the consummation of the Met Spinoff, the Met
Public Company and its Subsidiaries will be released from their Obligations
under the Guaranty Agreement; provided that their guarantees of the Existing
Notes and all other Publicly Traded Debt Securities have also been or are
concurrently released, (iii) upon the consummation of the Thermal Spinoff, the
Thermal General Partner, the Thermal Public Company and its Subsidiaries will be
released from their Obligations under the Guaranty Agreement; provided that
their guarantees of the Existing Notes and all other Publicly Traded Debt
Securities have also been or are concurrently released, (iv) upon the
consummation of the Alternative Coal Spinoff, the Alternative Coal Holding
Company and its Subsidiaries will be released from their Obligations under the
Guaranty Agreement; provided that their guarantees of the Existing Notes and all
other Publicly Traded Debt Securities have also been or are concurrently
released and (v) upon the consummation of the Gas Spinoff, all Subsidiaries of
CEI other than Subsidiaries of the Gas Holding Company will be released from
their Obligations under the Guaranty Agreement; provided that their guarantees
of the Existing Notes and all other Publicly Traded Debt Securities have also
been or are concurrently released;

(d) except as otherwise provided in this Agreement, without the written consent
of all the Lenders (other than Defaulting Lenders), release all or substantially
all of the Collateral; provided that (x) the foregoing consents shall not be
required in connection with any sale, transfer, lease, disposition, merger or
other transaction otherwise permitted by this Agreement, which such consents are
given if required solely by the Administrative Agent pursuant to Section 10.10
[Authorization to Release Collateral and Guarantors; Certain Amendments],
(y) upon consummation of a Separation Transaction, the pledges of Capital Stock
and other Collateral not owned by the Loan Parties after giving effect to the
release of the Guarantors pursuant to clause (c) above in connection with a
Separation Transaction will be released and (z) in the event that the Borrower
provides any applicable Issuing Lender with Cash Collateral to secure any
Letters of Credit with an expiry date beyond the Expiration Date pursuant to
Section 2.10.10 [Cash Collateral Prior to the Expiration Date] such Issuing
Lender is permitted to release such Cash Collateral without the consent of any
Lender once such Letter of Credit has terminated, expired or has otherwise been
returned to such Issuing Lender undrawn; or

 

-146-



--------------------------------------------------------------------------------

(e) increase the Borrowing Base, without the consent of the Required Increasing
Borrowing Base Lenders;

(f) reaffirm or decrease the Borrowing Base, without the consent of the Required
Borrowing Base Lenders;

(g) amend Section 5.2 [Pro Rata Treatment of Lenders] or Section 5.3 [Sharing of
Payments by Lenders] or alter any provision regarding the pro rata treatment of
the Lenders or requiring all Lenders to authorize the taking of any action or
reduce any percentage specified in the definition of Required Lenders, Required
Borrowing Base Lenders or Required Increasing Borrowing Base Lenders, in each
case without the consent of all of the Lenders; or

(h) amend this Section 11.1 [Modifications, Amendments or Waivers] in a manner
that would reduce the voting rights of any Lender without consent of such
affected Lender.

 

  11.1.2 Amendments Affecting the Administrative Agent, Etc.

No agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Syndication Agent, the Swingline
Lender or any Issuing Lender may be made without the written consent of the
Administrative Agent, the Syndication Agent, the Swingline Lender or such
Issuing Lender, as applicable.

 

  11.1.3 Non-Consenting Lenders.

If in connection with any proposed waiver, amendment or modification referred to
in any of the clauses (a) through (f) of Section 11.1.1 [Required Consents], the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

 

  11.1.4 Defaulting Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

  11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

 

-147-



--------------------------------------------------------------------------------

  11.3 Expenses; Indemnity; Damage Waiver.

 

  11.3.1 Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, the Administrative Agent, the Syndication Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent and the
Syndication Agent), and shall pay all reasonable fees in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent, the Collateral Agent, any Lender or
any Issuing Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent, the Syndication Agent, the Collateral
Agent, any Lender or any Issuing Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.3 [Expenses;
Indemnity; Damage Waiver], or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s and the Syndication Agent’s regular employees and
agents engaged periodically to perform audits of the Loan Parties’ books,
records and business properties.

 

  11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Lead Arrangers, the Administrative Agent (and
any sub-agent thereof), the Syndication Agent, each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable out-of-pocket
related expenses (including the fees, charges and disbursements of any outside
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the Loan
Parties of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of any Loan Party under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any of its Subsidiaries, and regardless of
whether any Indemnitee is a party thereto; provided that the Borrower shall not
be liable for any portion of any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements with
respect to an Indemnitee (A) if the same is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct, (B) if the Borrower was not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrower shall remain liable to
the extent such failure to give notice does not result in a loss to the

 

-148-



--------------------------------------------------------------------------------

Borrower), (C) if the same results from a compromise or settlement agreement
entered into without notice to or the consent of the Borrower, which consent
shall not be unreasonably withheld or (D) results from a dispute solely among
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, Syndication Agent or arranger
or any similar role under this Agreement and other than any claims arising out
of any act or omission of the Borrower or any of its Affiliates). The
Indemnitees will attempt to minimize the fees and expenses of legal counsel for
the Indemnitees which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Indemnitees if
appropriate under the circumstances. This Section 11.3.2 [Indemnification by the
Borrower] shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

  11.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 2.10.8 [Indemnity], Section 11.3.1 [Costs and
Expenses] or Section 11.3.2 [Indemnification by the Borrower] to be paid by it
to the Administrative Agent (or any sub-agent thereof), the Syndication Agent,
the Issuing Lenders or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Syndication Agent, the Issuing Lenders or such Related Party, as the case may
be, such Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Syndication Agent
or an Issuing Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Syndication Agent or such Issuing Lender in connection with such
capacity.

 

  11.3.4 Waiver of Consequential Damages, Etc.

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found to be a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such Indemnitee, nor shall any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages (as opposed to direct or actual damages) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Loan Parties pursuant to Section 11.3.2 [Indemnification by the
Borrower].

 

  11.3.5 Payments.

All amounts due under this Section 11.3 [Expenses; Indemnity; Damage Waiver]
shall be payable not later than ten (10) days after demand therefor.

 

  11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than

 

-149-



--------------------------------------------------------------------------------

payment of the Loans) shall be stated to be due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, and such extension of time shall not be included in computing
interest or fees, if any, in connection with such payment or action.

 

  11.5 Notices; Effectiveness; Electronic Communication.

 

  11.5.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 11.5.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

  11.5.2 Electronic Communications.

Notices and other communications to the Syndication Agent, the Lenders and the
Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to the Syndication Agent, any Lender or any Issuing
Lender if such Syndication Agent, Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication and the Administrative Agent
shall have notified the Borrower of the same. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

  11.5.3 Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

-150-



--------------------------------------------------------------------------------

  11.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

  11.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 2.10.8
[Indemnity], Section 2.10.10 [Cash Collateral Prior to the Expiration Date],
Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver],
shall survive payment in full of all principal and interest under the Notes, the
termination of the Commitments and the expiration or termination or cash
collateralization of all Letters of Credit. All other covenants and agreements
of the Loan Parties shall continue in full force and effect from and after the
date hereof and until Payment In Full.

 

  11.8 Successors and Assigns.

 

  11.8.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations], the Lead Arrangers, and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Syndication Agent, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

  11.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

-151-



--------------------------------------------------------------------------------

(ii) in any case not described in clause (a)(i) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(c) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed and shall not be required in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) and:

(i) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(ii) the consent of the applicable Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

(d) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(e) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(g) No Assignment to Defaulting Lender. No such assignment shall be made to a
Defaulting Lender.

 

-152-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.7 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

 

  11.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Syndication Agent, the Issuing Lenders and the Lenders
shall treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

  11.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any of clauses (a),
(b), (c), (d), (g) or (h) of Section 11.1.1 [Required Consents]. Subject to
Section 11.8.5 [Limitations upon Participant Rights], the Borrower agrees that
each Participant shall be entitled to the benefits of Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 5.7 [Increased Costs] and Section 5.8 [Taxes] (subject to the
requirements and limitations of such Sections and Section 5.6.3 [Mitigation
Obligation] and 5.6.2 [Replacement of a Lender], and it being understood that
the documentation required under Section 5.8.5 [Status of Lenders] shall be
delivered solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided such Participant agrees to be subject to Section 5.3 [Sharing
of Payments by Lenders] as though it were a Lender.

 

-153-



--------------------------------------------------------------------------------

Each Lender that sells participations to a Participant, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register of
all such Participants. The entries in the participant register shall be
conclusive (absent manifest error), and the Borrower and the Lenders shall treat
each Person whose name is recorded in the participant register pursuant to the
terms hereof as a Participant for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have the
obligation to disclose all or a portion of the participant register (including
the identity of the Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person expect to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans are in registered
form for U.S. federal income tax purposes. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a participant register.

 

  11.8.5 Limitations upon Participant Rights.

A Participant shall not be entitled to receive any greater payment under
Section 5.7 [Increased Costs], Section 5.8 [Taxes] or Section 11.3 [Expenses;
Indemnity; Damage Waiver] than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent that the Participant’s right to a greater payment results from a
Change in Law after the Participant became a Participant.

 

  11.8.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

  11.9 Confidentiality.

 

  11.9.1 General.

Each of the Administrative Agent, the Syndication Agent, the Lenders and the
Issuing Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.9, to (a) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (b) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (a) becomes publicly available
other than as a result of a breach of this Section 11.9 or (b)

 

-154-



--------------------------------------------------------------------------------

becomes available to the Administrative Agent, the Syndication Agent, any
Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, the other Loan
Parties or any other Person that has obtained such confidential information
pursuant to this Section 11.9. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.9 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

  11.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

 

  11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions of Lending and Issuance of Letters
of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

  11.11 Governing Law, Etc.

 

  11.11.1 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles. Each standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590), as determined by the Issuing Lender, and each trade Letter of
Credit shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

 

  11.11.2 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF

 

-155-



--------------------------------------------------------------------------------

NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

  11.11.3 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.11.2 [SUBMISSION OF JURISDICTION]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

  11.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  11.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.5.

 

-156-



--------------------------------------------------------------------------------

  11.12 Certain Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to those Lenders or their Affiliates which are counterparties or
parties to any Specified Swap Agreement or any Other Lender Provided Financial
Service Product with any Loan Party on a pro rata basis in respect of any
obligations of any Loan Party which arise under any such Specified Swap
Agreement (after giving effect to all netting arrangements relating to such
Specified Swap Agreements) or any Other Lender Provided Financial Service
Product, including any Specified Swap Agreement or any Other Lender Provided
Financial Service Product between such Persons in existence prior to the date
hereof. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Specified Swap Agreement or any Other Lender Provided Financial
Service Product.

 

  11.13 USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

 

  11.14 No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each Secured Party is acting
solely as a principal and is not a financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other party; (ii) no Secured Party has assumed or will
assume an advisory, agency or fiduciary responsibility in any Loan Party’s or
their respective Affiliates’ favor with respect to any of the transactions
contemplated hereby (irrespective of whether any Secured Party has advised or is
currently advising any Loan Party or its Affiliates on other matters) and no
Secured Party has any obligation to the Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; (iii) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Loan Parties or their respective
Affiliates and the Secured Parties have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Lenders have not provided any legal, accounting, regulatory or tax
advice in any jurisdiction with respect to any of the transactions contemplated
hereby and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each
Loan Party acknowledges and agrees that it will consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and neither
any Secured Party or its Affiliates shall have any responsibility or liability
to any Loan Party with respect thereto. Each Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that such Loan
Party may have against the Secured Parties or their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty.

 

  11.15 Amendment and Restatement.

(a) Effective as of the Closing Date, (i) the Lenders hereby authorize, as the
Lenders under the Existing CONSOL Credit Agreement, the assumption by the
Borrower of the Indebtedness of CNX Gas under the Existing CNX Gas Credit
Agreement, (ii) pursuant to payoff letters executed by CNX Gas, the commitments
under the Existing CNX Gas Credit Agreement have been terminated, (iii) for

 

-157-



--------------------------------------------------------------------------------

good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower hereby assumes the Indebtedness of CNX Gas under the
Existing CNX Gas Credit Agreement, (iv) the Borrower, the Administrative Agent,
each Issuing Lender and each Lender confirm and agree that all Existing Letters
of Credit originally issued under the Existing CNX Gas Credit Agreement will be
deemed issued and outstanding under this Agreement and will be governed as if
issued under this Agreement and each Lenders shall participate to the extent of
its Ratable Share in the Existing Letters of Credit in accordance with
Section 2.10.1(a) [Issuance of Letters of Credit], (v) the obligations to the
extent arising from transactions under Specified Swap Agreements and Other
Lender Provided Financial Service Product (each as defined in the Existing CNX
Gas Credit Agreement) existing on the Closing Date between a Lender or an
Affiliate of a Lender under the Existing CNX Gas Credit Agreement and CNX Gas
shall be Specified Swap Agreements and Other Lender Provided Financial Service
Products hereunder; provided that if the counterparty to such Specified Swap
Agreement or Other Lender Provided Financial Service Product ceases to be the
Administrative Agent, a Lender hereunder or an Affiliate of the Administrative
Agent or a Lender hereunder, Specified Swap Agreements and Other Lender Provided
Financial Service Product shall only include such obligations to the extent
arising from transactions entered into at the time such counterparty was the
Administrative Agent or a Lender hereunder or an Affiliate of the Administrative
Agent or a Lender hereunder, and (vi) each Lender waives, as a Lender under the
Existing CNX Gas Credit Agreement, as applicable, any requirements for notice of
prepayment of outstanding loans and notice of termination of commitments under
the Existing CNX Gas Credit Agreement and any amount payable upon the
termination prior to the last day of an existing Interest Period of existing
Loan bearing interest at the LIBOR Rate Option under the Existing CNX Gas Credit
Agreement.

(b) Effective as of the Closing Date, the Existing CONSOL Credit Agreement shall
be amended and restated in its entirety by this Agreement and the Existing
CONSOL Credit Agreement shall thereafter be of no further force and effect
except to evidence the incurrence by the Borrower of the “Obligations” under and
as defined in the Existing CONSOL Credit Agreement (whether or not such
“Obligations” are contingent as of the Closing Date). The terms and conditions
of this Agreement and the rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents shall apply to all
of the Obligations incurred under the Existing CONSOL Credit Agreement. On and
after the Closing Date, (i) all references to the Credit Agreement in the Loan
Documents (other than this Agreement) shall be deemed to refer to this Agreement
and (ii) all references to any section (or subsection) of the Existing CONSOL
Credit Agreement in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement. This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended hereby or by any other
Loan Document.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

-158-



--------------------------------------------------------------------------------

Schedule 1.1(M)

Met Retained Liabilities

[To be updated at the time of the Met Spinoff]



--------------------------------------------------------------------------------

Schedule 1.1(T)

Thermal Retained Liabilities

 

1. Coal Purchase and Sale Agreement, by and between Duke Energy Carolinas, LLC
and Consol Pennsylvania Coal Company LLC, dated November 4, 2011, as amended.

 

2. Coal Purchase Confirmation, by and among Duke Energy Progress, Inc., CONSOL
of Kentucky Inc. and Consol Pennsylvania Coal Company LLC, dated August 25,
2008, as amended.

 

3. Coal Purchase Confirmation, by and among Duke Energy Progress, Inc., CONSOL
of Kentucky Inc. and Consol Pennsylvania Coal Company LLC, dated January 1,
2009, as amended.

 

4. Fuel Purchase Agreement, by and between CNX Gas Co. LLC, Consol Pennsylvania
Coal Company LLC and Duke Energy Carolinas, LLC, dated March 9, 2015.

 

5. Spot Coal Confirmation, by and between Duke Energy Progress, Inc. and Consol
Pennsylvania Coal Company LLC, dated March 5, 2014.

 

6. Coal Purchase and Sale Agreement, by and between GenOn Energy Management, LLC
and Consol Pennsylvania Coal Company LLC, dated June 25, 2014.

 

7. Coal Purchase and Sale Agreement, by and between NRG Power Marketing LLC and
Consol Pennsylvania Coal Company LLC, dated June 25, 2014.

 

8. Fuel Supply Agreement #204, by and between South Carolina Public Service
Authority and Consol Pennsylvania Coal Company LLC, dated June 21, 2007, as
amended.

 

9. Coal Marketing and Resale Agreement, by and between Xcoal Energy and
Resources, Godefroid Asia Pte., Ltd., Godefroid Resources, GmbH and CONSOL
Energy Sales Company, dated July, 1, 2012, as amended.

 

10. Coal Sales Agreement, by and between Brandon Shores LLC, Consol Pennsylvania
Coal Company LLC and CONSOL Energy Sales Company, dated July 24, 2013.

 

11. Master Coal Purchase and Sale Agreement, by and between Virginia Electric
and Power Company, Consol Pennsylvania Coal Company LLC, Consolidation Coal
Company and CONSOL of Kentucky, Inc., dated November 1, 2006, as amended.

 

  a. Confirmation, by and between Virginia Electric and Power Company and Consol
Pennsylvania Coal Company LLC, dated April 16, 2010.



--------------------------------------------------------------------------------

12. Master Agreement for the Supply of Coal, by and between EDF Trading Limited,
CONSOL Energy Sales Company (as agent for Consolidation Coal Company and Consol
Pennsylvania Coal Company LLC), dated October 14, 2010.

 

  a. Sales Confirmation Particulars, by and between EDF Trading Markets Limited
(as Agent), EDF (as Buyer) and CONSOL Energy Sales Company (on behalf of
Consolidation Coal Company and Consol Pennsylvania Coal Company LLC), dated
April 4, 2012.

 

  b. Confirmation, by and between EDF Energy Merchants Limited (as Agent for EDF
Trading Limited) and CONSOL Energy Sales Company (as Agent for Consolidation
Coal Company and Consol Pennsylvania Coal Company LLC), dated December 21, 2011.

 

  c. Confirmation, by and between EDF Energy Merchants Limited (as Agent for EDF
Trading Limited) and CONSOL Energy Sales Company (as Agent for Consolidation
Coal Company and Consol Pennsylvania Coal Company LLC), dated December 21, 2011.

 

13. Keystone Coal Supply Agreement, by and between Keystone Fuels, LLC and
Consol Pennsylvania Coal Company LLC, dated December 2, 2013, as amended.

 

14. Conemaugh Coal Supply Agreement, by and between Conemaugh Fuels, LLC and
Consol Pennsylvania Coal Company LLC, dated December 2, 2013.

 

15. Coal Purchase and Sale Agreement, by and between Homer City Generation L.P.
and Consol Pennsylvania Coal Company LLC, dated January 6, 2014, as amended.

 

16. Coal Supply Agreement, by and between Wisconsin Electric Power Company,
d/b/a We Energies, and Consol Pennsylvania Coal Company LLC, dated August 13,
2014.

 

17. Coal Supply Agreement, by and between DTE Electric Company and Consol
Pennsylvania Coal Company LLC, dated October 10, 2014, as amended.

 

18. Coal Supply Agreement, by and between Northern Indiana Public Service
Company and Consol Pennsylvania Coal Company LLC, dated January 1, 2010, as
amended.

 

19. Amended and Restated Coal Purchase Agreement, by and between Chambers
Cogeneration Limited Partnership and Consol Pennsylvania Coal Company LLC, dated
January 1, 2013, as amended.

 

20. Coal Purchase Agreement, by and between Tampa Electric Company and Consol
Pennsylvania Coal Company, LLC, dated March 1, 2014.

 

21. Purchase Agreement, by and between P.H. Glatfelter Company and Consol
Pennsylvania Coal Company LLC dated December 3, 2012, as amended.

 

22. Coal Sales Agreement, by and between Public Service Company of New Hampshire
and Consol Pennsylvania Coal Company LLC dated June 23, 2011, as amended.



--------------------------------------------------------------------------------

23. Coal Supply Agreement, by and between Georgia-Pacific Consumer Products LP,
Consol Pennsylvania Coal Company LLC and CONSOL Energy Sales Company, dated
October 21, 2014.

 

24. Coal Transaction Confirmation, by and between RED-Rochester, LLC and Consol
Pennsylvania Coal Company LLC, dated June 16, 2014.

 

25. Coal Sales Confirmation, by and between Consol Pennsylvania Coal Company LLC
and Lafarge North America Inc. dated March 12, 2015.

 

26. Coal Purchase Agreement, by and between Transcor Corporation and Consol
Pennsylvania Coal Company LLC, dated February 27, 2015.

 

27. Coal Purchase Order, by and between Integrity Coal Sales, Inc. and Consol
Pennsylvania Coal Company LLC, dated January 9, 2015.

 

28. Coal Sales Agreement, by and among Syracuse Energy Corporation and Consol
Pennsylvania Coal Company LLC, dated January 1, 2005, as amended.

 

29. Pension liabilities related to employees who operate the Thermal Assets.
Responsibility for the pension liabilities will lie with the Thermal Co-Owners,
and the Thermal Public Company will pay to the Thermal Co-Owners its ratable
share of pension service charges and pension funding. The Thermal Public Company
will also provide a ratable indemnity in relation to its pro rata Undivided
Interest in the Thermal Assets.

 

30. Pro rata liabilities and pro rata indemnification obligations with respect
to the Thermal Assets in proportion to the Thermal Co-Owners’ undivided
ownership interests in the Thermal Assets.  



--------------------------------------------------------------------------------

Schedule 8.2.1(r)

Existing Guaranties

 

1. Master Lease Agreement, dated as of December 28, 2012, by and among PNC
Equipment Finance, LLC, Consol Pennsylvania Coal Company LLC and Consolidation
Coal Company (the “Bailey Master Lease”).

 

2. Equipment Schedule Series Bailey No. 1, dated as of January 31, 2013, by and
between General Electric Capital Corporation and Consol Pennsylvania Coal
Company, LLC, pursuant to the Bailey Master Lease.

 

3. Equipment Schedule Series Bailey No. 2, dated as of January 31, 2013, by and
between Banc of America Leasing & Capital, LLC, and Consol Pennsylvania Coal
Company, LLC, pursuant to the Bailey Master Lease.

 

4. Equipment Schedule Series Bailey No. 3, dated as of January 31, 2013, by and
between Regions Equipment Finance Corporation and Consol Pennsylvania Coal
Company, LLC, pursuant to the Bailey Master Lease.

 

5. Equipment Schedule Series Bailey No. 4, dated as of January 31, 2013, by and
between Macquarie Corporate and Asset Funding, Inc., and Consol Pennsylvania
Coal Company, LLC, pursuant to the Bailey Master Lease.

 

6. Equipment Schedule Series Bailey No. 5, dated as of January 31, 2013, by and
between Umpqua Bank and Consol Pennsylvania Coal Company, LLC, pursuant to the
Bailey Master Lease.

 

7. Equipment Schedule Series Bailey No. 6, dated as of January 31, 2013, by and
between People’s Capital and Leasing Corp. and Consol Pennsylvania Coal Company,
LLC, pursuant to the Bailey Master Lease.

 

8. Master Lease Agreement, dated as of March 28, 2014, by and between PNC
Equipment Finance, LLC, and Consol Pennsylvania Coal Company LLC (the “BMX
Master Lease”).

 

9. Equipment Schedule Series BMX No. 143974541, dated as of March 28, 2014, by
and between Caterpillar Financial Services Corporation and Consol Pennsylvania
Coal Company LLC, pursuant to the BMX Master Lease.

 

10. Equipment Schedule Series BMX No. 143974544, dated as of March 28, 2014, by
and between CIT Finance LLC and Consol Pennsylvania Coal Company LLC, pursuant
to the BMX Master Lease.

 

11. Equipment Schedule Series BMX No. 143974540, dated as of March 28, 2014, by
and between General Electric Credit Corporation of Tennessee and Consol
Pennsylvania Coal Company LLC, pursuant to the BMX Master Lease.



--------------------------------------------------------------------------------

12. Equipment Schedule Series BMX No. 143974542, dated as of March 28, 2014, by
and between Manufacturers and Traders Trust Company and Consol Pennsylvania Coal
Company LLC, pursuant to the BMX Master Lease.

 

13. Equipment Schedule Series BMX No. 181409000, dated as of March 28, 2014, by
and between PNC Equipment Finance, LLC, and Consol Pennsylvania Coal Company
LLC, pursuant to the BMX Master Lease.

 

14. Equipment Schedule Series BMX No. 143974543, dated as of March 28, 2014, by
and between Signature Financial LLC and Consol Pennsylvania Coal Company LLC,
pursuant to the BMX Master Lease.

 

15. Master Tax Lease, dated as of February 13, 2006, by and between Caterpillar
Financial Services Corporation and Consol Pennsylvania Coal Company, as amended
by the Amendment to Master Tax Lease and schedules related to the following
equipment:

 

  a. Caterpillar 777F Off Highway Trucks S/N #JRP00481;

 

  b. Caterpillar 980H Wheel Loader S/N #JMS05051; plus Quick Coupler S/N #CU684,
Bucket S/N #FB991, Forks S/N #FA841;

 

  c. Caterpillar D8T Track-Type Tractor S/N #KPZ03517;

 

  d. Hyster N35ZRS Lift Truck S/N #A265N02327H;

 

  e. Caterpillar D8T Track-Type Tractor S/N #KPZ03883;

 

  f. Caterpillar IT38H Integrated Tool Carrier S/N #JNJ00589;

 

  g. Caterpillar 777F Off Highway Trucks S/N #JRP02728, JRP02732;

 

  h. Caterpillar CS64 Soil Drum Compactor S/N #C6S00133;

 

  i. Caterpillar D11T Track-Type Tractor S/N #GEB00890;

 

  j. Caterpillar 777G Off Highway Truck S/N #RDR00109;

 

  k. Caterpillar 777G Off Highway Truck S/N #RDR00111;

 

  l. Caterpillar 16M Motor Grader S/N #R9H00495;

 

  m. Caterpillar 777G Off Highway Truck S/N #RDR00166;

 

  n. Caterpillar D8T Track Type Tractor S/N #MLN01944;

 

  o. Caterpillar 777G Off Highway Truck S/N #RDR00253;

 

  p. Hyster N40ZRS2 Lift Truck S/N #B265N01779M;



--------------------------------------------------------------------------------

  q. Hyster N35ZRS2 Lift Truck S/N #B265N01792M; and

 

  r. Hyster E65XN Lift Truck S/N #A268N13538M.

 

16. Master Lease Agreement, dated as of June 10, 2010, by and between Banc of
America Leasing & Capital, LLC, and Consol Pennsylvania Coal Company LLC (the
“BAML Lease”).

 

17. Schedule 20930-90000-001 to the BAML Lease, dated as of July 27, 2010, by
and between Banc of America Leasing & Capital, LLC, and Consol Pennsylvania Coal
Company LLC.

 

18. Schedule 20930-90000-003 to the BAML Lease, dated as of June 19, 2013, by
and between Banc of America Leasing & Capital, LLC, and Consol Pennsylvania Coal
Company LLC.

 

19. Schedule 20930-90000-004 to the BAML Lease, dated as of June 19, 2013, by
and between Banc of America Leasing & Capital, LLC, and Consol Pennsylvania Coal
Company LLC.

 

20. Schedule 20930-90000-005 to the BAML Lease, dated as of April 2, 2014, by
and between Banc of America Leasing & Capital, LLC, and Consol Pennsylvania Coal
Company LLC.

 

21. Schedule 20930-90000-006 to the BAML Lease, dated as of December 26, 2014,
by and between Banc of America Leasing & Capital, LLC, and Consol Pennsylvania
Coal Company LLC.

 

22. Master Lease Agreement, dated as of August 1, 2007, by and between LaSalle
National Leasing Corporation and Consol Pennsylvania Coal Company LLC (the
“LaSalle Lease”).

 

23. Equipment Schedule No. 001, dated as of September 19, 2007, by and between
LaSalle National Leasing Corporation and Consol Pennsylvania Coal Company LLC
pursuant to the LaSalle Lease.

 

24. Equipment Schedule No. 002, dated as of October 1, 2007, by and between
LaSalle National Leasing Corporation and Consol Pennsylvania Coal Company LLC
pursuant to the LaSalle Lease.

 

25. Any bonds, letters of credit, guarantees, deposits and other pre-payments
posted by the Borrower or any of its Subsidiaries with Governmental Authorities
and third parties that relate to the Thermal Assets that may not be assigned or
transferred to the Thermal Entities.

 

26. Entry Driver Life Cycle Management Master Agreement, by and between Joy
Technologies Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated
November 10, 2010.



--------------------------------------------------------------------------------

27. Amendment to Entry Driver Life Cycle Management Master Agreement, by and
between Joy Technologies Inc., d/b/a Joy Mining Machinery, and CONSOL Energy
Inc., dated September 28, 2012.

 

  a. 2010 Entry Driver LCM Addendum Number 1, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated November 10,
2010.

 

  b. 2010 Entry Driver LCM Addendum Number 3, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated July 29, 2011.

 

  c. 2010 Entry Driver LCM Addendum Number 4, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated August, 29,
2011.

 

  d. 2010 Entry Driver LCM Addendum Number 5, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated October 19,
2011.

 

  e. 2010 Entry Driver LCM Addendum Number 6, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated January 27,
2012.

 

  f. 2010 Entry Driver LCM Addendum Number 8, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated April 27, 2012.

 

  g. 2010 Entry Driver LCM Addendum Number 12, by and between Joy Technologies
Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated January 29,
2015.

 

  h. 2010 Entry Driver LCM Addendum Number 13, by and between Joy Global
Underground Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining
Machinery), and CONSOL Energy Inc., dated January 29, 2015.

 

28. Feeder Life Cycle Management Master Agreement, by and between Joy
Technologies Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated
November 10, 2010.

 

  a. Feeder LCM Addendum Number 1, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated November 10, 2010.

 

  b. Feeder LCM Addendum Number 2, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated July 29, 2011.

 

  c. Feeder LCM Addendum Number 3, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated August 29, 2011.



--------------------------------------------------------------------------------

  d. Feeder LCM Addendum Number 4, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated October 13, 2011.

 

  e. Feeder LCM Addendum Number 5, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated January 27, 2012.

 

  f. Feeder LCM Addendum Number 6, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated July 1, 2014.

 

  g. Feeder LCM Addendum Number 7, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated July 1, 2014.

 

  h. Feeder LCM Addendum Number 8, by and between Joy Global Underground Mining
LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery), and Consol Energy
Inc., dated March 25, 2015.

 

  i. Feeder LCM Addendum Number 9, by and between Joy Global Underground Mining
LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery), and Consol Energy
Inc., dated March 25, 2015.

 

29. Loader Life Cycle Management Master Agreement, by and between Joy
Technologies Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated
November 10, 2010.

 

  a. Loader LCM Addendum Number 1, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated November 10, 2010.

 

  b. Loader LCM Addendum Number 2, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated July 29, 2011.

 

  c. Loader LCM Addendum Number 3, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated August 29, 2011.

 

  d. Loader LCM Addendum Number 4, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated October 19, 2011.

 

  e. Loader LCM Addendum Number 5, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated January 27, 2012.

 

  f. Loader LCM Addendum Number 6, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated March 25, 2014.

 

30. Shuttle Car Life Cycle Management Master Agreement, by and between Joy
Technologies Inc., d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated
November 10, 2010.

 

  a. Shuttle Car LCM Addendum Number 1, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated November 10, 2010.



--------------------------------------------------------------------------------

  b. Shuttle Car LCM Addendum Number 2, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated November 10, 2010.

 

  c. Shuttle Car LCM Addendum Number 3, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated December 12, 2011.

 

  d. Shuttle Car LCM Addendum Number 4, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated December 12, 2011.

 

  e. Shuttle Car LCM Addendum Number 5, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated January 27, 2012.

 

  f. Shuttle Car LCM Addendum Number 6, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated January 27, 2012.

 

  g. Shuttle Car LCM Addendum Number 7, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated May 28, 2013.

 

  h. Shuttle Car LCM Addendum Number 8, by and between Joy Technologies Inc.,
d/b/a Joy Mining Machinery, and CONSOL Energy Inc., dated May 28, 2013.

 

  i. Shuttle Car LCM Addendum Number 9, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy Inc., dated July 1, 2014.

 

  j. Shuttle Car LCM Addendum Number 10, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy Inc., dated July 1, 2014.

 

  k. Shuttle Car LCM Addendum Number 11, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy Inc., dated July 1, 2014.

 

  l. Shuttle Car LCM Addendum Number 12, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy Inc., dated July 1, 2014.

 

  m. Shuttle Car LCM Addendum Number 13, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy Inc., dated March 25, 2014.

 

  n. Shuttle Car LCM Addendum Number 14, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy Inc., dated March 25, 2014.



--------------------------------------------------------------------------------

31. Life Cycle Management Agreement, by and between Joy Technologies Inc., d/b/a
Joy Mining Machinery, and CONSOL Energy Inc., dated October 27, 2011.

 

32. Life Cycle Management Agreement, by and between Joy Global Underground
Mining LLC (f/k/a Joy Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL
Energy, Inc., dated October 31, 2013.

 

33. Life Cycle Management Agreement, Joy Shearer BMX 2014 – 5600002221, by and
between Joy Technologies Inc., d/b/a Joy Global Underground Mining LLC, and
CONSOL Energy Inc., dated June 26, 2014.



--------------------------------------------------------------------------------

Schedule 8.2.4(f)

Existing Investments in Subsidiaries (other than the Met Entities and Thermal
Entities)

 

Fairmont Supply:

Computer Equipment Operating Lease

$ 17,000   

Vending Machine Operating Lease

$ 5,000   

Surety Bonds

$ 350,000   

Greenshale Energy:

Office Building Operating Lease

$ 425,000   

Murray Energy:

PA Workers’ Compensation Claims

$ 14,500,000   

Existing Joint Ventures:

Buchanan Generation LLC

$ 21,093,000   

Mon-View

$ 4,781,000   

Western Allegheny Energy

$ 29,401,000   

Epiphany Solar Water Systems

$ 387,000   



--------------------------------------------------------------------------------

Schedule 8.2.4(aa)

Existing Investments in the Met Entities and Thermal Entities

 

Ownership of Equity Interests in the following:

CNX Coal Resources GP LLC

$ 1,000   

CNX Coal Resources LP

$ 1,000   

CNX Operating LLC

$ 1,000   

CNX Thermal Holdings LLC

$ 1,000   



--------------------------------------------------------------------------------

Schedule 8.2.8

Existing Affiliate Transactions

1. Master Separation Agreement, dated as of August 1, 2005, by and among CONSOL
Energy, Inc., CNX Gas Corporation, and the subsidiaries named thereto as
amended, modified, replaced or supplemented from time to time prior to the
Closing Date.

2. Master Cooperation and Safety Agreement, dated as of August 1, 2005, by and
among CONSOL Energy, Inc., CNX Gas Corporation, and the subsidiaries named
thereto, as amended by Amendment No. 1, dated as of May 30, 2008, as amended,
modified, replaced or supplemented from time to time prior to the Amendment
No. 1 Effective Date.

3. Tax Sharing Agreement, dated as of August 1, 2005, by and among CONSOL Energy
Inc. and CNX Gas Corporation, as amended, modified, replaced or supplemented
from time to time prior to the Closing Date.

4. Master Lease, dated as of August 1, 2005, by and between CONSOL Energy Inc.,
the subsidiaries and entities signatory thereto, and CNX Gas Company LLC as
amended, modified, replaced or supplemented from time to time prior to the
Closing Date.

5. Services Agreement, dated as of August 1, 2005, by and among CONSOL Energy
Inc., CNX Land Resources Inc., CNX Gas Corporation, and the other parties
signatory thereto, as amended, modified, replaced or supplemented from time to
time prior to the Closing Date.

6. Services Agreement, dated as of April 1, 2010, by and among CONSOL Energy
Inc. and its subsidiaries (other than CNX Gas Corporation and its subsidiaries)
and CNX Gas Corporation and its subsidiaries, as amended, modified, replaced or
supplemented from time to time prior to the Closing Date.